Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.1 Page 1 of 99



  1   Richard A. Lazenby (State Bar No. 202105)
      Email: rlazenby@victorrane.com
  2   Michael Cutler (State Bar No. 298875)
      Email: mcutler@victorrane.com
  3   VICTOR RANE
      9350 Wilshire Blvd., Suite 308
  4   Beverly Hills, California 90212
      Telephone: (310) 388-4849
  5   Facsimile: (310) 388-4869
  6   Attorneys for Plaintiff
  7
      WEEMS & PLATH, LLC

  8                            UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10

 11
      WEEMS & PLATH, LLC,                   )     Case No.:   '20CV0745 GPC BGS
                                            )
 12
                  Plaintiff,                )
                                            )     COMPLAINT FOR:
 13         vs.                             )
                                            )     1. BREACH OF CONTRACT
 14   SIRIUS SIGNAL, L.L.C., ANTHONY        )     2. UNFAIR COMPETITION
      COVELLI, ROBERT SIMONS, JR.,          )     3. TORTIOUS INTERFERENCE
 15   EMLINQ, LLC, SCOTT MELE,              )         WITH PROSPECTIVE
      TEKTITE INDUSTRIES, INC., and         )         BUSINESS ADVANTAGE
 16
      DOES 1-10, inclusive,                 )     4. CIVIL CONSPIRACY
                                            )     5. TORTIOUS INTERFERENCE
 17                                         )         WITH CONTRACTUAL
                  Defendants.               )         RELATIONS
 18                                         )     6. FRAUD
                                            )     7. PROMISSORY ESTOPPEL
 19                                         )     8. UNJUST ENRICHMENT
                                            )     9. DECLARATORY JUDGMENT
 20                                         )         OF UNENFORCEABILITY OF
                                            )         THE PATENTS DUE TO
 21                                         )         INEQUITABLE CONDUCT
                                            )     10. FALSE PATENT MARKING
 22                                         )     11. SHERMAN ACT, 15 U.S.C. § 1
                                            )         (CONSPIRACY IN
 23                                         )         RESTRAINT OF TRADE)
                                            )     12. SHERMAN ACT, 15 U.S.C. § 1,
 24                                         )         2 AND CLAYTON ACT, 15
                                            )         U.S.C. § 3 (TYING)
 25                                         )     13. SHERMAN ACT, 15 U.S.C. § 2
                                            )         (MONOPOLIZATION)
 26                                         )     14. CALIFORNIA CARTWRIGHT
                                            )         ACT (ANTITRUST),
 27                                         )         BUSINESS AND
                                            )         PROFESSIONS CODE 3 § §
 28                                         )         16700-16758 (RESTRAINT OF
                                            )         TRADE)
                                            )     15. CALIFORNIA CARTWRIGHT
      COMPLAINT
      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.2 Page 2 of 99



                                                                                                  )        ACT (ANTITRUST),
                                                  1                                               )        BUSINESS AND
                                                                                                  )        PROFESSIONS CODE 3 § §
                                                  2                                               )        16700-16758 (ATTEMPT AND
                                                                                                  )        CONSPIRACY TO
                                                  3                                               )        MONOPOLIZE)
                                                                                                  )    16. LANHAM ACT (FALSE
                                                  4                                               )        ADVERTISING)
                                                                                                  )
                                                  5                                               )
                                                                                                  )    REQUEST FOR JURY TRIAL
                                                  6                                               )
                                                                                                  )
                                                  7

                                                  8              Plaintiff Weems & Plath, LLC (hereinafter, “W&P”), by and through its
                                                  9   attorneys of record at Victor Rane Group, hereby asserts its Complaint against
                                                 10   Defendants Sirius Signal, L.L.C. (hereinafter, “Sirius”), Anthony Covelli
                                                 11   (hereinafter, “Covelli”), Robert Simons, Jr. (hereinafter, “Simons”), Emlinq, LLC
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   (hereinafter, “Emlinq”), Scott Mele (hereinafter, “Mele”), Tektite Industries Inc.
               Telephone: (310) 388-4849




                                                      (“Tektite”), and Does 1-50 (hereinafter, “Does”)(collectively, the “Defendants”)
VICTOR RANE




                                                 13

                                                 14   jointly and severally and states for cause the following:
                                                 15                                      INTRODUCTION
                                                 16         1.         W&P has been a leader in nautical instruments since 1928. W&P is
                                                 17   the assignee and successor-in-interest of Weems & Plath, Inc. (“Weems”), the
                                                 18   named party to the Agreement with Sirius and related Amendments, which were
                                                 19   executed on behalf of Weems & Plath, Inc., by Peter Trogdon (“Trogdon”), the
                                                 20   former president of Weems & Plath, Inc.
                                                 21         2.         One of the founders of Weems, Captain Phillip Van Horn Weems,
                                                 22   taught at the U.S. Naval Academy in Annapolis, Maryland, and then established
                                                 23   his own school to teach the Weems System of Navigation. Charles Lindbergh
                                                 24   studied with Captain Weems before attempting his trans-Atlantic flight. Rear
                                                 25   Admiral Richard Evelyn Byrd Jr., a classmate of Captain Weems at the Naval
                                                 26   Academy, came to Captain Weems for instruction, as did many others, before
                                                 27   setting out for the North Pole.
                                                 28   / /

                                                      COMPLAINT                                  -2-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.3 Page 3 of 99




                                                  1      3.        The other founder of Weems, Carl Plath, developed the first
                                                  2   gyrocompass to be installed in a commercial vessel. Capt. Weems and Mr. Plath
                                                  3   teamed up in 1928 to form Weems in Annapolis, where it is still located today.
                                                  4      4.        Over the years, Weems and W&P has developed strong goodwill in
                                                  5   the nautical community.
                                                  6      5.        This Complaint is brought under the Sherman Antitrust Act and the
                                                  7   Clayton Antitrust Act, the laws of the State of California, and federal patent and
                                                  8   false advertising laws. W&P seeks compensatory damages, restitution,
                                                  9   disgorgement, treble damages, injunctive relief, and other relief, including but not
                                                 10   limited to an award of attorneys’ fees and expenses, as well as pre-judgment and
                                                 11   post-judgment interest on the damages awarded, against Defendants, jointly and
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   severally, for conspiring in the unreasonable restraint of trade or commerce to
               Telephone: (310) 388-4849
VICTOR RANE




                                                 13   exclude W&P from competing in the development, production, and sale of
                                                 14   Electronic Visual Distress Signal Devices (“eVDSDs”) by unlawfully terminating
                                                 15   its license and otherwise suppressing and eliminating competition in the sale and
                                                 16   marketing of eVDSDs in order to artificially fix, inflate, and maintain the price of
                                                 17   eVDSDs to unlawfully maximize economic gain by agreeing to, upon information
                                                 18   and belief: 1) fraudulently procure, assert, license, and attempt to license invalid
                                                 19   patents to Weems/W&P and Standard Fusee Corporation, Inc. doing business as
                                                 20   Orion Safety Products (“Orion”) for the purpose of disproportionate economic gain
                                                 21   and increased distribution of the C-1001; 2) deceive the public, Weems, and W&P
                                                 22   regarding the validity of the Sirius IP; 3) control the information required to
                                                 23   manufacturer the eVDSDs; 4) control the supply of the eVDSDs and components
                                                 24   thereof including to the exclusive worldwide licensee of the eVDSDs via refusing
                                                 25   to manufacture, or artificially inflating the costs of manufacture of, the eVDSDs;
                                                 26   5) manipulate USCG federal regulations through participation in USCG
                                                 27   committees; 6) utilize information gleaned from the USCG committee meetings to
                                                 28   procure patents and withholding the issuance of such patents from the USCG and

                                                      COMPLAINT                                -3-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.4 Page 4 of 99




                                                  1   the other members of the USCG committee; 7) unlawfully tie the continued
                                                  2   licensing of the C-1001 to a new license for the C-1002 including a substantial
                                                  3   upfront payment of $275,000 (in addition to the $200,000 previously paid for the
                                                  4   license of the C-1001) despite the C-1002 being including in the initial Agreement,
                                                  5   8) when (7) was unsuccessful, eliminate competition by attempting to license a
                                                  6   sole competitor of the eVDSDs while simultaneously terminating, without cause,
                                                  7   the license to the current exclusive distributor in violation of the distributor’s Right
                                                  8   of First Offer; 9) commit multiple breaches of the Agreement including, but not
                                                  9   limited to, the manufacture and sale of Licensed Products during a period in which
                                                 10   Sirius does not dispute that the exclusive license to W&P was in full force and
                                                 11   effect; 10) implement an illegal Minimum Advertised Price (“MAP”) policy in
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   order to implement vertical price fixing and price maintenance; 11) harass at least
               Telephone: (310) 388-4849
VICTOR RANE




                                                 13   one customer of W&P by reporting it to a governmental agency both directly and
                                                 14   through use of the alias Peter Saxsby in order to suppress competition in the
                                                 15   eVDSD market; and 12) bind Weems/W&P to provisions that served anti-
                                                 16   competitive purposes by seeking to restrain Weems/W&P from activities that were
                                                 17   not prohibited by the Licensed Patents (the “Conspiracy”).
                                                 18      6.        Upon information and belief, at least the Tektite/Sirius Defendants
                                                 19   conspired to fix, stabilize, inflate, and maintain the price of eVDSDs sold to
                                                 20   consumers and companies in the United States from at least as early as 2013, at
                                                 21   which time Covelli joined Special Committee 132, through at least December 31,
                                                 22   2019 (the “Conspiracy Period”), and this conspiracy still continues and is ongoing.
                                                 23      7.        W&P seeks a full refund of the Agreement Payments paid for its
                                                 24   eVDSD license for the same actions by the Defendants and their co-conspirators.
                                                 25   Defendants’ and their co-conspirators’ actions caused consumers across the United
                                                 26   States to overpay for eVDSDs as a whole, as eVDSDs are the only electronic
                                                 27   option capable of meeting the USCG’s visual stress signal requirements to which
                                                 28   every boater must adhere. Plaintiff has needlessly paid to license the purported

                                                      COMPLAINT                                 -4-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.5 Page 5 of 99




                                                  1   rights to sell eVDSDs, and now seeks to recover damages they suffered from the
                                                  2   initiation of the conspiracy until the date of filing of this action (the “Injury
                                                  3   Period”). Upon information and belief, this anticompetitive behavior has not
                                                  4   ceased but rather is ongoing.
                                                  5      8.        Covelli, Simons, and Mele as Defendants are individually liable for
                                                  6   the actions described herein because the conspiracy predated the formation of the
                                                  7   business entity Sirius that subsequently controlled the fraudulent patents and
                                                  8   purported licensing rights in question.
                                                  9      9.        Covelli, Simons, and Mele as Defendants are individually liable for
                                                 10   the actions described herein because the conspiracy was committed on their
                                                 11   individual behalves including, but not limited to, Covelli and Simons acting in
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   their personal capacity as the inventors of the Sirius IP.
               Telephone: (310) 388-4849
VICTOR RANE




                                                 13      10.       Defendants are manufacturers and distributors of eVDSDs, or
                                                 14   components thereof, used by boaters to meet the USCG’s visual stress signal
                                                 15   requirements to which every boater on a boat in open water must adhere.
                                                 16   Specifically, Defendants manufacture and/or distribute the C-1001, C-1002, and C-
                                                 17   1003 (the “C Series Lights”) eVDSDs purportedly designed and patented by Sirius
                                                 18   or components thereof. The C-1003 is sold by Sirius as the newer, upgraded
                                                 19   model of, and replacement for, the C-1001.
                                                 20      11.       During the Conspiracy Period, upon information and belief,
                                                 21   Defendants and their co-conspirators conspired, combined, and contracted to fix,
                                                 22   raise, maintain, and stabilize the prices at which eVDSDs would be sold.
                                                 23      12.       Upon information and belief, in order to facilitate the conspiracy,
                                                 24   Defendants and their co-conspirators, throughout the Conspiracy Period, engaged
                                                 25   in regular, often secret communications, verbally and through electronic mail, the
                                                 26   facts of which are set out elsewhere in this Complaint, to further the Conspiracy,
                                                 27   including, but not limited to communications regarding: 1) the procurement of
                                                 28   invalid and unenforceable patents referred to herein as the Sirius IP through the

                                                      COMPLAINT                                  -5-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.6 Page 6 of 99




                                                  1   commission of fraud on the United States Patent and Trademark Office
                                                  2   f(“USPTO”) via, at a minimum, (a) the submission of false affidavits to the
                                                  3   USPTO and (b) the withholding of at least the Material Information from the
                                                  4   USPTO during prosecution of the Sirius IP; 2) licensing the invalid and
                                                  5   unenforceable Sirius IP to Weems/W&P through the issuance of false statements
                                                  6   including, but not limited to, false statements regarding inventorship of the Sirius
                                                  7   IP made to Weems’ during its due diligence performed prior to licensing the Sirius
                                                  8   IP; 3) falsely marking the C-1001 with U.S. Patent Nos. D720,247 and 9,171,436
                                                  9   for at least three years after Defendants’ received an opinion of counsel that the
                                                 10   ‘247 Patent and the ‘436 Patent do not cover the C-1001 product; 4) otherwise
                                                 11   falsely marking the C-1001, C-1002, and C-1003 products as “patent pending” or
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   with other patents of the Sirius IP knowing that the Sirius IP is invalid and
               Telephone: (310) 388-4849
VICTOR RANE




                                                 13   unenforceable; 5) controlling the supply of components and services required to
                                                 14   manufacture the C-1001 to suppress the supply of eVDSDs as a whole by
                                                 15   conspiring to implement a horizontal boycott by rejecting purchase orders placed
                                                 16   by W&P with its suppliers, or delaying and artificially inflating the price of
                                                 17   purchase orders placed by W&P with its suppliers, during a time in which it is not
                                                 18   disputed that W&P was the exclusive worldwide distributor of the C-1001 pursuant
                                                 19   to the Agreement, to prevent W&P from manufacturing and selling the C-1001
                                                 20   including sales during the Sell-Off Period; 6) controlling information required to
                                                 21   manufacture the C-1001 to suppress the supply of eVDSDs as a whole including
                                                 22   refusing to provide the information necessary to manufacture the C-1001 (e.g.,
                                                 23   Gerber Files) to W&P during a time in which it is not disputed that W&P was the
                                                 24   exclusive worldwide distributor of the C-1001 pursuant to the Agreement, to
                                                 25   prevent W&P from making the circuit board with an alternate supplier; 7)
                                                 26   distribution of an illegal MAP policy intended to implement vertical price fixing
                                                 27   and price maintenance of all single color eVDSDs available for sale in the relevant
                                                 28   market to $89.95 and of all two color eVDSDs in the relevant market to $299.95;

                                                      COMPLAINT                                -6-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.7 Page 7 of 99




                                                  1   8) abusing Covelli’s position on the 132 Committee in order to obtain information
                                                  2   used for the fraudulent procurement of Sirius IP; 9) abusing Covelli’s position on
                                                  3   the 132 Committee in order to manipulate the USCG Distress Signal Regulations
                                                  4   such that they would eliminate competition in the eVDSD relevant market by
                                                  5   removing the single color eVDSD from the pool of USCG acceptable eVDSDs,
                                                  6   thereby leaving the Defendants’ C-1002 as the only USCG-approved eVDSD
                                                  7   available in the relevant market and artificially raising the price of eVDSDs from
                                                  8   $89.95 to $299.95; 10) lobbying for a change in the USCG Regulations to
                                                  9   eliminate all one color eVDSDs for the purpose of eliminating all competition in
                                                 10   the relevant market, securing a monopoly, and artificially inflating the price of an
                                                 11   eVDSD to $299.95; 11) the termination of Weems/W&P’s rights as the exclusive
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   distributor for the purpose of maintaining a monopoly and the high margins
               Telephone: (310) 388-4849
VICTOR RANE




                                                 13   associated therewith; 12) the illegal tying of a license agreement for C-1002s (the
                                                 14   tied product), including payment of an upfront license fee of $275,000, to
                                                 15   execution of an amendment that would allow W&P to continue to distribute the C-
                                                 16   1001/C-1003 (the tying product) despite the fact that (a) W&P had already paid an
                                                 17   upfront license fee of $200,000, (b) W&P had invested substantial money in
                                                 18   advertising and otherwise related to the C-1001, and (c) the Agreement already
                                                 19   granted a license to the C-1002; 13) attempting to wrongfully terminate W&P as
                                                 20   the exclusive worldwide distributor of the eVDSDs in breach of the Agreement
                                                 21   and to prevent W&P from development, production, and sale of eVDSDs in order
                                                 22   to force W&P to take a license to the C-1002 including payment of the $275,000
                                                 23   upfront licensing fee; 14) attempting to wrongfully terminate W&P as the
                                                 24   exclusive worldwide distributor of the eVDSDs in breach of the Agreement and to
                                                 25   prevent W&P from development, production, and sale of eVDSDs in order to
                                                 26   divert the C-1001 sales of W&P to the Tektite/Sirius Defendants as C-1003 sales;
                                                 27   15) falsely claiming that the C-1001 was no longer being distributed by W&P; 16)
                                                 28   when W&P would not agree to license the C-1002 without receiving additional

                                                      COMPLAINT                                -7-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.8 Page 8 of 99




                                                  1   information from the Sirius Defendants, attempting to wrongfully terminate W&P
                                                  2   as the exclusive worldwide distributor of the eVDSDs in breach of the Agreement
                                                  3   in favor of licensing the fraudulent Sirius IP to the owner of the sole competitive
                                                  4   eVDSD product in order to obtain a monopoly; 17) harassing at least one customer
                                                  5   of W&P by reporting it to a governmental agency both directly and through use of
                                                  6   the alias Peter Saxsby in order to suppress competition in the eVDSD market; and
                                                  7   18) binding Weems/W&P to provisions that served anti-competitive purposes by
                                                  8   seeking to restrain Weems/W&P from activities that were not prohibited by the
                                                  9   Licensed Patents(the “Conspiracy Acts”).
                                                 10      13.         Upon information and belief, as a result of Defendants’ and their co-
                                                 11   conspirators’ unlawful conduct, Plaintiff and consumers paid more for the right to
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   distribute and own, respectively, eVDSDs than they would have if a competitive
               Telephone: (310) 388-4849
VICTOR RANE




                                                 13   market had determined eVDSD prices.
                                                 14      14.         Plaintiff sustained damages as a result of Defendants’ and their co-
                                                 15   conspirators’ anticompetitive conduct as alleged herein. Plaintiff also sustained
                                                 16   damages as a result of breach of contract, unfair competition, tortious interference
                                                 17   with business relations/expectancy, civil conspiracy, tortious interference with
                                                 18   contractual relations, fraud, promissory estoppel, direct and indirect unjust
                                                 19   enrichment, false marking, and false advertising as further set forth herein.
                                                 20                                         PARTIES
                                                 21      Plaintiff
                                                 22      15.         Plaintiff W&P is a Maryland limited liability company with its
                                                 23   principal place of business at 214 Eastern Avenue, Annapolis, Maryland 21403.
                                                 24   The sole member of W&P, Michael Flanagan, is a citizen of New Jersey.
                                                 25      Defendants
                                                 26      16.         Upon information and belief, Defendant Sirius is a limited liability
                                                 27   company organized under the laws of the State of California with its principal
                                                 28   place of business located in the State of California. All members of Sirius Signal,

                                                      COMPLAINT                                 -8-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.9 Page 9 of 99




                                                  1   L.L.C. are citizens of California. Although Sirius Signal, L.L.C. has represented
                                                  2   itself at times as a corporation (e.g., “Sirius Signal, Inc.”) in related documents, no
                                                  3   such corporation is known to exist, and Sirius’s representation as such appears to
                                                  4   be false, both as a matter of fact and as a matter of law.
                                                  5         17.    Upon information and belief, Defendant Covelli resides in the State of
                                                  6   California at 6541 Vispera Place, Carlsbad, California 92009. Covelli is an owner
                                                  7   of, a member of, and the CEO of Plaintiff Sirius. Sirius has only three other
                                                  8   members, one of whom is Simons, who is a purported co-inventor with Covelli in
                                                  9   the Sirius IP (as defined below) that was purportedly licensed originally to W&P’s
                                                 10   predecessor-in-interest, (“Weems”) pursuant to the agreement Sirius entered with
                                                 11   Weems on December 31, 2015, as amended three times, i.e., the first amendment
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                 12   executed February 8, 2016 (the “First Amendment”), the [Second] Amendment
               Telephone: (310) 388-4849
VICTOR RANE




                                                 13   made March 10, 2016 (the “Second Amendment”), and the Third Amendment
                                                 14   made August 18, 2017(the “Third Amendment”)(collectively, the “Agreement”),
                                                 15   which license was transferred thereafter to W&P on or about September 20, 2018.
                                                 16         18.    Upon information and belief, Simons resides in the State of California
                                                 17   at 3634 7th Avenue, 8A, San Diego, California 92103. Simons is an owner and
                                                 18   member of Sirius and is a purported co-inventor with Covelli of the Sirius IP that
                                                 19   was purportedly licensed to Weems/W&P pursuant to the Agreement.
                                                 20         19.    As members and owners of Sirius, Covelli and Simons are not
                                                 21   employees of Sirius under relevant federal and state laws pertaining to employment
                                                 22   and taxation. Rather, Covelli’s and Simons’ authority to bind, act on behalf of, and
                                                 23   in concert with, Sirius arises out of Covelli’s and Simons’ ownership and member
                                                 24   status relative to Sirius. Likewise, as individuals, Covelli and Simons are distinct
                                                 25   from the legal entity Sirius, and Covelli and Simons have acted independently on
                                                 26   their personal behalves and have also used Sirius to act as Covelli’s and Simons’
                                                 27   agent and alter ego in conduct described herein.
                                                 28   / /

                                                      COMPLAINT                                 -9-
                                                      CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.10 Page 10 of 99




                                                   1      20.       Upon information and belief, Emlinq is a California limited liability
                                                   2   company with its principal place of business at 2125C Madera Rd., Simi Valley,
                                                   3   California 93065. Emlinq is a supplier of circuit boards for at least the C-1001
                                                   4   and, upon information and belief, also the C-1002 and C-1003.
                                                   5      21.       Upon information and belief, Mele resides at 18 Amity Court,
                                                   6   Langhorne, PA 19047 and is owner and President of Tektite.
                                                   7      22.       Upon information and belief, Tektite is a New Jersey corporation with
                                                   8   its principal place of business at 309 North Clinton Avenue, Trenton, New Jersey
                                                   9   08638. Tektite is a manufacturer of lights and strobes including, but not limited to,
                                                  10   the C-1001 and, upon information and belief, the C-1002 and C-1003. Tektite is
                                                  11   the owner of expired U.S. Patent No. 6,168,288, which discloses a product
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   materially relevant to the C Series Lights, and, upon information and belief, is the
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   developer and designer of the C Series Lights.
                                                  14      23.       The true names and capacities, whether individual, corporate,
                                                  15   association or otherwise of Defendants DOES 1 through 10, inclusive, are
                                                  16   unknown to W&P who otherwise sues these Defendants by such fictitious names.
                                                  17   Each Defendant is sued individually and/or in his/her official capacity as defined in
                                                  18   this Complaint. W&P will seek leave to amend this Complaint to show the true
                                                  19   names and capacity of these Defendants when they have been ascertained. Each of
                                                  20   the fictitiously named Defendants is responsible in some manner for the conduct or
                                                  21   liabilities alleged herein, as set forth in more detail below.
                                                  22      Unidentified Co-Conspirators
                                                  23      24.       Other individuals and entities, not named as Defendants in this
                                                  24   Complaint, may have participated as co-conspirators with Defendants in the
                                                  25   violations alleged herein, and aided and abetted Defendants and performed acts
                                                  26   and made statements, all in furtherance of the conspiracy.
                                                  27      25.       The true names and capacities of some of these co-conspirators,
                                                  28   whether individual, corporate, associate, or representative, are unknown to Plaintiff

                                                       COMPLAINT                                 - 10 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.11 Page 11 of 99




                                                   1   at this time. Plaintiff may amend this Complaint, as necessary, to allege the true
                                                   2   names and capacities of additional co-conspirators as their identities become
                                                   3   known through discovery or otherwise.
                                                   4      26.       At all relevant times, other individuals and entities referred to herein
                                                   5   as “unidentified co-conspirators,” the identities of which are presently unknown,
                                                   6   conspired with Defendants in the unlawful conspiracy described herein.
                                                   7      27.       The acts alleged herein that were performed by each of the
                                                   8   unidentified coconspirators were fully authorized by each of these unidentified co-
                                                   9   conspirators, or were ordered, or committed by duly authorized officers, managers,
                                                  10   agents, employees, or representatives of each unidentified co-conspirator, while
                                                  11   actively engaged in the management, direction, or control of its affairs.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12                                     JURISDICTION
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      28.       This Court has federal question jurisdiction over the subject matter of
                                                  14   this action pursuant to 15 U.S.C. §§ 1 and 2 (Sherman Antitrust Act jurisdiction),
                                                  15   15 U.S.C. §§ 15 & 26 (Clayton Antitrust Act jurisdiction), 28 U.S.C. § 1331
                                                  16   (general federal question jurisdiction), & 28 U.S.C. § 1337 (antitrust jurisdiction)
                                                  17   and 35 U.S.C. 292(a) (false marking). The Court has jurisdiction over Plaintiff’s
                                                  18   state law claims pursuant to 28 U.S.C. § 1367 (pendent jurisdiction).
                                                  19      29.       This Court has personal jurisdiction over the Defendants pursuant to
                                                  20   federal principles of due process and to California Code of Civil Procedure §
                                                  21   410.10 (California “Long Arm Statute”).
                                                  22      30.       This Court has personal jurisdiction over Sirius, because it is a
                                                  23   Limited Liability Company organized and existing under the laws of the State of
                                                  24   California, with its principal place of business in California.
                                                  25      31.       This Court has personal jurisdiction over Covelli, because he is a
                                                  26   resident and citizen of the State of California.
                                                  27      32.       This Court has jurisdiction over Simons, because he is a resident and
                                                  28   citizen of the State of California.

                                                       COMPLAINT                                - 11 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.12 Page 12 of 99




                                                   1         33.    This Court has jurisdiction over Emlinq, because it is a Limited
                                                   2   Liability Company organized and existing under the laws of the State of California,
                                                   3   with its principal place of business in California.
                                                   4         34.    This Court has jurisdiction over Tektite, because it regularly transacts
                                                   5   business and has substantial contacts in California, and as Tektite purposefully
                                                   6   availed itself of the privilege of conducting activities in California, and the claims
                                                   7   in this Complaint arise out of Tektite’s activities in California. Tektite is a
                                                   8   distributor of Sirius products since at least as early as August 15, 2015, and Tektite
                                                   9   derives substantial revenue from transacting business in the district via the
                                                  10   manufacturing for Sirius since of the C-1001 product, upon information and belief,
                                                  11   since as early as 2014, and upon information and belief, the manufacturing of the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   C-1002 and C-1003 products since at least as early as 2018.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         35.    This Court has jurisdiction over Mele, because he personally regularly
                                                  14   transacts business and has substantial contacts in California, and as Mele
                                                  15   purposefully availed himself of the privilege of conducting activities in California,
                                                  16   and the claims in this Complaint arise out of his activities in California. Upon
                                                  17   information and belief, Mele is an owner of Tektite, and through Tektite’s business
                                                  18   in this forum, he derives substantial revenue from Tektite’s transacting business in
                                                  19   this forum via the manufacturing for Sirius since of the C-1001 product, upon
                                                  20   information and belief, since as early as 2014, and upon information and belief, the
                                                  21   manufacturing of the C-1002 and C-1003 products since at least as early as 2018.
                                                  22         36.    Mele has acted independently on his personal behalf and has also used
                                                  23   Tektite to act as his agent and alter ego in conduct described herein.
                                                  24         37.    Upon information and belief, Tektite is a façade and a vehicle for
                                                  25   Mele’s participation in the Conspiracy, and Tektite has no identity of its own.
                                                  26         38.    Upon information and belief, at least Covelli, Simons, and Mele
                                                  27   conceived of the Conspiracy and personally managed every aspect of the
                                                  28   / /

                                                       COMPLAINT                                - 12 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.13 Page 13 of 99




                                                   1   Conspiracy as detailed above. There is sufficient identity of interest between Mele
                                                   2   and Tektite for the acts of one to be attributable to the other.
                                                   3                                              VENUE
                                                   4      39.        Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)
                                                   5   because a substantial part of the events or omissions giving rise to the claim
                                                   6   occurred in this district.
                                                   7      40.        Venues is also proper in this district pursuant to 15 U.S.C. §§ 15 and
                                                   8   22, and 28 U.S.C. § 1391 (c) and (d), because Sirius, Covelli, and Simons reside,
                                                   9   are found, and/or have an agent, in this district, are domiciled in this district,
                                                  10   conduct business in this district, and are subject to the Court’s personal jurisdiction
                                                  11   with respect to this action in this district.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12      41.        Additionally, venue is proper in this district pursuant to 15 U.S.C. §
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   22, and 28 U.S.C. § 1391(c) and (d), because Emlinq, Mele, and Tektite conduct
                                                  14   business in this district, and are subject to the Court’s personal jurisdiction with
                                                  15   respect to this action in this district.
                                                  16                   FACTS RELEVANT TO ALL CAUSES OF ACTION
                                                  17      42.        W&P repeats and re-alleges each of the foregoing allegations and
                                                  18   following allegations as though fully set forth herein.
                                                  19      A. eVDSD Background
                                                  20      43.        eVDSD stands for “electronic visual distress signal devices.” The
                                                  21   USCG has promulgated regulations that require boaters in a boat on open water to
                                                  22   carry current, non-expired USCG-approved day and night signals, namely, 46 CFR
                                                  23   161.013 (the “Night Vision Distress Signal Regulations”) and 33 CFR 175.130 (the
                                                  24   “Day Vision Distress Signal Regulations)(collectively the “USCG Distress Signal
                                                  25   Regulations”).
                                                  26      44.        Acceptable signals include the following combinations: 1) three hand-
                                                  27   held red flares (day and night) under 42 months of age; 2) one electric distress light
                                                  28   (night only) and one flag (day); and 3) (i) one hand-held red flare and two

                                                       COMPLAINT                                  - 13 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.14 Page 14 of 99




                                                   1   parachute flares (day and night), or (ii) one hand-held orange smoke signal, two
                                                   2   floating orange smoke signals (day) and one electric distress light (night only),
                                                   3   wherein the flares must be under 42 months of age.
                                                   4      45.         As such, eVDSDs should provide a low cost alternative for boaters to
                                                   5   comply with the mandatory USCG Distress Signal Regulations because, unlike
                                                   6   pyrotechnic flares, eVDSDs do not require continual replenishment every forty-
                                                   7   two months. Further, eVDSDs are sold by at least Sirius as an “environmentally-
                                                   8   conscious legal alternative to toxic marine flares.”
                                                   9      46.         At least the Sirius Defendants manufactured and sold a packaged
                                                  10   product including a C-1001 eVDSD along with a flag (the “C-1001 Kit”) and now
                                                  11   manufacture and sell a packaged product including a C-1003 eVDSD along with a
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   flag (the “C-1003 Kit”) that allows boaters to be fully compliant with the USCG
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Distress Signal Regulations as the C-1001/C-1003 satisfies the Night Vision
                                                  14   Distress Signal Regulations and the flag satisfies the Day Vision Distress Signal
                                                  15   Regulations.
                                                  16      47.         To date, the Sirius Defendants have procured a multitude of
                                                  17   fraudulently obtained eVDSD patents and have additional patent applications
                                                  18   pending including: U.S. Patent D720247 based on U.S. Patent Application
                                                  19   29/493,224 filed on June 6, 2014 (the “’247 Patent”); U.S. Patent 9171436 based
                                                  20   on U.S. Patent Application 14561197 filed on December 4, 2014 (the “’436
                                                  21   Patent”); U.S. Patent D784175 based on U.S. Patent Application 29557241 filed on
                                                  22   March 07, 2016 (the “’175 Patent”); U.S. Patent 9682754 based on U.S. Patent
                                                  23   Application 15095727 filed on April 11, 2016 (the “’754 Patent”); U.S. Patent
                                                  24   D811920 based on U.S. Patent Application 29595834 filed on March 02, 2017 (the
                                                  25   “’920 Patent”); U.S. Patent Application 15624033 filed on June 15, 2017 (the
                                                  26   “’033 Application”); U.S. Patent D844477 based on U.S. Patent Application
                                                  27   29638591 filed on February 28, 2018 (the “’477 Patent”); U.S. Patent 10227114
                                                  28   based on U.S. Patent Application 16004987 filed on June 11, 2018 (the “’114

                                                       COMPLAINT                                - 14 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.15 Page 15 of 99




                                                   1   Patent”); U.S. Patent Application 16692449 filed on November 22, 2019 (the
                                                   2   “’449 Application”); and U.S. Patent Application 16245947 filed on January 11,
                                                   3   2019 (the “’947 Application”)(collectively the “Sirius IP”).
                                                   4         48.     The Sirius Defendants have used, and continue to attempt to use, the
                                                   5   fraudulently procured Sirius IP as a tool in furthering the Conspiracy and in
                                                   6   committing the Conspiracy Acts as detailed elsewhere herein.
                                                   7         B. History
                                                   8         49.     On August 5, 1999, a patent application was filed for a “Flashlight
                                                   9   with Light Emitting Diodes” naming Christian P. St. Claire as the inventor, which
                                                  10   patent application issued as U.S. Patent No. 6,168,288 (the “’288 Patent”) on
                                                  11   January 2, 2001.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12         50.     On July 23, 1999, the application for the ‘288 Patent was assigned
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   from the inventor to Tektite Industries West, LLC (“TIW”).
                                                  14         51.     Upon information and belief, Mele, Elizabeth Mele, and Veronica
                                                  15   Mele were all involved in TIW as they are all listed as managers or members on
                                                  16   one or more of the TIW Limited Liability Company Statement of Information filed
                                                  17   with the State of California on March 22, 2002 and January 3, 2003.
                                                  18         52.     On January 16, 2001, the ‘288 Patent was assigned from TIW to
                                                  19   Tektite.
                                                  20         53.     The ‘288 Patent expired twice for nonpayment of maintenance fees.
                                                  21   The first time occurred on February 2, 2005, and Tektite petitioned to accept the
                                                  22   filing of a late maintenance fee payment, which was granted on September 21,
                                                  23   2005.
                                                  24         54.     The ‘288 Patent expired again on January 28, 2013 due to failure to
                                                  25   pay the maintenance fee. Upon information and belief, despite the expiration of
                                                  26   the patent, Tektite and Mele continued to falsely mark the product associated with
                                                  27   the ‘288 Patent until 2020.
                                                  28   / /

                                                       COMPLAINT                               - 15 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.16 Page 16 of 99




                                                   1      55.       Upon information and belief, despite the expiration of the patent and
                                                   2   the fact that Sirius did not own the patent, the Tektite/Sirius Defendants marked
                                                   3   the C-1001 product with the number of the ‘288 Patent and, at a time during which
                                                   4   the ‘288 Patent had expired, falsely represented to Weems that the ‘288 Patent was
                                                   5   valid and covered the C-1001 product.
                                                   6      56.       Upon information and belief, at least Covelli, Simons, and Mele
                                                   7   began conspiring in or around 2013 to enter into the eVDSD business and to
                                                   8   commit the Conspiracy, including: 1) agreeing to apply for eVDSD patents in the
                                                   9   name of Covelli and Simons, thereby falsely naming inventors and/or intentionally
                                                  10   omitting at least one inventor to reduce the chance that the USPTO would correlate
                                                  11   the technology of the new eVDSD applications with the ‘288 Patent; and 2)
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   agreeing that Covelli join USCG Special Committee 132 (the “132 Committee”),
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   which is a committee of the Radio Technical Commission for Maritime Services
                                                  14   (“RTCM”), in order to manipulate the USCG to obtain a competitive advantage.
                                                  15      57.       The 132 Committee was chartered in 2013 to create regulations and
                                                  16   issue standards relating to “Electronic Visual Distress Signals”.
                                                  17      58.       In furtherance of the Conspiracy, Covelli became a member of the 132
                                                  18   Committee, and, upon information and belief, remains a member of the 132
                                                  19   committee, and was personally involved in the 132 Committee’s creation of
                                                  20   RTCM Standard 13200.0, that was published on June 21, 2018 and adopted on
                                                  21   December 21, 2018 (the “2018 RTCM Standard”).
                                                  22      59.       Upon information and belief, Covelli has obtained information from
                                                  23   these committee meetings and improperly used this information to fraudulently
                                                  24   attempt to patent eVDSD products that he did not invent, by falsely claiming
                                                  25   inventorship of the eVDSD devices and failing to submit material prior art to the
                                                  26   USPTO during prosecution of the eVDSD Patents including, without limitation: 1)
                                                  27   the USCG Distress Signal Regulations that dictate the specifications of any USCG-
                                                  28   approved eVDSD; 2) the 2018 RTCM Standard; 3) the ‘288 Patent; and 4) material

                                                       COMPLAINT                               - 16 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.17 Page 17 of 99




                                                   1   relating to Covelli’s work on the USCG Committee (collectively referred to herein
                                                   2   as the “Material Information”).
                                                   3         60.    Covelli and Simons failed to disclose to the USPTO anyone
                                                   4   associated with Tektite as an inventor of the Sirius IP despite the fact that: 1) Mele
                                                   5   claims that Tektite is responsible for the design of the C-1001 product; and 2) the
                                                   6   ‘288 Patent discloses an on/off switching mechanism identical to that of the C-
                                                   7   1001, in which the activation of the light is done via rotation of the lens through
                                                   8   which the light shines (the “On/Off Lens Switch”) as is claimed in Sirius’ ‘754
                                                   9   Patent.
                                                  10         61.    At least as early as July 15, 2015, the C-1001 was being falsely
                                                  11   advertised as a patented product and was touted as the only eVDSD approved by
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   the USCG.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         62.    At least as early as July 15, 2015, the Web page located at
                                                  14   www.siriussignal.com (the “Sirius Web Site”) depicted a picture of the C-1001 and
                                                  15   the following language to the left side thereof “Complies with all U.S. Coast Guard
                                                  16   requirements for ‘Night Visual Distress Signals’ 46 CFR 161.013. When
                                                  17   combined with the included daytime distress signal flag, meets all USCG Federal
                                                  18   Requirements for carriage of DAY and NIGHT VDS. Designed, engineered,
                                                  19   patented, and produced in the USA” (emphasis added). At this time, no Sirius
                                                  20   U.S. Patent that purported covered the C-1001 product had been issued, and the
                                                  21   ‘288 Patent was expired.
                                                  22         63.    Upon information and belief, at least as early as August 15, 2015,
                                                  23   Tektite and Mele were associated with the Sirius Defendants as the Sirius Web Site
                                                  24   listed Tektite as a distributor at least as early as that date, and, upon information
                                                  25   and belief, Mele is the owner of Tektite.
                                                  26         64.    As early as September 14, 2015, the Sirius Defendants advertised its
                                                  27   C-1001 product as the only USCG-certified alternative to a pyrotechnic flare.
                                                  28   / /

                                                       COMPLAINT                                - 17 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.18 Page 18 of 99




                                                   1      65.       On December 31, 2015, Weems and Sirius entered into the Agreement
                                                   2   for distribution of eVDSDs, which Weems believed were patented devices, and
                                                   3   pursuant to which Weems would have an exclusive license to manufacture,
                                                   4   distribute, advertise, publicize, market and sell the Licensed Products (as defined
                                                   5   below) (the “License”) and other rights including, without limitation, the Right of
                                                   6   First Offer pursuant to Section 6 of the Agreement (the “Exclusive Rights”) in
                                                   7   exchange for Weems making a substantial upfront payment to Sirius of two
                                                   8   hundred thousand dollars ($200,000) and paying significant ongoing royalties to
                                                   9   Sirius (initially thirty percent) on sales of the Licensed Products (collectively, the
                                                  10   “Agreement Payments”).
                                                  11      66.       At the time the Agreement was negotiated with Weems, the C-1001
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   product was falsely marked with at least “D720,247” as a part of the conspiracy to
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   inflate the prices of the C-1001 and to induce Weems into signing the Agreement
                                                  14   and paying excessive Agreement Payments due to the false belief that the C-1001
                                                  15   product was patented, that Weems was obtaining an exclusive license to valid and
                                                  16   enforceable patents, and that a license was required to sell the C-1001 and enter the
                                                  17   eVDSD market.
                                                  18      67.       During negotiation of the Agreement, Covelli knowingly
                                                  19   misrepresented that the C-1001 was patented, and that additional patents were
                                                  20   being pursued, in order to induce Weems to execute and perform the Agreement,
                                                  21   including payment of the Agreement Payments.
                                                  22      68.       Covelli knowingly directed W&P to falsely mark the products with
                                                  23   the numbers of patents that: 1) were expired; 2) did not cover the product; and 3)
                                                  24   which neither Covelli, Simons, nor Sirius owned or licensed.
                                                  25      69.       Section 12b. Governing Law of the Agreement executed by Sirius and
                                                  26   Weems states, “This Agreement and the rights and obligations of the parties under
                                                  27   it are governed by and interpreted in accordance with the laws of the State of
                                                  28   Maryland (without regard to principles of conflicts of law).”

                                                       COMPLAINT                                - 18 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.19 Page 19 of 99




                                                   1      70.         The Third Amendment of the Agreement states in Section 8 Binding
                                                   2   Agreement, “The Agreement as modified herein shall be binding on and inure to
                                                   3   the benefit of the … legal representatives, … owners, … members, … and any
                                                   4   other person or entity claiming under or through the parties.”
                                                   5      71.         Covelli and Simons are legal representatives, owners, and members of
                                                   6   Sirius, and Covelli personally signed the Third Amendment, thereby personally
                                                   7   binding himself and Simons and making the Agreement binding on them as
                                                   8   individuals.
                                                   9      72.         The Third Amendment further states in Section 9 Authority to
                                                  10   Execute, “The parties to the Third Amendment and the Agreement as modified
                                                  11   warrant, covenant and agree that the persons executing this Agreement are
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   authorized and empowered to enter into and execute this Agreement as modified
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   for and on behalf of the person or entity they represent, and that by their execution
                                                  14   of the Agreement, each respective person or entity they represent, and all persons,
                                                  15   partnerships, corporations, joint ventures and any person or entities affiliated with
                                                  16   them, shall be bound by the terms of this Agreement.”
                                                  17      73.         Covelli signed the Third Amendment and was authorized and
                                                  18   empowered to personally bind himself and Simons, as individuals, thereby making
                                                  19   the Agreement binding on them individually.
                                                  20      74.         “Know-How” is defined in the Agreement, as amended, to “have its
                                                  21   usual and accepted meaning such as, by way of example, but not of limitation, all
                                                  22   factual knowledge, proprietary information, trade secrets, procedures, processes,
                                                  23   methods, designs, discoveries, inventions, patent application, licenses, software
                                                  24   and source code, programs, prototypes, techniques, ideas, concepts, data,
                                                  25   engineering, manufacturing information, techniques, ideas, concepts, data,
                                                  26   engineering, manufacturing information, specifications, diagrams, schematics, or
                                                  27   rights or works of authorship, that give to the one acquiring it an ability to study,
                                                  28   test, produce, formulate, manufacture or market the SOS Distress Light SOS A-

                                                       COMPLAINT                                - 19 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.20 Page 20 of 99




                                                   1   1001 sold by Sirius or variations thereof, which one otherwise would not have
                                                   2   known how to study, test, produce, formulate, manufacture or market in the same
                                                   3   way.” Although the Agreement refers to an A-1001, upon information and belief,
                                                   4   the A-1001 was never manufactured and sold and the product number used in
                                                   5   commerce for the intended A-1001 was C-1001.
                                                   6         75.    “Licensed Products” are defined in the Agreement, as amended, to
                                                   7   include, inter alia, “[a]ny product made, used, sold, imported or offered for sale
                                                   8   that includes or is covered by any of the Patents or Know How.”
                                                   9         76.    “Patents” are as defined in the Agreement, as amended, and include
                                                  10   “(b) all current and future patents related to the SOS Distress Light SOS A-1001
                                                  11   sold by Sirius or variations thereof that may be granted thereon [and] (c) any future
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   patents and/or patent applications owned by Sirius and covering one or more
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   aspects of the SOS Distress Light SOS A-1001 sold by Sirius as of December 30,
                                                  14   2015 or variations thereof.” As such, the patents licensed under the Agreement
                                                  15   include all of the Sirius IP including any future patents for the C-1002.
                                                  16         77.    In executing the Agreement, the Sirius, Covelli, and Simons
                                                  17   unlawfully sought to do more than that which would have been authorized by a
                                                  18   limited monopoly due to its patents (if in fact the patents were valid) by requiring,
                                                  19   in Section 4 of the Agreement, entitled “Covenants of W&P”, that Weems, and
                                                  20   subsequently W&P, covenant that it “will not manufacture, sell, or distribute any
                                                  21   products that perform the same or a similar function as the Licensed Products other
                                                  22   than the Licensed Products.” This provision of the Agreement served anti-
                                                  23   competitive purposes because it sought to restrain Weems and W&P from
                                                  24   activities that were not purportedly prohibited by the Licensed Patents.
                                                  25         78.    At least as early as April 24, 2018, Orion began offering an Electronic
                                                  26   SOS Beacon Locator Kit, which was/is manufactured and sold by Orion and
                                                  27   includes an eVDSD and a flag (the “Orion Kit”).
                                                  28   / /

                                                       COMPLAINT                               - 20 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.21 Page 21 of 99




                                                   1      79.       On approximately April 30, 2018, Orion notified Sirius and Weems
                                                   2   via a letter (the “Orion Letter”) that the C-1001 Kit included packaging with
                                                   3   “incorrect statements” relating to its claim that it is the “ONLY ELECTRONIC
                                                   4   FLARE that meets U.S. Coast Guard Requirements” and that it is “the ONLY
                                                   5   ALTERNATIVE to traditional flares” (emphasis in the original). Orion further
                                                   6   indicated that the Weems Web Site indicated that the “SOS Distress Light is the
                                                   7   ONLY LED Visual Distress Signal Device that meets U.S. Coast Guard
                                                   8   requirements to completely replace traditional pyrotechnic flares” and that this was
                                                   9   also an incorrect statement, and asserted that these “statements violate Section
                                                  10   43(a) of the Lanham Act in that they are false and misleading statements of fact
                                                  11   that misrepresent the characteristics and qualities of both your company’s and
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Standard Fusee’s products.”
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      80.       Upon information and belief, in response to the Orion Letter, Sirius
                                                  14   and Weems phased out all use of this language. Further, at that point in time, it
                                                  15   was determined that Orion did not infringe upon any of the issued patents in the
                                                  16   Sirius IP, but it was understood by Weems that patents were being pursued upon
                                                  17   which the Orion Kit would infringe.
                                                  18      81.       Upon information and belief, prior to the purported termination of the
                                                  19   Agreement, at least the Sirius Defendants held discussions about the termination of
                                                  20   the W&P Agreement and the potential licensing of the Sirius IP to Orion in
                                                  21   violation of W&P’s Right of First Offer pursuant to Section 6 of the Agreement
                                                  22   which states “[i]f at any time during the Term and for a period of one (1) year
                                                  23   thereafter, (i) Sirius shall desire to sell, transfer, assign or otherwise convey,
                                                  24   whether in whole or in part, the Know-How related to the Licensed Products, or
                                                  25   (ii) Sirius shall desire to grant control of Sirius to a person or entity other than to
                                                  26   W&P, or (iii) Sirius shall desire to grant licenses for other technologies, patents,
                                                  27   trademarks, or products that it may from time to time develop, Sirius agrees that it
                                                  28   shall provide W&P with sufficient notice of any such sale or licensing opportunity

                                                       COMPLAINT                                 - 21 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.22 Page 22 of 99




                                                   1   to permit W&P to enter into discussions with Sirius concerning such opportunity
                                                   2   and Sirius further agrees that it shall in good faith review any reasonable written
                                                   3   offer by W&P concerning any such opportunity. The term of this Section 7 [sic]
                                                   4   shall survive the expiration or earlier termination of this Agreement” (the “Right of
                                                   5   First Offer”).
                                                   6      82.       At some point prior to purported termination of the Agreement by
                                                   7   Sirius, without the prior knowledge of W&P, the Sirius Defendants and Orion
                                                   8   engaged in discussion about at least the license of a portion of the Sirius IP without
                                                   9   offering W&P the Right of First Offer, in violation of at least Section 6 of the
                                                  10   Agreement.
                                                  11      83.       Upon information and belief, at least prior to the purported
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   termination of the Agreement, the Sirius Defendants were conspiring to take all C-
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   1001 business from W&P by advertising the C-1001 as a discontinued product and
                                                  14   advertising the new C-1003 as the replacement for the C-1001.
                                                  15      84.       Upon information and belief, the Sirius Defendants conspired to
                                                  16   deceive consumers and retailers into believing that the C-1001 was phased out, and
                                                  17   the C-1003 was needed to replace it and stay current with the USCG Regulations
                                                  18   when in reality, this was just an excuse to divert business from W&P to the
                                                  19   Tektite/Sirius Defendants and to increase profits for Emlinq via its manufacturing
                                                  20   of the circuit boards for same.
                                                  21      85.       On April 23, 2019, the Sirius Defendants asked W&P to execute an
                                                  22   amendment to the Agreement (the “Fourth Amendment”) in which, inter alia, the
                                                  23   exclusive license would be amended to become a non-exclusive license, and Sirius
                                                  24   would have the rights to license its purported Sirius IP to any party. Upon
                                                  25   information and belief, the Sirius Defendants intended to create a monopoly by
                                                  26   converting W&P to a non-exclusive agreement to allow the Sirius Defendants to
                                                  27   place Orion under license to its fraudulent patents so that it would obtain a
                                                  28   monopoly in the eVDSD market.

                                                       COMPLAINT                               - 22 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.23 Page 23 of 99




                                                   1         86.    On April 26, 2019, Flanagan held a call with Covelli in which
                                                   2   Flanagan indicated that the amendment was not acceptable in its current form, to
                                                   3   which Covelli responded that if the amendment was not acceptable in its current
                                                   4   form, Flanagan would need to negotiate an agreement for the license of the new
                                                   5   multi-colored light contemporaneously with negotiation of the amendment, the
                                                   6   new license to include an upfront payment of $275,000. Flanagan confirmed this
                                                   7   conversation in writing on Monday, April 29, 2019 and asked for a proposal for the
                                                   8   multi-colored light.
                                                   9         87.    On May 1, 2019, Covelli replied that “[i]n order to work the model
                                                  10   through I need to know what you are proposing in regard to a royalty reduction in
                                                  11   our current agreement.” In other words, the negotiation of the royalty and other
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   terms of the licensing of the C-1001/C-1003 was dependent upon W&P licensing
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   the C-1002 multi-colored light under favorable terms to Sirius, and as such,
                                                  14   Covelli could not price the license for the C-1002 without knowing the fees to be
                                                  15   paid to license the C-1001/C-1003.
                                                  16         88.    On May 24, 2019, the Sirius Defendants again asked W&P to execute
                                                  17   an amendment to the Agreement in which, inter alia, the exclusive license would
                                                  18   be amended to become a non-exclusive license, and Sirius would have the rights to
                                                  19   license its purported Sirius IP to any party.
                                                  20         89.    On May 29, 2019, Flanagan replied with a marked up amendment in
                                                  21   which Sirius would only have the rights to license the Sirius IP to one other party,
                                                  22   namely Orion.
                                                  23         90.    On June 1, 2020, Covelli texted Flanagan that he “sent your
                                                  24   amendment to Annapolis counsel.”
                                                  25         91.    On June 10, 2020, Covelli held a phone call with Flanagan in which
                                                  26   he refused to execute the Fourth Amendment unless W&P simultaneously licensed
                                                  27   the C-1002 including an upfront payment of $275,000.
                                                  28   / /

                                                       COMPLAINT                                - 23 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.24 Page 24 of 99




                                                   1      92.       The following day, Sirius followed up with a written offer to W&P for
                                                   2   a license to the C-1002 in exchange for an upfront payment of $275,000 plus
                                                   3   ongoing royalties despite the fact that the C-1002 is a Licensed Product. If for any
                                                   4   reason the multi-colored light is not considered to be a Licensed Product, then
                                                   5   Sirius is in breach of the express terms of the Agreement, because, upon
                                                   6   information and belief, Sirius negotiated with at least Orion to license, the new,
                                                   7   multi-colored light prior to offering this opportunity to W&P in violation of
                                                   8   W&P’s Right of First Refusal.
                                                   9      93.       Even when Sirius eventually did purportedly offer the C-1002 to
                                                  10   W&P on June 11, 2019, Sirius did so without providing support for projected sales
                                                  11   or other material information, such as estimated manufacturing costs, which would
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   be critical for W&P to make an informed decision. Sirius then retracted the offer
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   while refusing to provide the additional information, thereby further depriving
                                                  14   W&P of its Right of First Offer.
                                                  15      94.       Upon information and belief, the Defendants conspired to cut off the
                                                  16   supply of circuit boards and finished C-1001s to W&P in an effort to effectuate the
                                                  17   diversion of W&P’s business to Sirius, and this conspiracy was carried out prior to,
                                                  18   and after, the date upon which Sirius contends the Agreement was terminated.
                                                  19      95.       On June 26, 2019, Covelli sent a letter to W&P declaring that “we
                                                  20   have chosen not to renew the licensing agreement when it expires on December 31
                                                  21   of this year” (the “First Declaration of Intent to End Agreement”). There was no
                                                  22   mention by Covelli of any alleged breach of the Agreement by W&P in the First
                                                  23   Notice of Intent to End Agreement.
                                                  24      96.       On July 26, 2019, Covelli wrote another letter to Flanagan alleging
                                                  25   that (a) W&P had breached the Agreement and (b) the Agreement would terminate
                                                  26   on August 25, 2019 (the “Second Declaration of Intent to End Agreement”). The
                                                  27   July 26, 2019 letter was the first time Covelli notified W&P that the Sirius
                                                  28   Defendants considered W&P in breach of the Agreement.

                                                       COMPLAINT                               - 24 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.25 Page 25 of 99




                                                   1      97.         On July 2, 2019, Covelli confirmed to Flanagan that “there was no
                                                   2   going forward with Weems & Plath” because he was licensing the Sirius IP to
                                                   3   Orion. Flanagan restated these sentiments in an email to Covelli a few days later
                                                   4   on July 8, 2019, and he did not refute them.
                                                   5      98.         It is well established that a patentee’s termination of a licensee in
                                                   6   concert with a competing licensee as occurred in this case, is not entitled to an
                                                   7   antitrust exemption. The patent system has no interest in permitting the patentee’s
                                                   8   monopoly to be used as a screen for the maintenance of a horizontal cartel at the
                                                   9   licensee level. Defendants, in furtherance of their conspiracy and in breach of the
                                                  10   Agreement, decided to terminate W&P in an effort to reduce the competition in the
                                                  11   eVDSD marketplace from W&P and Orion, to solely Orion.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12      99.         On July 27, 2019, Covelli wrote a letter to Flanagan/W&P falsely
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   accusing W&P of breaching the Agreement and further stating that “the breaches
                                                  14   … are incapable of being cured” and “[a]s a result, the agreement will terminate on
                                                  15   August 25, 2019.”
                                                  16      100.        Upon information and belief, when Flanagan/W&P disputed the
                                                  17   breach, the Defendants set out on a course of conduct to cease manufacturing and
                                                  18   supplying W&P with the C-1001 and components thereof in order to prevent W&P
                                                  19   from selling the C-1001 in accordance with its Exclusive Rights.
                                                  20      101.        Upon information and belief, the Defendants are now conspiring to
                                                  21   further raise the cost of an eVDSD from approximately $89.99 (for a C-1003) to
                                                  22   $299.95 (for a C-1002) via continuance of the aforementioned actions of the
                                                  23   Conspiracy including, but not limited to, agreeing to the acts of continuing to
                                                  24   obtain fraudulent patents, and eliminating Sirius’s sole competition (the Orion Kit)
                                                  25   by attempting to license Orion under the false patents.
                                                  26            (1)   Emlinq.
                                                  27      102.        Emlinq is a circuit board manufacturer, from which Weems/W&P
                                                  28   repeatedly, for a period of nearly four years, obtained circuits boards for use in the

                                                       COMPLAINT                                  - 25 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.26 Page 26 of 99




                                                   1   manufacturing of the C-1001, and with which Weems/W&P had an ongoing
                                                   2   customer-supplier business relationship. On July 16, 2019, W&P sent a purchase
                                                   3   order to Emlinq, for five thousand (5,000) circuit boards for use in manufacturing
                                                   4   the C-1001 (the “Emlinq Purchase Order”).
                                                   5         103.   On July 29, 2019, Emlinq informed W&P that it had a call with
                                                   6   Covelli regarding the Emlinq Purchase Order.
                                                   7         104.   Upon information and belief, in furtherance of the Sirius Defendants’
                                                   8   activities to manufacture the Licensed Products, and in breach of the Agreement,
                                                   9   Covelli, Simons, and/or Sirius placed an order with Emlinq for the same
                                                  10   components that W&P had ordered from Emlinq.
                                                  11         105.   On July 29, 2019, for the first time in nearly four years, Emlinq
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   informed W&P that it was “unable” (or implicitly unwilling) to fulfill the W&P
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   order.
                                                  14         106.   Upon information and belief, Covelli is a close acquaintance of a
                                                  15   representative of Emlinq, and Covelli conspired with the Emlinq representative and
                                                  16   exerted inappropriate influence on Emlinq to interfere with the filling of the
                                                  17   Emlinq Purchase Order.
                                                  18         107.   Upon information and belief, Covelli and Sirius made to Emlinq
                                                  19   statements that were literally false and/or likely to mislead, confuse or deceive
                                                  20   regarding W&P’s rights to manufacture the Licensed Products, and Covelli’s and
                                                  21   Sirius’s statements caused commercial injury to W&P by harming W&P’s ability
                                                  22   to manufacture, and therefore sell, the Licensed Products, including introducing
                                                  23   inappropriate competition from Sirius in breach of W&P’s Exclusive Rights under
                                                  24   the Agreement.
                                                  25         108.   Upon information and belief, because of Covelli’s inappropriate
                                                  26   influence on Emlinq, Emlinq permanently stopped supplying the circuit boards to
                                                  27   W&P.
                                                  28   / /

                                                       COMPLAINT                               - 26 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.27 Page 27 of 99




                                                   1         109.    Without the additional circuit boards, W&P was limited in W&P’s
                                                   2   ability to manufacture and sell the C-1001, including during a time period that
                                                   3   Sirius does not dispute the Agreement was still in effect and during the Sell-Off
                                                   4   Period (as defined below).
                                                   5           (2)   Tektite.
                                                   6         110.    Tektite is a manufacturer of various products including lights and
                                                   7   strobes, from which Weems/W&P repeatedly has obtained C-1001s and with
                                                   8   which Weems/W&P had an ongoing customer-supplier business relationship for
                                                   9   nearly four consecutive years. After this length of doing business, unexpectedly,
                                                  10   on August 15, 2019, Tektite notified W&P that, for all future orders, it would no
                                                  11   longer accept customer supplied parts from W&P with the exception of the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   clamshell insert card.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         111.    On August 26, 2019, W&P sent purchase order 19-6009PO to Tektite
                                                  14   for ten thousand (10,000) SOS Body with Lens, “Complete Assembly includes
                                                  15   packaging in supplied clamshell, card insert and 15pcs per Master Carton)(i.e., for
                                                  16   completely assembled C-1001s).
                                                  17         112.    Mele replied to the August 26, 2019 email and: 1) stated that it “can
                                                  18   not accept/confirm it at this time, as the price will be different;” 2) requested the
                                                  19   contact information for all suppliers of the floats and flags, with prior invoices; and
                                                  20   3) indicated that he was going away and would not have a price until mid-
                                                  21   September.”
                                                  22         113.    After continued delay, Flanagan wrote to Mele on September 25, 2019
                                                  23   and asked him to provide W&P with the “boards and bodies (including the lens,
                                                  24   cup with catalyst and contractor)” so that W&P could assemble the components.
                                                  25         114.    In a reply email of same date to Flanagan’s September 25, 2019 email,
                                                  26   Mele refused to provide the products and stated that the only way they would
                                                  27   continue providing the C-1001 to W&P was if they provided “finished product
                                                  28   / /

                                                       COMPLAINT                                - 27 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.28 Page 28 of 99




                                                   1   pricing” despite the fact that they had never operated in this manner in the nearly
                                                   2   four years of Weems/W&P’s and Tektite’s business relationship.
                                                   3         115.   On September 27, 2019, W&P supplied Mele with the names of its
                                                   4   suppliers in an attempt to get a finished product price.
                                                   5         116.   On October 8, 2019, when Flanagan emailed Mele to follow-up, he
                                                   6   said “I have not received any responses to my Sept. 27 RFQs to the 2 vendors.
                                                   7   This is not entirely unexpected due to the holiday week in China.”
                                                   8         117.   When W&P followed up with one of the Chinese suppliers, Pan-U
                                                   9   Ind. Co. Ltd (“Pan-U”), it was informed on October 13, 2019 that it had never
                                                  10   received a request or RFP from Mele or Tektite.
                                                  11         118.   Upon information and belief, Mele wrote literally false statements to
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   W&P for the purpose of deceiving it into believing it was working on a quote when
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   in fact it was not, to delay production of the C-1001 and to avoid W&P finding
                                                  14   another supplier because Mele and Tektite were conspiring with at least the Sirius
                                                  15   Defendants to divert all of W&P’s customers to Sirius by depleting the inventory
                                                  16   of W&P by refusing to manufacture the C-1001.
                                                  17         119.   Upon information and belief, in furtherance of Covelli’s and Sirius’s
                                                  18   activities to manufacture the Licensed Products, and in breach of the Agreement,
                                                  19   Covelli placed an order with Tektite for the same components that W&P had
                                                  20   ordered from Tektite.
                                                  21         120.   Flanagan had sent a letter to Mele and Tektite on August 7, 2019
                                                  22   advising them that such activities (i.e., manufacturing the C-1001 or components
                                                  23   thereof for Sirius) would be a violation of W&P’s rights, and asked Mele to notify
                                                  24   him of any such activities. Upon information and belief, Mele did not notify
                                                  25   Flanagan and instead proceeded to fill the order placed by the Sirius Defendants
                                                  26   behind the back of W&P.
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                                - 28 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.29 Page 29 of 99




                                                   1         121.    Upon information and belief, Covelli is a close acquaintance of Mele,
                                                   2   and Mele, Tektite, or both have a financial interest in Sirius and/or the profitability
                                                   3   of the C Series Lights.
                                                   4         122.    Upon information and belief, at least Covelli conspired with Mele and
                                                   5   Tektite and exerted inappropriate influence on them to interfere with W&P’s order
                                                   6   for the C-1001.
                                                   7         123.    At least on October 5, 2019, at least Covelli and Sirius made
                                                   8   statements to Mele and Tektite that were literally false or likely to mislead, confuse
                                                   9   or deceive regarding W&P’s rights to manufacture the Licensed Products, and
                                                  10   Covelli’s and Sirius’s statements caused commercial injury to W&P by harming
                                                  11   W&P’s ability to manufacture, and therefore sell, the C-1001, including, at a
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   minimum, introducing inappropriate competition from Sirius in breach of W&P’s
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Exclusive Rights under the Agreement.
                                                  14         124.    Because of Covelli’s inappropriate influence on Tektite, Tektite
                                                  15   refused to do business with W&P on its regular terms and greatly increased the
                                                  16   cost to W&P for supplying the C-1001.
                                                  17         125.    Without the additional C-1001 supply, W&P was limited in W&P’s
                                                  18   ability to manufacture and sell the C-1001, including sale of its C-1001 inventory
                                                  19   during the Sell-Off Period (as defined below).
                                                  20           (3)   Customer A.
                                                  21         126.    Weems/W&P have been selling the C-1001 to Customer A since
                                                  22   around 2015. Weems/W&P have had business and contractual relations with
                                                  23   Customer A since at least the middle of the 1970s, and W&P reasonably has an
                                                  24   expectation of ongoing prospective business and contractual relations with
                                                  25   Customer A. Customer A is representative of W&P’s customers similarly
                                                  26   impacted by the Defendants’, which have put W&P’s customers in the middle of
                                                  27   the dispute between the Plaintiff and Defendants.
                                                  28   / /

                                                       COMPLAINT                                - 29 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.30 Page 30 of 99




                                                   1         127.   Prior to August 25, 2019, Covelli informed Customer A that Customer
                                                   2   A would no longer be able to obtain the Licensed Products from W&P and that
                                                   3   Customer A would need to buy from Sirius the Licensed Products manufactured by
                                                   4   Sirius.
                                                   5         128.   Covelli’s assertion to Customer A is untrue. Covelli’s untrue
                                                   6   comments to at least Customer A constitute fraud, deceit, trickery, bad faith, and/or
                                                   7   unfair methods. Upon information and belief, Covelli made to Customer A
                                                   8   statements that were literally false and/or likely to mislead, confuse or deceive
                                                   9   regarding W&P’s rights to manufacture the Licensed Products, and Covelli’s
                                                  10   statements caused commercial injury to W&P by harming W&P’s ability to sell the
                                                  11   C-1001 and potentially other products to Customer A, including introducing
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   inappropriate competition from Sirius in breach of W&P’s Exclusive Rights.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         129.   Even if the Defendants contend that the Agreement ended on August
                                                  14   25, 2019, Section 11 of the Agreement states that: “Upon the termination or
                                                  15   expiration of this Agreement for whatever reason, W&P … shall be able to
                                                  16   continue to sell, on a non-exclusive basis, existing Licensed Products [in]
                                                  17   inventory….” This period is defined herein as the “Sell-Off Period.”
                                                  18         130.   Covelli’s and Sirius’s actions caused at least Customer A to stop
                                                  19   buying the Licensed Products from W&P, causing W&P to lose existing and future
                                                  20   sales to at least Customer A of the Licensed Product and potentially other products.
                                                  21   Customer A has indicated to W&P that so long as there is a dispute over whether
                                                  22   W&P has the right to manufacture and sell the Licensed Products, Customer A will
                                                  23   not buy the Licensed Products from W&P or Sirius, however, upon information
                                                  24   and belief, Customer A has continued to purchase eVDSDs from Orion.
                                                  25   / /
                                                  26   / /
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                               - 30 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.31 Page 31 of 99




                                                   1                                         COUNT I
                                                   2                               BREACH OF CONTRACT
                                                   3               (PLAINTIFF AGAINST THE SIRIUS DEFENDANTS)
                                                   4      131.      W&P repeats and re-alleges each of the foregoing and following
                                                   5   allegations as though fully set forth herein.
                                                   6      132.      The Agreement between W&P and Sirius is a contract and forms the
                                                   7   basis of a contractual relationship between W&P and the Sirius Defendants.
                                                   8      133.      The Sirius Defendants and Weems/W&P, for valuable consideration,
                                                   9   entered into an Agreement on December 31, 2015 (with three subsequent
                                                  10   amendments) to grant Weems/W&P “an exclusive license … in and to the Know-
                                                  11   How with respect to the Patents and the Trademarks to manufacture, distribute,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   advertise, publicize, market and sell Licensed Products to consumers and retail
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   entities” in return for the Agreement Payments from Weems/W&P to Sirius.
                                                  14      134.      As set forth herein with reference to specific sections of the
                                                  15   Agreement, the Sirius Defendants have breached numerous provisions of the
                                                  16   Agreement as set forth in this section, causing damage to W&P financially and
                                                  17   non-monetarily including, at a minimum, W&P’s reputation and W&P’s goodwill.
                                                  18      135.      Pursuant to the Third Amendment that Covelli personally signed,
                                                  19   Covelli personally bound himself and Simons by the Agreement and made the
                                                  20   Agreement binding on him and Simon, by virtue of Covelli and Simons being any
                                                  21   of a “legal representatives … owners … members” of Sirius.
                                                  22      136.      As members and owners of Sirius, Covelli and Simons are not
                                                  23   employees of Sirius, Covelli and Simons are distinct from the legal entity Sirius,
                                                  24   and Covelli, Simons, and potentially others have used Sirius to act as their agent in
                                                  25   conduct described herein.
                                                  26      137.      Being personally bound by the Agreement, Covelli and Simons have
                                                  27   breached the Agreement with W&P, as individuals, and through the intentional and
                                                  28   improper actions of Sirius as Covelli’s and Simons’ agent and of Covelli and

                                                       COMPLAINT                                - 31 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.32 Page 32 of 99




                                                   1   Simons on behalf of and/or in concert with Sirius, described above with respect to
                                                   2   at least Orion, Emlinq, and Customer A and the breaches set forth below.
                                                   3         138.   Covelli’s and Simons’ actions as individuals, and through the
                                                   4   intentional and improper actions of Sirius as Covelli’s and Simons’ agent and of
                                                   5   Covelli and Simons on behalf of and/or in concert with Sirius described above,
                                                   6   have violated W&P’s rights under the Agreement and impaired W&P’s ability to
                                                   7   obtain the full benefits of the Agreement.
                                                   8                 BREACH OF IMPLIED COVENANT OF GOOD FAITH AND
                                                   9                           FAIR DEALING OF THE AGREEMENT
                                                  10         139.   The Sirius Defendants breached an implied covenant of good faith and
                                                  11   fair dealing by knowingly misrepresenting that the C-1001 was patented, in order
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   to induce Weems/W&P to execute and perform the Agreement, including
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Weems/W&P making Agreement Payments for sales of the Licensed Products.
                                                  14         140.   The Sirius Defendants breached an implied covenant of good faith and
                                                  15   fair dealing by knowingly misrepresenting that patents obtained, owned, and/or
                                                  16   claimed to be owned by Sirius were valid when, in fact, it knew that they were
                                                  17   invalid due to fraud, inequitable conduct, and violation of the duty to disclose
                                                  18   material art to the USPTO.
                                                  19         141.   The Sirius Defendants have breached an implied covenant of good
                                                  20   faith and fair dealing by threatening to not renew the Agreement if W&P did not
                                                  21   license a new, multi-colored light and pay a significant upfront payment of
                                                  22   $275,000 (in addition to the initial upfront payment of $200,000 paid for the initial
                                                  23   Agreement). Assuming arguendo that Sirius’s claim is correct that the multi-color
                                                  24   light is not a Licensed Product covered under the Agreement, Sirius breached its
                                                  25   duty of good faith and fair dealing regarding the Agreement by improperly
                                                  26   attempting to tie continuation of the existing Agreement to W&P’s acceptance of
                                                  27   the newly-proposed license agreement to the multi-colored light. Nothing in the
                                                  28   / /

                                                       COMPLAINT                               - 32 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.33 Page 33 of 99




                                                   1   Agreement requires W&P to license new products as a condition to continuing to
                                                   2   license the existing products.
                                                   3      142.      Conversely, assuming, as W&P does, that that the multi-color light is
                                                   4   a Licensed Product covered under the Agreement, the Sirius Defendants breached
                                                   5   its duty of good faith and fair dealing regarding the Agreement by improperly
                                                   6   attempting to tie continuation of the existing Agreement to W&P’s acceptance of
                                                   7   the newly-proposed, unnecessary, and exorbitant license agreement to the multi-
                                                   8   colored light, for which W&P already has a license under the Agreement. Beyond
                                                   9   improperly attempting to tie continuation of the Agreement to acceptance of the
                                                  10   unnecessary license, Sirius’s demand that W&P pay an extra exorbitant upfront fee
                                                  11   to license the new multi-color light is in breach of good faith and fair dealing,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   because the multi-colored light falls under the definition of Licensed Products, is
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   thus already part of W&P’s License, for which a previous upfront fee already had
                                                  14   been paid, and pursuant to which royalties on sales of the multi-colored light
                                                  15   would accrue on behalf of Sirius just as sales of the existing products do already.
                                                  16      143.      The Sirius Defendants also breached an implied covenant of good
                                                  17   faith and fair dealing by fabricating the unsubstantiated claim that W&P breached
                                                  18   the Agreement as a basis for its Second Declaration of Intent to End Agreement.
                                                  19   The Sirius Defendants only made this claim after the Sirius Defendants realized
                                                  20   that they had no legal justification for the First Declaration of Intent to End
                                                  21   Agreement, and the First Declaration of Intent to End Agreement was sent to W&P
                                                  22   only after and because W&P declined to accept Sirius’s demands that W&P enter
                                                  23   into a separate license agreement for the new multi-color light and pay an
                                                  24   enormous upfront fee, which is not a valid basis for terminating the Agreement.
                                                  25                       BREACH OF SECTION 2 OF THE AGREEMENT
                                                  26      144.      Under Section 2a of the Agreement (listed as Section 3 in the First
                                                  27   Amendment to the Agreement, but still referred to as Section 2 within the amended
                                                  28   section), W&P has the exclusive right to “manufacture, distribute, advertise,

                                                       COMPLAINT                                - 33 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.34 Page 34 of 99




                                                   1   publicize, market, sell, offer for sale and/or import Licensed Products” which is a
                                                   2   part of W&P’s Exclusive Rights.
                                                   3         145.   In breach of W&P’s Exclusive Rights under the Agreement, prior to
                                                   4   August 25, 2019, at a minimum, the Sirius Defendants undertook activities to
                                                   5   manufacture the Licensed Products by, at a minimum, the Sirius Defendants
                                                   6   having ordered floats from one of W&P’s suppliers, Pan-U, for use in Tektite’s
                                                   7   manufacturing of the Licensed Products.
                                                   8         146.   In further breach of W&P’s Exclusive Rights by the Sirius
                                                   9   Defendants, prior to August 25, 2019, Sirius contacted third parties, including but
                                                  10   not limited to, Emlinq to manufacture circuit boards for the Licensed Products for
                                                  11   Sirius, for use in Tektite’s manufacturing of the Licensed Products.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12         147.   In further breach of W&P’s Exclusive Rights by the Sirius Defendants
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   under the Agreement, Sirius has been marketing Sirius-manufactured Licensed
                                                  14   Products to at least one of W&P’s customers, including Customer A, in an attempt
                                                  15   to divert sales from W&P to Sirius and make direct sales to these customers of
                                                  16   Licensed Products. Customer A is representative of W&P’s customers similarly
                                                  17   impacted by the Defendants’ activities, which have put W&P’s customers in the
                                                  18   middle of the dispute with Plaintiff and Defendants, thereby damaging W&P’s
                                                  19   goodwill and reputation.
                                                  20         148.   In further breach of W&P’s Exclusive Rights by Sirius under the
                                                  21   Agreement, on August 26, 2019, Sirius published a press release announcing, “the
                                                  22   upcoming launch of its dual color eVDSD model C-1002 device and the updated
                                                  23   C-1003 model, both of which will be manufactured and distributed exclusively by
                                                  24   Sirius Signal.” The press release continues that these models “are currently
                                                  25   undergoing testing and certification.”
                                                  26         149.   The C-1002 and C-1003 devices are Licensed Products in accordance
                                                  27   with the terms of the Agreement.
                                                  28   / /

                                                       COMPLAINT                                - 34 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.35 Page 35 of 99




                                                   1      150.      In further breach of W&P’s Exclusive Rights by Sirius under the
                                                   2   Agreement, the Sirius Defendants offered and continue to offer C-1003s for sale,
                                                   3   and, in doing so, disparage the C-1001 sold by W&P by marketing the new model
                                                   4   C-1003 as a replacement that “promises to be vastly more effective than the current
                                                   5   white light models,” wherein the current white light models are the C-1001 sold by
                                                   6   W&P. As such, the Sirius Defendants are implying that the W&P C-1001 product
                                                   7   is outdated, inferior, and less effective. Even if the Agreement is deemed to have
                                                   8   an early termination date, the Sirius Defendants are well aware that these
                                                   9   statements affect the ability of W&P to sellout its inventory during the Sell-Off
                                                  10   Period as per the terms of the Agreement.
                                                  11      151.      Section 2a of the Agreement also states that “Sirius shall in a timely
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   manner make available to W&P such materials as may be necessary or desirable
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   for use in exercising W&P’s rights hereunder.”
                                                  14      152.      In breach of these express terms of Section 2a of the Agreement, in an
                                                  15   attempt to frustrate W&P’s ability to manufacture the products, Emlinq and the
                                                  16   Sirius Defendants have refused, and continue to refuse, to provide manufacturing
                                                  17   specifications for the Licensed Products to W&P, including, but not limited to,
                                                  18   circuit board design specifications, known as “Gerber” files (“Gerber Files”),
                                                  19   which are necessary to manufacture the circuit boards.
                                                  20                      BREACH OF SECTION 3 OF THE AGREEMENT
                                                  21      153.      Section 3 of the Agreement states, in part, that “[t]he parties agree to
                                                  22   renew for additional twenty-four (24) month periods thereafter … unless one party
                                                  23   after a mandated negotiation at the end of the prior term gives the other party sixty
                                                  24   (60) days’ notice to terminate the Agreement. In this way, the License could be for
                                                  25   the life of the patents….”
                                                  26      154.      The Agreement was amended in Section D of the Third Amendment
                                                  27   to state that the Agreement “will automatically renew” unless intentionally
                                                  28   terminated by 60-days’ notice and only then, after a “mandated negotiation.”

                                                       COMPLAINT                               - 35 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.36 Page 36 of 99




                                                   1   Section 2 of the Third Amendment states that “prior to renewal of a ‘Term’ in
                                                   2   Section 3 under the Agreement, in order to terminate the ‘Initial Term’ or a
                                                   3   ‘Renewal Term’, the ‘mandated negotiation’ prior to the termination must occur at
                                                   4   least sixty (60) days prior to the end of the ‘Term’, and each party must give the
                                                   5   other party sixty (60) days [sic] notice to terminate the ‘Term’ prior to the end of
                                                   6   each ‘Term’, unless agreed by the parties in writing.”
                                                   7         155.   In breach of these express terms of the Agreement, Sirius violated
                                                   8   Section 3 of the Agreement by not performing the required “mandated negotiation”
                                                   9   prior to declaring the termination of the Agreement.
                                                  10                        BREACH OF SECTION 5 OF THE AGREEMENT
                                                  11         156.   Section 5 of the Agreement states that “Sirius will not license to any
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   party other than W&P, to manufacture, sell or distribute any products that perform
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   the same or a substantially similar function as the Licensed Products.”
                                                  14         157.   In breach of Sirius’s obligations under Section 5, Sirius negotiated
                                                  15   with at least one third party, Orion to license the Sirius IP to Orion.
                                                  16         158.   In breach of Sirius’s obligations under Section 5, Sirius negotiated
                                                  17   with at least Orion to license the new multi-colored light.
                                                  18         159.   In breach of Sirius’s obligations under Section 5, Sirius gave at least
                                                  19   Orion an implied license to sell Licensed Products by not enforcing the patents
                                                  20   against Orion.
                                                  21         160.   In breach of these express terms of the Agreement, Sirius has thus
                                                  22   effectively licensed rights to manufacture and sell the Licensed Products to Orion
                                                  23   by failing to enforce the Sirius IP, and has not decreased the cost paid by W&P to
                                                  24   Sirius accordingly despite the fact that W&P effectively had a non-exclusive
                                                  25   license to manufacture and sell the Licensed Products since the introduction of the
                                                  26   Orion Kit in 2018.
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                                - 36 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.37 Page 37 of 99




                                                   1                        BREACH OF SECTION 6 OF THE AGREEMENT
                                                   2      161.      Section 6 of the Agreement gives W&P a Right of First Offer to any
                                                   3   new technologies or products developed by the Sirius Defendants that are not
                                                   4   Licensed Products.
                                                   5      162.      Upon information and belief, Sirius negotiated with Orion to make the
                                                   6   multi-colored light before offering to W&P the opportunity to make the multi-
                                                   7   colored light. If for any reason the multi-colored light is not considered to be a
                                                   8   Licensed Product, then the Sirius Defendants are in breach of the express terms of
                                                   9   the Agreement, because the Sirius Defendants negotiated with at least Orion to
                                                  10   license, implicitly or explicitly, the new, multi-colored light without first offering
                                                  11   such opportunity to W&P. Even when the Sirius Defendants eventually did offer
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   the new product to W&P, the Sirius Defendants did so without providing support
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   for projected sales or other material information, such as estimated manufacturing
                                                  14   costs, which would be critical for W&P to make an informed decision. The Sirius
                                                  15   Defendants then retracted the offer while refusing to provide the additional
                                                  16   information, thereby further depriving W&P of its right of first offer.
                                                  17      163.      Upon information and belief, in breach of the express terms of the
                                                  18   Agreement, the Sirius Defendants negotiated with at least Orion to license,
                                                  19   implicitly or explicitly, certain Know How without first offering such opportunities
                                                  20   to W&P.
                                                  21                      BREACH OF SECTION 8(C) OF THE AGREEMENT
                                                  22      164.      Section 8c of the Agreement obligates Sirius to take diligent steps to
                                                  23   enforce the Patents against third parties.
                                                  24      165.      Section 8c of the Agreement states, in part: Defense of Patents and
                                                  25   Trademarks. In the event either party becomes aware of any infringement by a
                                                  26   third party of the Patents or Trademarks, Sirius shall, at its sole cost and discretion,
                                                  27   take diligent steps, including, but not limited to, filing a lawsuit or injunction if
                                                  28   necessary, to protect and defend Sirius’s rights to the Patents and trademarks.

                                                       COMPLAINT                                 - 37 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.38 Page 38 of 99




                                                   1         166.   Upon information and belief, at least Orion is selling a product that
                                                   2   Sirius indicates infringes at least one claim of one of the Patents.
                                                   3         167.   Orion’s purported infringement of the Licensed Patents has been
                                                   4   ongoing since on or about May 2018.
                                                   5         168.   W&P notified Sirius that such infringement was causing financial
                                                   6   harm to W&P.
                                                   7         169.   W&P put Sirius on notice of the financial damage caused by Orion’s
                                                   8   purported infringement at least as early as October 2018.
                                                   9         170.   Upon information and belief, and in breach of the express terms of the
                                                  10   Agreement, Sirius has not “take[n] diligent steps, including, but not limited to,
                                                  11   filing a lawsuit or injunction if necessary,” to prevent Orion from infringing the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Licensed Patents.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         171.   In breach of the express terms of the Agreement, Sirius has not
                                                  14   brought a lawsuit against Orion or any other third party to prevent them from
                                                  15   infringing the Licensed Patents.
                                                  16         172.   One of the benefits of the Agreement obtained by W&P in exchange
                                                  17   for the Agreement Payments is the exclusive right to manufacture, distribute,
                                                  18   advertise, publicize, market, and sell the Licensed Products.
                                                  19         173.   Section 2a of the Agreement states that “Sirius understands and agrees
                                                  20   that the representations and warranties set forth in this Section 2(a) are a material
                                                  21   inducement to W&P entering into this Agreement.”
                                                  22         174.   W&P has been damaged financially by Sirius not enforcing the
                                                  23   Licensed Patents against Orion in the form of, at a minimum, lost sales.
                                                  24         175.   To the contrary, in clear breach of Sections 2a and 8c of the
                                                  25   Agreement, Sirius is actively encouraging Orion to infringe the Patents by
                                                  26   negotiating a license to the Sirius IP with Orion.
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                                - 38 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.39 Page 39 of 99




                                                   1      176.      Sirius’s failure to “take diligent steps … to protect and defend Sirius’s
                                                   2   rights to the Patents” to the clear disadvantage of W&P also breaches Sirius’s duty
                                                   3   of good faith and fair dealing.
                                                   4                       BREACH OF SECTION 10 OF THE AGREEMENT
                                                   5      177.      Section 10 of the Agreement provides a minimum of a 30-day
                                                   6   window to cure any breach to the Agreement. The minimum window to cure is 30
                                                   7   days, except in the case that the breach “is not capable of reasonably being cured
                                                   8   within thirty (30) days.” In such instance, the time for cure “shall be extended as
                                                   9   reasonably necessary provided the defaulting party commences to cure such
                                                  10   default within thirty (30) days and diligently prosecutes the cure to completion.”
                                                  11   Likewise, nowhere does the Agreement provide Sirius with the right to unilaterally
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   terminate either: (1) based on Sirius’s unilateral perception that an alleged breach
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   is “incapable of being cured;” or (2) before at least 30 days of notice have passed
                                                  14   and the alleged breach has not been cured or corrected or begun to be cured or
                                                  15   corrected.
                                                  16      178.      In the Second Declaration of Intent to End Agreement, Sirius stated
                                                  17   that W&P allegedly had breached of the Agreement by selling to a distributor in
                                                  18   Finland the Licensed Products with a red light that does not conform to USCG
                                                  19   standards and by labeling these products with the same product number as those
                                                  20   sold with a white light that does conform to USCG standards, despite the fact that
                                                  21   Sirius, after extensive communications with W&P, approved the sale of this exact
                                                  22   light to the Finnish distributor.
                                                  23      179.      In the Second Declaration of Intent to End Agreement, Sirius first
                                                  24   instructed W&P, in three enumerated commands, to “Take all steps necessary” to
                                                  25   cure specified aspects of the alleged breach. Immediately thereafter, Sirius
                                                  26   illogically, and in contradiction to the three enumerated commands, asserted that
                                                  27   “[b]y their very nature, these breaches of the agreement are incapable of being
                                                  28   cured, much less cured within 30 days or within a reasonable time period.”

                                                       COMPLAINT                               - 39 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.40 Page 40 of 99




                                                   1   Sirius’s own enumerated commands set forth how Sirius would propose to cure the
                                                   2   alleged breaches, directly undermining and contradicting Sirius’s claim that such
                                                   3   “breaches of the agreement are incapable of being cured,” clearly demonstrating,
                                                   4   inter alia, Sirius’s lack of good faith, in breach of Sirius’s duty of good faith and
                                                   5   fair dealing, and Sirius’s breach of the cure provisions of Section 10. Sirius’s
                                                   6   assertion of the unilateral discretion to deem an alleged breach to be “incapable of
                                                   7   being cured” is itself a breach of the Agreement, as is Sirius’s assertion that Sirius
                                                   8   unilaterally may terminate the Agreement based on Sirius’s perception of an
                                                   9   alleged breach being “incapable of being cured.”
                                                  10      180.      In addition to Sirius’s breach of the Section 10 cure provisions, Sirius
                                                  11   also fabricated the breach allegations by basing the unsupported allegations on
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   illusory references to aspects of the Agreement. In contradiction to Sirius’s breach
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   allegations, there is no express provision in the Agreement or in any other
                                                  14   documentation that the Licensed Products are required to have a white light or to
                                                  15   conform to USCG standards.
                                                  16      181.      There also is no requirement in any of the Sirius IP that the products
                                                  17   described therein must have a white light or conform to USCG standards.
                                                  18      182.      Furthermore, Sirius approved the Finnish Light prior to the shipment
                                                  19   of the Finnish Light to Finland.
                                                  20      183.      Nevertheless, although not in breach of the Agreement, in a sign of
                                                  21   good faith, W&P submitted a plan to Sirius to address Sirius’s concerns within the
                                                  22   thirty-day cure period.
                                                  23      184.      In breach of the express terms of Section 10 of the Agreement,
                                                  24   through the Second Declaration of Intent to End Agreement, Sirius is attempting to
                                                  25   terminate the Agreement early, even though W&P had cured, or had commenced
                                                  26   to cure, any alleged breach within 30 days of notification, and even though the
                                                  27   breach allegations are not supported by any express terms of the Agreement, and as
                                                  28   such, no express terms of the Agreement were breached.

                                                       COMPLAINT                                - 40 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.41 Page 41 of 99




                                                   1      185.      W&P has complied with its obligations under the Agreement.
                                                   2   Nonetheless, Sirius has interfered with W&P’s sales of the Finnish Light and
                                                   3   W&P’s relationships with W&P’s customers purchasing the Finnish Light.
                                                   4      186.      The Sirius Defendants’ tortious actions in breach of the Agreement
                                                   5   have damaged or will damage W&P financially in an amount exceeding $75,000.
                                                   6                                        COUNT II
                                                   7                               UNFAIR COMPETITION
                                                   8                    (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                   9      187.      W&P repeats and re-alleges each of the foregoing and following
                                                  10   allegations as though fully set forth herein.
                                                  11      188.      Through the actions set forth above with respect to at least Orion,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Emlinq, and Customer A, Defendants have damaged, impaired, and/or jeopardized
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   W&P’s business through fraud, deceit, trickery, bad faith, and/or unfair methods.
                                                  14   Upon information and belief, Defendants committed unfair competition inasmuch
                                                  15   as: (1) Covelli personally interfered with the fulfillment of an order for five
                                                  16   thousand (5000) circuit boards to be manufactured by Emlinq for W&P; (2)
                                                  17   Emlinq refused to provide the circuit boards to W&P and instead provided circuit
                                                  18   boards to Sirius in violation of the Agreement; (3) Mele and Tektite refused to
                                                  19   provide C-1001s to W&P in accordance with their previously negotiated terms;;
                                                  20   (5) the Sirius Defendants issued a press release on August 26, 2019 that was
                                                  21   literally false and/or likely to mislead, confuse or deceive by leading consumers to
                                                  22   believe that the Agreement had expired; (6) the Sirius Defendants issued a press
                                                  23   release on October 22, 2019 that was literally false and/or likely to mislead,
                                                  24   confuse or deceive stating that effective Jan 1, 2020, Sirius Signal will no longer
                                                  25   license or manufacture the model C-1001 and indicating that the “C-1003 will be
                                                  26   available as a direct replacement for the light you currently carry”; and (7) at least
                                                  27   these actions of the Defendants caused commercial injury to W&P by harming
                                                  28   W&P’s ability to manufacture and sell, the C-1001 during a time in which neither

                                                       COMPLAINT                                - 41 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.42 Page 42 of 99




                                                   1   party disputes that the Agreement was in full force and effect and during the Sell-
                                                   2   Off Period, such action including introducing inappropriate competition from
                                                   3   Sirius in breach of W&P’s Exclusive Rights under the Agreement.
                                                   4      189.      Due to the untrue communications to Customer A, and these
                                                   5   Customers’ reliance thereon, and the inability of W&P to manufacture and sell the
                                                   6   C-1001 product, W&P’s ability to: 1) sell the C-1001 to Customer A has been
                                                   7   impaired; and 2) sell other products to Customer A has been jeopardized, because
                                                   8   the inappropriate uncertainty caused by the Sirius Defendants’ untrue
                                                   9   communications has undermined these Customers’ faith in W&P as a supplier.
                                                  10      190.      Also due to these untrue communications to Customer A and the
                                                  11   Customers’ reliance thereon, and the inability of W&P to manufacture and sell the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   C-1001 product, W&P’s reputation and goodwill in the perspective of Customer A
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   have been damaged by Defendants’ actions, because Defendants’ untrue
                                                  14   communications have undermined these Customers’ faith in W&P in general.
                                                  15      191.      The Defendants’ tortious actions have financially damaged W&P in
                                                  16   an amount exceeding $75,000.
                                                  17                                        COUNT III
                                                  18                         TORTIOUS INTERFERENCE WITH
                                                  19                      PROSPECTIVE BUSINESS ADVANTAGE
                                                  20                    (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                  21      192.      W&P repeats and re-alleges each of the foregoing and following
                                                  22   allegations as though fully set forth herein.
                                                  23      193.      Defendants’ actions described above have impaired W&P’s ability to
                                                  24   reliably and predictably obtain the circuit boards from Emlinq and the C-1001s
                                                  25   from Tektite.
                                                  26      194.      When W&P is not able to obtain the circuit boards and the C-1001s,
                                                  27   W&P is unable to manufacture the C-1001. Therefore, Defendants’ actions have
                                                  28   impaired W&P’s ability to reliably and predictably manufacture the C-1001,

                                                       COMPLAINT                                - 42 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.43 Page 43 of 99




                                                   1   thereby damaging W&P’s ability to sell the C-1001 and exercise W&P’s Exclusive
                                                   2   Rights under the Agreement.
                                                   3      195.        Defendants’ actions described above were performed intentionally
                                                   4   and were reasonably calculated to cause damage to W&P’s business. W&P has
                                                   5   had ongoing business relations with Emlinq and Tektite, and but for Defendants’
                                                   6   interference, W&P has had a reasonable probability of ongoing and future business
                                                   7   opportunities with Emlinq and Tektite.
                                                   8      196.        Defendants’ actions described above with respect to Emlinq and
                                                   9   Tektite were done with the unlawful purpose to cause damage and loss to W&P,
                                                  10   without right or justifiable cause.
                                                  11      197.        W&P has been damaged financially and reputationally from
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Defendants’ actions described above with respect to Emlinq and Tektite.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      198.        Due to Defendants’ actions described above, W&P’s ability to sell the
                                                  14   C-1001 to its customers including, without limitation, Customer A has been
                                                  15   impaired.
                                                  16      199.        Due to Defendants’ actions described above, W&P’s ability to sell
                                                  17   other products to its customers including, without limitation, Customer A has been
                                                  18   jeopardized.
                                                  19      200.        Defendants’ actions described above with respect to Emlinq, Tektite,
                                                  20   and Customer A were performed intentionally and were reasonably calculated to
                                                  21   cause damages to W&P’s business. W&P has had ongoing business relations with
                                                  22   Customer A, and but for Defendants’ interference, W&P has had a reasonable
                                                  23   probability of ongoing and future business opportunities with at least Customer A.
                                                  24      201.        Defendants’ actions described above with respect to Customer A were
                                                  25   done with the unlawful purpose to cause damage and loss, without right or
                                                  26   justifiable cause.
                                                  27      202.        W&P has been damaged financially and reputationally from
                                                  28   Defendants’ actions described above with respect to at least Customer A.

                                                       COMPLAINT                                - 43 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.44 Page 44 of 99




                                                   1      203.      Defendants’ actions with respect to at least Emlinq and Customer A
                                                   2   were wrongful or unlawful because they frustrated W&P’s ability to perform
                                                   3   W&P’s Exclusive Rights under, and obtain the benefit of, the Agreement, to which
                                                   4   Covelli and Simons personally bound themselves explicitly in the Third
                                                   5   Amendment, and they breached an implied covenant of good faith and fair dealing.
                                                   6      204.      The Defendants’ actions were additionally wrongful or unlawful
                                                   7   because they breached Section 2 of the Agreement by: (1) violating W&P’s
                                                   8   exclusive license to advertise, publicize, market or sell the C-1001 to at least
                                                   9   Customer A; and (2) attempting to advertise, publicize, market or sell to at least
                                                  10   Customer A Licensed Products not purchased from W&P for resale.
                                                  11      205.      Defendants’ actions intentionally have interfered tortiously with
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   W&P’s business and contractual relations with Emlinq, Tektite, and at least
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Customer A. Defendants’ actions intentionally have interfered tortiously with
                                                  14   W&P’s prospective business advantage with at least Customer A. Namely,
                                                  15   Defendants’ actions have proximately caused W&P’s ability to manufacture and
                                                  16   sell the Licensed Products to decrease and have damaged W&P at least in terms of
                                                  17   lost current and future sales, decreased product turnover, and associated decreased
                                                  18   profits. Due to Defendants’ tortious interference, W&P has been damaged
                                                  19   financially and reputationally in W&P’s existing and prospective business
                                                  20   relationships with Emlinq, Tektite, and at least Customer A.
                                                  21      206.      Defendants committed tortious interference with W&P’s business
                                                  22   relations inasmuch as: (1) W&P had beneficial business relations with at least
                                                  23   Customer A, Emlinq, and Tektite; (2) Defendants’ knew of W&P’s beneficial
                                                  24   business relations; (3) Defendants’ intended to impair or cause a detriment to
                                                  25   W&P’s business relations; (4) Defendants’ lacked any privilege to impair or cause
                                                  26   a detriment to W&P’s business relations; (5) Defendants’ impaired or caused a
                                                  27   detriment to W&P’s business relations; and (6) Defendants’ actions caused damage
                                                  28   to W&P.

                                                       COMPLAINT                                - 44 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.45 Page 45 of 99




                                                   1                                        COUNT IV
                                                   2                        CIVIL CONSPIRACY BY DEFENDANTS
                                                   3                       (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                   4      207.       W&P repeats and re-alleges each of the foregoing and following
                                                   5   allegations as though fully set forth herein.
                                                   6      208.       Upon information and belief, Sirius was formed by Covelli and
                                                   7   Simons in California on March 05, 2015 and identified as entity 201506810315.
                                                   8      209.       Upon information and belief, no legal entity possibly associated with
                                                   9   Sirius is known to have existed prior the formation of Sirius on March 05, 2015.
                                                  10      210.       Upon information and belief, Sirius has as members, inter alia,
                                                  11   Covelli and Simons, who are the co-inventors listed on Sirius IP covered in the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Agreement executed by Covelli on behalf of Sirius.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      211.       Upon information and belief, co-inventors Covelli and Simons claim
                                                  14   to have created the initial devices and initial technology associated with the Sirius
                                                  15   IP, the earliest of which was filed June 06, 2014, at least nine months before the
                                                  16   formation of Sirius as a legal entity on March 05, 2015.
                                                  17      212.       Upon information and belief, co-inventors Covelli and Simons
                                                  18   initially owned the Sirius IP by act of law upon filing of the associated patent
                                                  19   applications, in the absence of any written assignment assigning ownership thereof
                                                  20   to a third party.
                                                  21      213.       Upon information and belief, co-inventors Covelli and Simons
                                                  22   executed on April 06, 2016, and recorded with the United States Patent and
                                                  23   Trademark Office (“USPTO”) on June 11, 2018, a written assignment purporting
                                                  24   to assign the ‘114 Patent to “Sirius Signal Co.” of 1042 North El Camino Real,
                                                  25   Suite B-200, Encinitas, CA 92024. The ‘114 Patent is based on U.S. Patent
                                                  26   Application 16004987 filed on June 11, 2018.
                                                  27      214.       Upon information and belief, co-inventors Covelli and Simons,
                                                  28   executed on April 06, 2016, and recorded with the USPTO on April 11, 2016, a

                                                       COMPLAINT                                - 45 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.46 Page 46 of 99




                                                   1   written assignment purporting to assign the ‘754 Patent to “Sirius Signal Co.” of
                                                   2   1254 Scott Street, San Diego, CA 92106. The ‘754 Patent is based on U.S. Patent
                                                   3   Application 15095727 filed on April 11, 2016.
                                                   4      215.     Upon information and belief, co-inventors Covelli and Simons,
                                                   5   executed on February 25, 2016, and recorded with the USPTO on March 07, 2016,
                                                   6   a written assignment purporting to assign the ‘175 Patent to “Sirius Signal Co.”
                                                   7   and identified in the USPTO Assignment Records as “Asirius Signal Co.” of 1254
                                                   8   Scott Street, San Diego, CA 92106. The ‘175 Patent is based on U.S. Patent
                                                   9   Application 29557241 filed on March 07, 2016.
                                                  10      216.     Upon information and belief, co-inventors Covelli and Simons,
                                                  11   executed on February 25, 2016, and recorded with the USPTO on March 02, 2017,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   a written assignment purporting to assign the ‘920 Patent to “Sirius Signal Co.” of
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   1254 Scott Street, San Diego, CA 92106. The ‘920 Patent is based on U.S. Patent
                                                  14   Application 29595834 filed on March 02, 2017.
                                                  15      217.     Upon information and belief, co-inventors Covelli and Simons,
                                                  16   executed on January 05, 2019, and recorded with the USPTO on January 24, 2019,
                                                  17   a written assignment purporting to assign the ‘477 Patent to “Sirius Signal, LLC”
                                                  18   of 1042 North El Camino Real, Suite B-200, Encinitas, CA 92024. The ‘477
                                                  19   Patent is based on U.S. Patent Application 29638591 filed on February 28, 2018.
                                                  20      218.     Upon information and belief, co-inventors Covelli and Simons,
                                                  21   executed on April 06, 2016, and recorded with the USPTO on June 15, 2017, a
                                                  22   written assignment purporting to assign the ‘033 Application, published as U.S.
                                                  23   Patent Publication 20170349248, to “Sirius Signal Co.” of 1254 Scott Street, San
                                                  24   Diego, CA 92106. The ’033 Application was filed on June 15, 2017.
                                                  25      219.     Upon information and belief, co-inventors Covelli and Simons,
                                                  26   executed on April 06, 2016, and recorded with the USPTO on January 11, 2019, a
                                                  27   written assignment purporting to assign the ‘947 Application, published as U.S.
                                                  28   Patent Publication 20190161149, to “Sirius Signal Co.” and identified in the

                                                       COMPLAINT                              - 46 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.47 Page 47 of 99




                                                   1   USPTO Assignment Records as “Sirius Signal, LLC” of 1042 North El Camino
                                                   2   Real, Suite B-200, Encinitas, CA 92024. The ‘947 Application was filed on
                                                   3   January 11, 2019.
                                                   4      220.      Under California Code of Regulations (CCR) section
                                                   5   21001(d)(1)(B)&(G), the unitary business entity identifiers “Co.” and “Company”
                                                   6   apply only to corporations, and not to limited liability companies, in the absence of
                                                   7   the words or abbreviations for “limited” and “liability.”
                                                   8      221.      Upon information, belief, and a diligent search, “Sirius Signal Co.”
                                                   9   does not exist as a legal entity in California or elsewhere.
                                                  10      222.      Upon information, belief, and a diligent search, “Sirius Signal, Inc.”
                                                  11   does not exist as a legal entity in California or elsewhere.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12      223.      Upon information and belief, the patent assignments purporting to
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   assign patents and patent applications to “Sirius Signal Co.” are legal nullities and
                                                  14   void, because “Sirius Signal Co.” does not exist, either as a legal entity or as an
                                                  15   assignee, and thus cannot own the purported assigned patents and patent
                                                  16   applications. Therefore, co-inventors Covelli and Simons retained their ownership
                                                  17   of the assets purportedly assigned to “Sirius Signal Co.” and remained the owners
                                                  18   of those assets through at least 12/31/2019.
                                                  19      224.      Upon information and belief, co-inventors Covelli and Simons, know
                                                  20   that “Sirius Signal Co.” does not exist, and Sirius , as a legal entity, knows that
                                                  21   “Sirius Signal Co.” does not exist, at least by virtue of Covelli knowing that “Sirius
                                                  22   Signal Co.” does not exist.
                                                  23      225.      Upon information and belief, at least the Sirius Defendants knew that
                                                  24   Sirius did not own at least a portion of the Sirius IP covered in the Agreement
                                                  25   during the term of the Agreement and intentionally misrepresented to
                                                  26   Weems/W&P that Sirius owned all of the Sirius IP.
                                                  27      226.      Upon information and belief, at least Covelli and Sirius intentionally
                                                  28   misrepresented to Weems/W&P that the C-1001 was patented.

                                                       COMPLAINT                                - 47 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.48 Page 48 of 99




                                                   1         227.   Upon information and belief, at least Covelli and Sirius intentionally
                                                   2   misrepresented to Weems/W&P that it should falsely mark the products with the
                                                   3   numbers of patents that did not cover the product.
                                                   4         228.   Upon information and belief, at least Covelli and Sirius intentionally
                                                   5   misrepresented to Weems/W&P that patents obtained, owned, and/or claimed to be
                                                   6   owned by Sirius were valid when, in fact, the Tektite/Sirius Defendants knew that
                                                   7   they were invalid due to obviousness, fraud, inequitable conduct, inventor
                                                   8   misrepresentation, submission of fraudulent statements to the USPTO, and
                                                   9   violation of the duty to disclose material art to the USPTO.
                                                  10         229.   Upon information and belief, the Tektite/Sirius Defendants were all
                                                  11   aware of the duty to provide all relevant material art to the USPTO, and Covelli
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   and Simons signed a declaration that they would do so, and in violation of that
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   declaration, both inventors intentionally failed to disclose at least the “Material
                                                  14   Information” to the USPTO.
                                                  15         230.   In executing and purchasing the Agreement, Weems and W&P,
                                                  16   respectively, detrimentally relied on at least Covelli’s and Sirius’ misrepresentation
                                                  17   and omission of these material facts relating to the inventorship, ownership, scope,
                                                  18   and validity of the Sirius IP, and in performing under the Agreement, Weems’ and
                                                  19   W&P’s detrimental reliance on at least Covelli’s personal material
                                                  20   misrepresentations and omissions caused Weems and W&P to incur monetary
                                                  21   damage by paying substantial Agreement Payments to license from Sirius the
                                                  22   Sirius IP that is invalid, unenforceable, does not cover the distributed product, and
                                                  23   a portion of which is not owned by Sirius.
                                                  24         231.   When W&P refused to pay an additional exorbitant licensing fee to
                                                  25   the Sirius Defendants to license its new C-1002 light, the Tektite/Sirius Defendants
                                                  26   conspired with Emlinq to stop W&P’s production of the C-1001 light so that the
                                                  27   Defendants could, inter alia, profit from the increase in sales of the C-1002 and C-
                                                  28   / /

                                                       COMPLAINT                                - 48 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.49 Page 49 of 99




                                                   1   1003 products either directly or in the form of being paid for an increase in
                                                   2   production of the C-1001s or components thereof.
                                                   3      232.      As set forth above in the Facts section, Emlinq intentionally and
                                                   4   knowingly denied a circuit board order placed by W&P after nearly four years of
                                                   5   supplying circuit boards to W&P for the sole purpose of conspiring with the other
                                                   6   Defendants to disrupt W&P’s sale of the C-1001 Product.
                                                   7      233.      Emlinq further refused to supply W&P with the Gerber Files to allow
                                                   8   them to place its circuit board order with another supplier despite Flanagan
                                                   9   emailing Emlinq on August 2019 and demanding that Emlinq “immediately
                                                  10   provide me all design files for the board.”
                                                  11      234.      As set forth above in the Facts section, Mele and Tektite intentionally
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   and knowingly delayed, raised the price of, and then denied a C-1001 order placed
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   by W&P after nearly four years of supplying C-1001s to W&P for the sole purpose
                                                  14   of conspiring with the other Defendants to disrupt W&P’s sale of the C-1001
                                                  15   Product.
                                                  16      235.      Upon information and belief, Mele and Tektite also conspired to hide
                                                  17   the fact that Mele or another individual associated with Tektite developed and
                                                  18   invented the C-1001 from the USPTO, Weems, and W&P, to allow the Sirius
                                                  19   Defendants to fraudulently re-patent the technology of its expired ‘288 Patent.
                                                  20      236.      Upon information and belief, the Defendants conspired to commit the
                                                  21   Conspiracy Acts and other acts in order to carry out the Conspiracy as set forth
                                                  22   otherwise herein.
                                                  23      237.      Upon information and belief, the Defendants committed the tort of
                                                  24   civil conspiracy by: (1) combining or agreeing with a common purpose to commit
                                                  25   an unlawful act or do an otherwise lawful act by unlawful means, through the
                                                  26   Conspiracy Acts and other overt acts described herein in furtherance of the
                                                  27   Conspiracy; (2) committing the overt acts as described herein in furtherance of the
                                                  28   common purpose, or Conspiracy; and (3) causing Weems and W&P to incur actual

                                                       COMPLAINT                               - 49 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.50 Page 50 of 99




                                                   1   damages, including monetary damages of the Agreement Payments to license from
                                                   2   Sirius the Patents that were obtained fraudulently, do not cover the scope of the
                                                   3   distributed product, and at least a portion of which are not actually owned by
                                                   4   Sirius, as well as lost profits from the inability to manufacture the C-1001 and
                                                   5   reputational damage.
                                                   6                                        COUNT V
                                                   7      TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
                                                   8                    (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                   9      238.      W&P repeats and re-alleges each of the foregoing and following
                                                  10   allegations as though fully set forth herein.
                                                  11      239.      The Defendants committed tortious interference with W&P’s
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   contractual relations inasmuch as: W&P had beneficial contractual relations and a
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   legally protected interest with at least Customer A (to sell product including the C-
                                                  14   1001 thereto), Emlinq (to purchase circuit boards therefrom), Tektite (to purchase
                                                  15   assembled C-1001s therefrom), and Sirius (the Agreement), and, upon information
                                                  16   and belief, the Defendants knew of W&P’s beneficial contractual relations and
                                                  17   legally protected interest with each of these parties.
                                                  18      240.      The Defendants intentionally and willfully induced third parties to
                                                  19   breach or otherwise render impossible the performance of the contract by: (1) the
                                                  20   non-Emlinq Defendants intentionally and willfully conspired to induce Emlinq to
                                                  21   refuse W&P’s order for 5000 circuit boards; (2) the non-Tektite Defendants
                                                  22   intentionally and willfully conspired to induce Tektite to change the terms of its
                                                  23   orders with W&P for the assembled C-1001s, to delay the provision of new terms
                                                  24   of orders to W&P for the assembled C-1001s, and to quote unreasonable terms to
                                                  25   W&P for orders of the assembled C-1001s; (3) all of the Defendants intentionally
                                                  26   and willfully conspired to induce at least Customer A to cease doing business with
                                                  27   W&P including, but not limited to, the making of false statements to Customer A,
                                                  28   and/or for W&P to be unable to supply at least Customer A with the C-1001; and

                                                       COMPLAINT                                - 50 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.51 Page 51 of 99




                                                   1   (4) all of the non-Sirius Defendants intentionally and willfully conspired to (i)
                                                   2   deprive W&P of its Exclusive Rights pursuant to the Agreement including, without
                                                   3   limitation, its exclusive rights to manufacture and sell the C-1001 and its Right of
                                                   4   First Offer and (ii) to induce Sirius to breach the Agreement in multiple ways as set
                                                   5   forth herein including, without limitation, breach of the Right of First Offer in its
                                                   6   negotiations with Orion for license of the C-1002.
                                                   7         241.     The Defendants lacked any justification or privilege to impair, cause a
                                                   8   detriment to, or cause a breach of W&P’s contractual relations, and the Third Party
                                                   9   Defendants impaired, caused a detriment to, and/or caused a breach of W&P’s
                                                  10   contractual relations in that W&P could not manufacture circuit boards, W&P
                                                  11   could not manufacture C-1001s, W&P could not supply its customers with C-
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   1001s, Sirius attempted to prematurely terminate the Agreement, and W&P’s
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   reputation with at least Customer A has been damaged.
                                                  14         242.     The Third Party Defendants’ actions caused damage to W&P in the
                                                  15   form of lost sales, damage to its reputation, and damaged relationships with at least
                                                  16   Customer A.
                                                  17         243.     Due to the Tektite/Sirius Defendants as described above, W&P has
                                                  18   been impaired at least in W&P’s ability to obtain the full benefits of the Agreement
                                                  19   by being unable to reliably and predictability manufacture or sell Licensed
                                                  20   Products; and by the premature termination of the Agreement and the relationship
                                                  21   with Sirius.
                                                  22         244.     W&P’s reputation and goodwill have been damaged by the
                                                  23   Defendants’ actions.
                                                  24         245.     The Defendants tortious actions have damaged W&P financially in an
                                                  25   amount exceeding $75,000.
                                                  26   / /
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                                - 51 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.52 Page 52 of 99




                                                   1                                        COUNT VI
                                                   2                                          FRAUD
                                                   3               (PLAINTIFF AGAINST TEKTITE/SIRIUS DEFENDANTS)
                                                   4      246.       W&P repeats and re-alleges each of the foregoing and following
                                                   5   allegations as though fully set forth herein.
                                                   6      247.       Upon information and belief, at least the Sirius Defendants committed
                                                   7   the tort of fraud, fraudulent inducement, and/or fraudulent misrepresentation by (1)
                                                   8   making false representations to Weems/W&P regarding the validity, scope,
                                                   9   ownership, inventorship, and enforceability of the Sirius IP and Licensed Patents;
                                                  10   (2) the falsity of the representations regarding the Sirius IP was either known to the
                                                  11   Sirius Defendants or the representation was made with reckless indifference to its
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   truth; (3) the misrepresentations were made for the purpose of defrauding
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Weems/W&P to induce them to execute the Agreement and make the Agreement
                                                  14   Payments; (4) Weems/W&P relied on the misrepresentation after receiving the
                                                  15   advice of patent counsel, and had the right to rely on them; and (5) Weems/W&P
                                                  16   suffered compensable injury as a result of the misrepresentations including
                                                  17   damages in the amount of the Agreement Payments, lost profits that W&P would
                                                  18   have obtained if it had manufactured its own eVDSD, which it did not do due to
                                                  19   the false belief that the eVDSD product it was exclusively licensing was patented,
                                                  20   and damage to its reputation.
                                                  21      248.       Upon information and belief, Covelli and Simons knew that Sirius did
                                                  22   not own at least a portion of the Sirius IP licensed pursuant to the Agreement
                                                  23   during the term of the Agreement and intentionally misrepresented to
                                                  24   Weems/W&P that Sirius owned all of the Sirius IP by executing the Agreement
                                                  25   which stated that “Sirius is the owner of issued and pending U.S. and foreign
                                                  26   patents.”
                                                  27      249.       Upon information and belief, Covelli and Simons knew and
                                                  28   intentionally misrepresented to W&P that the C-1001 was patented.

                                                       COMPLAINT                                - 52 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.53 Page 53 of 99




                                                   1         250.   Upon information and belief, Covelli and Simons knew and
                                                   2   intentionally misrepresented to W&P that it should falsely mark the C-1001 with
                                                   3   the numbers of patents that did not cover the C-1001.
                                                   4         251.   Upon information and belief, Covelli and Simons knew and
                                                   5   intentionally misrepresented to W&P that patents obtained, owned, and/or claimed
                                                   6   to be owned by Sirius were valid when, in fact, they knew that they were invalid
                                                   7   due to fraud, the submission of fraudulent inventorship statements to the USPTO,
                                                   8   inequitable conduct, and violation of the duty to disclose Material Information to
                                                   9   the USPTO.
                                                  10         252.   Upon information and belief, co-inventors Covelli and Simons were
                                                  11   both aware of the duty to provide all relevant material art to the USPTO and
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   signed a declaration that they would do so, and in violation of that declaration,
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   both inventors intentionally failed to disclose at least the Material Information to
                                                  14   the USPTO.
                                                  15         253.   The Sirius Defendants led Weems to believe during the negotiations
                                                  16   of the Agreement that the C-1001 was covered by the Sirius IP.
                                                  17         254.   As part of Weems’ due diligence in evaluating the Sirius IP, on
                                                  18   December 13, 2015, Trogdon emailed Covelli to request extensive information
                                                  19   regarding the Sirius IP. In response thereto, Covelli knowingly provided false
                                                  20   information to Weems in writing in an email to Trogdon dated December 17, 2015
                                                  21   (the “Due Diligence Email”). Specifically, Weems asked Covelli for the “[n]ame
                                                  22   of all associated parties in the design and development” of the C-1001 and Covelli
                                                  23   falsely replied in writing with “Anthony Covelli Robert Simons” and did not name
                                                  24   Tektite, Mele, nor any other agent or employee of Tektite as an inventor of the C-
                                                  25   1001, nor did he name the inventor of the ‘288 Patent. Weems also requested
                                                  26   “[a]ll documents …related to the development of the product” to which Covelli
                                                  27   replied “none” and failed to disclose the ‘288 Patent or any of the work done by
                                                  28   / /

                                                       COMPLAINT                                - 53 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.54 Page 54 of 99




                                                   1   Tektite. This was done despite Mele stating in writing that he is the designer of the
                                                   2   C-1001.
                                                   3         255.   Upon information and belief, the Sirius Defendants falsely led Weems
                                                   4   to believe that the C-1001 was covered by the ‘247 Patent, the ‘288 Patent, and the
                                                   5   ‘436 Patent by, at a minimum, falsely marking the C-1001 with these product
                                                   6   numbers and agreeing that Weems should also mark the C-1001 with these patent
                                                   7   numbers.
                                                   8         256.   On December 15, 2015, when asked for marketing material for the C-
                                                   9   1001 and presented with “Model C-1001 Patent D720.2475 6,168,288& Pend,”
                                                  10   Covelli approved the marketing material.
                                                  11         257.   The ‘247 Patent is a design patent that bears little resemblance to the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   C-1001. Indeed, Covelli, Simons, and Sirius acknowledged this lack of
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   resemblance by later filing a new design patent application that issued as the ‘175
                                                  14   Patent, which does resemble the C-1001.
                                                  15         258.   At the time that Covelli made the misrepresentation to Weems
                                                  16   regarding the ‘288 Patent, the ‘288 Patent did not cover anything because it had
                                                  17   expired on January 28, 2013, for failure to pay maintenance fees, and neither
                                                  18   Sirius, Simons, nor Covelli owned the ‘288 Patent.
                                                  19         259.   After pushback regarding the patent markings, on December 30, 2015,
                                                  20   the day before the Agreement was executed, Covelli wrote in an email “[t]he
                                                  21   device will carry singly the Sirius patent number "9,171,436 [sic]” to intentionally
                                                  22   mislead Weems into believing that the C-1001 device was covered by the ‘436
                                                  23   Patent.
                                                  24         260.   Further, the ‘436 Patent did not pertain to the C-1001 product to be
                                                  25   sold in accordance with the Agreement because all of the claims require a
                                                  26   “floodable lower compartment.” The C-1001 never included any floodable
                                                  27   compartment, lower or otherwise, and still does not include such a compartment.
                                                  28   / /

                                                       COMPLAINT                               - 54 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.55 Page 55 of 99




                                                   1      261.      Covelli and Simons both also signed Declarations (37 CFR 1.63) for
                                                   2   Utility or Design Application Using an Application Data Sheet (“Declarations”) in
                                                   3   their personal capacities as inventors of the Sirius IP. All Declarations specifically
                                                   4   state, “I hereby acknowledge that any willful false statements made in this
                                                   5   declaration is punishable under 18 U.S.C. 1001 by fine or imprisonment of not
                                                   6   more than five (5) years or both” and “I believe that I am the original inventor or
                                                   7   an original joint inventor of a claimed invention in the application.”
                                                   8      262.      Upon information and belief, Covelli and Simons committed fraud in
                                                   9   execution of all of the Declarations associated with the Sirius IP because Covelli
                                                  10   and Simons knew that they were not “the original inventor or an original joint
                                                  11   inventor” of the Sirius IP.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12      263.      The invention disclosed in the Sirius IP includes an On/Off Lens
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Switch, which is identical or nearly identical to the switch disclosed in the ‘288
                                                  14   Patent, which lists, on its face, an inventor of Christian P. St. Claire, and which has
                                                  15   been assigned to Tektite.
                                                  16      264.      Without discovery, W&P cannot determine the exact date upon which
                                                  17   the Sirius Defendants learned of the ‘288 Patent, but Covelli was aware of the ‘288
                                                  18   Patent, and its relevance and materiality to the C-1001 product and the Sirius IP, at
                                                  19   least as early as December 18, 2015 as evidenced by an email exchange between
                                                  20   Trogdon and Covelli that occurred on that same date in which Covelli led Trogdon
                                                  21   to believe he should mark the C-1001 product with the ‘288 Patent (the “288
                                                  22   Email”).
                                                  23      265.      The Sirius Defendants were likely aware of the ‘288 Patent much
                                                  24   earlier than December 18, 2015 as Tektite was listed as one of Sirius’s distributors
                                                  25   on the Sirius Web Site at least as early as August 15, 2015.
                                                  26      266.      Despite having personal knowledge of the ‘288 Patent and other
                                                  27   Material Information relevant to the Sirius IP at least as early as December 18,
                                                  28   2015 and having the knowledge that they did not invent the Sirius IP, Covelli and

                                                       COMPLAINT                                - 55 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.56 Page 56 of 99




                                                   1   Simons committed fraud on the USPTO as described in detail in Count IX of this
                                                   2   Complaint.
                                                   3      267.      Covelli and Simons committed this fraud personally, as their duty to
                                                   4   disclose the Material Information to the USPTO, to disclose true inventorship, and
                                                   5   to refrain from submitting false documents to the USPTO, arose in their personal
                                                   6   capacities as inventors and did not arise pursuant to their positions within, or
                                                   7   ownership of Sirius.
                                                   8      268.      Covelli and Simons retained ownership of the Sirius IP as individuals
                                                   9   for months or years after the individual filings thereof, and as such, these
                                                  10   omissions and actions occurred in their personal capacities as personal owners of
                                                  11   the respective patents and patent applications.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12      269.      The duty to disclose only pertains to prior art of which the inventors
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   are aware, and Covelli and, upon information and belief, Simons, as individuals,
                                                  14   were the only one in a position to know that they had personal knowledge of the
                                                  15   ‘288 Patent and its materiality to the Sirius IP at the time they were obligated to
                                                  16   disclose it to the USPTO.
                                                  17      270.      At least Covelli committed fraud in the inducement when negotiating
                                                  18   the Agreement with Trogdon.
                                                  19      271.      During negotiation of the Agreement, Trogdon consulted with his
                                                  20   intellectual property counsel, Mr. Brian Belles (“Belles”), regarding the patents to
                                                  21   be licensed, and Belles raised concerns regarding the enforceability and scope of
                                                  22   the ‘247 and ‘436 Patents.
                                                  23      272.      Trogdon communicated those concerns to Covelli, who shared them
                                                  24   with his patent attorney, Mr. Richard Clarke (“Clarke”).
                                                  25      273.      Clarke disagreed with Belles’ assessment of the ‘247 and ‘436 Patents
                                                  26   and emailed Covelli to say that, either way, Clarke was bolstering the Sirius IP
                                                  27   through the pursuit of a new continuation-in-part application (“CIP”) and a new
                                                  28   design patent application which matured into the ‘754 Patent and the ‘247 Patent

                                                       COMPLAINT                                - 56 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.57 Page 57 of 99




                                                   1   (the “Bolstering Patents”). Covelli shared this information with Trogdon on
                                                   2   December 30, 2015 in an attempt to induce Trogdon to execute the Agreement.
                                                   3      274.      Covelli knew that these statements were false at the time they were
                                                   4   made as he knew the Bolstering Patents would not bolster the portfolio because
                                                   5   they would also be unenforceable due to his and Simons’ intended future fraud on
                                                   6   the USPTO and the fraudulent statements that Covelli and Simons had submitted,
                                                   7   and intended to keep submitting, to the USPTO during prosecution of these
                                                   8   Bolstering Patents.
                                                   9      275.      In reliance upon Covelli’s fraudulent statements, Trogdon executed
                                                  10   the Agreement the very next day on December 31, 2015.
                                                  11      276.      Upon information and belief, Belles had no idea about the fraud being
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   perpetrated on the USPTO by Covelli and Simons and, as such, he was not in a
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   position to counsel Trogdon regarding such fraud.
                                                  14      277.      Weems did not learn that the C-1001 was not protected by any of the
                                                  15   Sirius IP until it received an email from Belles on March 4, 2016, but, at this time,
                                                  16   Weems believed that the Bolstering Patents would cure this deficiency because
                                                  17   Sirius had retained Belles for this purposes. At this time, Trogdon and Belles were
                                                  18   unaware of the fraud on the USPTO and the resulting unenforceability of the
                                                  19   Bolstering Patents.
                                                  20      278.      At the time the Agreement was executed on December 31, 2015,
                                                  21   Covelli and Simons, and potentially Mele, were the only ones who knew that they
                                                  22   had already committed fraud on the USPTO, and that they intended to continue to
                                                  23   commit fraud on the USPTO, which rendered the licensed patents unenforceable
                                                  24   and would render all future patents unenforceable.
                                                  25      279.      In executing and purchasing the Agreement, Weems and W&P,
                                                  26   respectively, reasonably and detrimentally relied on at least the Sirius Defendants
                                                  27   intentional misrepresentation of these material facts relating to the scope, validity,
                                                  28   and ownership of the Patents. In performing under the Agreement, Weems/W&P’s

                                                       COMPLAINT                                - 57 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.58 Page 58 of 99




                                                   1   detrimental reliance on Covelli’s and Simons’ material misrepresentations caused
                                                   2   Weems/W&P to incur monetary damage by paying substantial Agreement
                                                   3   Payments for an exclusive license to Sirius IP that is invalid, unenforceable, does
                                                   4   not cover the products distributed under the Agreement, and a portion of which are,
                                                   5   or were, not actually owned by Sirius.
                                                   6         280.   The Sirius Defendants entered the Agreement without the intention of
                                                   7   delivering an exclusive license to valid, enforceable patents covering the scope of
                                                   8   the product to be distributed in accordance with the Agreement. As such, the Sirius
                                                   9   Defendants induced Weems/W&P to part with at least the Agreement Payments by
                                                  10   means of a promise which Sirius Defendants had no intention or ability to perform.
                                                  11         281.   Weems/W&P had no knowledge of the fraud and reasonably could
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   not have discovered that fraud had been committed in the inducement and on the
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   USPTO until at least November 27, 2020 (the “Fraud Discovery Date”) at which
                                                  14   time W&P’s current intellectual property counsel, Rita Chipperson
                                                  15   (“Chipperson”), discovered the ‘288 Email that disclosed: 1) the existence of the
                                                  16   ‘288 Patent; 2) Covelli’s knowledge of the ‘288 Patent; and 3) Covelli’s
                                                  17   knowledge of the ‘288 Patent’s materiality to the C-1001 product. Thereafter,
                                                  18   Chipperson cross checked the ‘288 Email with the prosecution history of the Sirius
                                                  19   IP to determine the failure to disclose the ‘288 Patent to the USPTO, and
                                                  20   subsequently notified Flanagan and, therefore, W&P of the fraud.
                                                  21         282.   On the date that the original Agreement was executed, neither Weems
                                                  22   nor Belles knew, or reasonably could have known, that the Sirius Defendants had
                                                  23   committed fraud in the inducement, fraud on the USPTO and/or that the Sirius
                                                  24   Defendants intended to continue committing fraud on the USPTO, thereby
                                                  25   rendering the licensed patents unenforceable.
                                                  26         283.   With regards to fraud on the USPTO, the duty to disclose applies only
                                                  27   if an inventor is aware of prior art and its materiality to the pending patent
                                                  28   / /

                                                       COMPLAINT                                - 58 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.59 Page 59 of 99




                                                   1   application, in which case such prior art must be disclosed to the USPTO at any
                                                   2   point up until issuance of a patent.
                                                   3      284.      Even if Belles had knowledge of the ‘288 Patent, he would not have
                                                   4   known that Covelli had knowledge of the ‘288 patent and that Covelli knew of the
                                                   5   ‘288 Patents’ materiality to the Sirius IP during the time period in which he was
                                                   6   required to disclose the ‘288 Patent to the USPTO.
                                                   7      285.      It was reasonable for Trogdon to rely upon the advice of Belles as his
                                                   8   intellectual property counsel in assessing the validity of the Sirius IP.
                                                   9      286.      After execution of the Agreement, Belles took over prosecution of the
                                                  10   Sirius IP and filed Information Disclosure Statements for both the ’754 Patent and
                                                  11   the ‘114 Patent on April 11, 2016 and June 11, 2018, respectively, both of which
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   did not include the ‘288 Patent.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      287.      Belles also owes a duty of disclosure to the USPTO pursuant to 37
                                                  14   CFR 1.56, and it is unlikely that Belles would not have disclosed the ‘288 Patent to
                                                  15   the USPTO if he was aware of it.
                                                  16      288.      Furthermore, fraud in the inducement occurred in the execution of
                                                  17   each of the First Amendment, Second Amendment, and Third Amendment, which
                                                  18   were executed on February 8, 2016, March 10, 2016, and August 18, 2017,
                                                  19   respectively. All of the patents referenced in the Agreement and its amendments
                                                  20   are all unenforceable due to the fraud of the Sirius Defendants, and neither
                                                  21   Trogdon, Weems, nor W&P were aware of the fraudulent conduct until at least the
                                                  22   Fraud Discovery Date.
                                                  23      289.      The harm perpetrated by the Sirius Defendants is continuing in nature
                                                  24   because Sirius repeatedly received on a monthly basis royalty payments for the
                                                  25   licensing of invalid, unenforceable patents up until this Court granted the escrow of
                                                  26   such royalties with the Court.
                                                  27      290.      Upon information and belief, Tektite and Mele committed the tort of
                                                  28   fraud, fraudulent inducement, and/or fraudulent misrepresentations by making

                                                       COMPLAINT                                - 59 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.60 Page 60 of 99




                                                   1   false representations to W&P regarding the status of W&P’s orders to W&P, (2)
                                                   2   the falsity of the representations was either known to Tektite and Mele or the
                                                   3   representations were made with reckless indifference to its truth, (3) the
                                                   4   misrepresentations were made for the purpose of delaying and preventing W&P
                                                   5   from seeking another manufacturer for the C-1001, (4) W&P relied on the
                                                   6   misrepresentation and had the right to rely on them, and (5) W&P suffered
                                                   7   compensable injury as a result of the misrepresentations including damages in the
                                                   8   amount of lost profits due to its inability to manufacture the C-1001 and damage to
                                                   9   its reputation in not being able to supply the C-1001 to its customers.
                                                  10      291.      Upon information and belief, the false statements of Mele and Tektite
                                                  11   include, but are not limited to, when Flanagan emailed Mele on October 8, 2019 to
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   inquire about the status of his quote, Mele responded on the same day stating “I
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   have not received any responses to my Sept. 27 RFQs to the 2 vendors. This is not
                                                  14   entirely unexpected due to the holiday week in China.” Mele knew this statement
                                                  15   was false since, upon information and belief, Mele had never requested the RFQs
                                                  16   from China because when W&P followed up with one of the Chinese suppliers,
                                                  17   Pan-U, it was informed on October 13, 2019 that it had never received a request or
                                                  18   RFP from Mele or Tektite.
                                                  19                                       COUNT VII
                                                  20                              PROMISSORY ESTOPPEL
                                                  21               (PLAINTIFF AGAINST THE SIRIUS DEFENDANTS)
                                                  22      292.      W&P repeats and re-alleges each of the foregoing and following
                                                  23   allegations as though fully set forth herein.
                                                  24      293.      The Sirius Defendants are liable to W&P for equitable remedies under
                                                  25   the doctrine of promissory estoppel because: (1) during negotiations of the
                                                  26   Agreement with Weems, (2) Covelli, on behalf of himself personally, Sirius, and
                                                  27   Simons, represented and promised that the Agreement “could be for the life of the
                                                  28   patents” so long as it was “renewed every 24 months within the 24th month

                                                       COMPLAINT                                - 60 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.61 Page 61 of 99




                                                   1   negotiations”; (3) Weems relied on Covelli’s representations and promises in
                                                   2   executing the Agreement, W&P relied on Covelli’s representation in purchasing
                                                   3   the Agreement, and both Weems/W&P relied on Covelli’s representations in
                                                   4   performing under the Agreement; (4) Weems’ and W&P’s reliance was to W&P’s
                                                   5   detriment, including payments of the substantial Agreement Payments and lost
                                                   6   profits that W&P would have obtained if it had manufactured its own eVDSD,
                                                   7   which it did not do due to the false belief that the eVDSD product it was
                                                   8   exclusively licensing was patented; (5) Covelli and Simons failed to uphold the
                                                   9   representations and promises by terminating the Agreement prior to the expiration
                                                  10   of the life of the patents without cause and for fraudulent reasons as otherwise set
                                                  11   forth herein including, without limitation, Covelli’s actions in breach of Section 6
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   of the Agreement; and (6) it would be unfair, inequitable, and/or unconscionable
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   for the Sirius Defendants to retain the benefits of the Agreement and/or the benefits
                                                  14   of early termination of the Agreement in view of the failure to uphold the
                                                  15   representations and promises. Covelli and Simons benefit from the Agreement in
                                                  16   light of their ownership interests and the distributions to them personally pursuant
                                                  17   thereto.
                                                  18      294.      The Sirius Defendants are liable to W&P for equitable remedies under
                                                  19   the doctrine of promissory estoppel, because: (1) during negotiations of the
                                                  20   Agreement with Weems, (2) Covelli, on behalf of himself personally, Sirius, and
                                                  21   Simons, represented and promised that Sirius would be able to grant, and would
                                                  22   grant, to Weems an exclusive license to valid patents under the Agreement, the
                                                  23   scope of which would cover the C-1001 product; and (3) Covelli, on behalf of
                                                  24   himself personally, Sirius, and Simons, represented and promised that Sirius would
                                                  25   maintain the exclusive license via enforcement of the patents licensed under the
                                                  26   Agreement; (3) Weems relied on Covelli’s representations and promises in
                                                  27   executing the Agreement and performing under the Agreement, such performance
                                                  28   including payment of significant Agreement Payments, and W&P relied on

                                                       COMPLAINT                               - 61 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.62 Page 62 of 99




                                                   1   Covelli’s representations and promises in purchasing the Agreement and
                                                   2   performing under the Agreement, such performance also including payment of
                                                   3   significant royalties due to the exclusive license procured under the Agreement; (4)
                                                   4   Weems’ and W&P’s reliance was to Weems and W&P’s detriment, including
                                                   5   payments of the substantial Agreement Payments and lost profits that W&P would
                                                   6   have obtained if it had manufactured its own eVDSD, which it did not do due to
                                                   7   the false belief that the eVDSD product it was exclusively licensing was patented;
                                                   8   (5) Covelli failed to uphold the representations and promises by failing to provide
                                                   9   an exclusive license and by failing to enforce the patents against Orion; and (6) it
                                                  10   would be unfair, inequitable, and/or unconscionable for Sirius, or Covelli and
                                                  11   Simons (as owners and members of Sirius), to retain the benefits of the Agreement
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   in view of the failure to uphold the representations and promises.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         295.   Equitable remedies that the Court may award W&P include, but are
                                                  14   not limited to: 1) voiding the Agreement; 2) modifying the Agreement; 3)
                                                  15   disgorging from the Sirius Defendants and paying to W&P the Agreement
                                                  16   Payments, the increased profits obtained by the Sirius Defendants due to the breach
                                                  17   of the Agreement, the interference with W&P’s ability to manufacture and sell the
                                                  18   C-1001, and the early termination of the Agreement; 4) disgorging from the Sirius
                                                  19   Defendants the profits of any sale or license of the Sirius IP to any third party in
                                                  20   violation of Section 6 of the Agreement; and 5) the profits that accrued to Sirius
                                                  21   instead of W&P because W&P refrained from manufacturing its own eVDSD due
                                                  22   to the false belief that the eVDSD product it was exclusively licensing was
                                                  23   patented; and 6) lost profits from the Sirius Defendants failure to renew the
                                                  24   Agreement for the life of the patents.
                                                  25   / /
                                                  26   / /
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                                - 62 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.63 Page 63 of 99




                                                   1                                       COUNT VIII
                                                   2                                UNJUST ENRICHMENT
                                                   3                 (PLAINTIFF AGAINST THE SIRIUS DEFENDANTS)
                                                   4      296.      W&P repeats and re-alleges each of the foregoing and following
                                                   5   allegations as though fully set forth herein.
                                                   6      297.      The Sirius Defendants are liable to W&P for equitable remedies under
                                                   7   the doctrine of unjust enrichment, because: (1) Covelli negotiated and executed the
                                                   8   Agreement with Weems on behalf of the Sirius Defendants, in which Covelli
                                                   9   represented to Weems that Sirius owned valid and enforceable Sirius IP having a
                                                  10   scope that covered the C-1001 when Covelli and Simons knew the patents were
                                                  11   invalid; (2) Covelli and Sirius purported to grant to Weems/W&P an exclusive
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   license to the Sirius IP, in exchange for the Agreement Payments, and then failed
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   to take diligent steps to enforce the Sirius IP against Orion; (3) the Sirius
                                                  14   Defendants attempted to sell the Sirius IP, or a portion thereof, to Orion without
                                                  15   offering the opportunity to W&P in violation of W&P’s Right of First Offer, which
                                                  16   resulted in Sirius’ premature termination of the Agreement; and 4) the Sirius
                                                  17   Defendants engaged in activities to hinder the ability of W&P to manufacture and
                                                  18   sell the C-1001 pursuant to its rights under the Agreement.
                                                  19      298.      The Sirius Defendants were and will continue to be directly unjustly
                                                  20   enriched by the receipt of the Agreement Payments, the profits from the sale of
                                                  21   products to W&P’s customers due to the interference with W&P’s ability to
                                                  22   manufacture and sell its products and the defamation of W&P; the increased profits
                                                  23   to be derived throughout the life of the patents due to the Sirius Defendants’
                                                  24   premature termination of the Agreement; and profits that accrued to Sirius instead
                                                  25   of W&P because W&P refrained from manufacturing its own eVDSD due to the
                                                  26   false belief that the eVDSD product it was exclusively licensing was patented.
                                                  27   Covelli and Simons were and will continue to be, personally enriched via their
                                                  28   member distributions based upon Sirius’s unjust enrichment; and it would be

                                                       COMPLAINT                                - 63 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.64 Page 64 of 99




                                                   1   unfair, inequitable, and/or unconscionable for the Sirius Defendants to benefit from
                                                   2   the Agreement at the expense of, and detriment to W&P, which did not receive the
                                                   3   bargained-for benefit of the exclusive license under the Agreement for the life of
                                                   4   the patents.
                                                   5      299.        Equitable remedies that the Court may award W&P include, but are
                                                   6   not limited to: 1) voiding the Agreement; 2) modifying the Agreement; 3)
                                                   7   disgorging from the Sirius Defendants and paying to W&P the Agreement
                                                   8   Payments and the increased profits obtained by the Sirius Defendants due to the
                                                   9   breach of the Agreement, the interference with W&P’s ability to manufacture and
                                                  10   sell the C-1001, the early termination of the Agreement; 4) disgorging from the
                                                  11   Sirius Defendants the profits of any sale or license of the Sirius IP to any third
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   party in violation of Section 6 of the Agreement; and 5) the profits that accrued to
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Sirius instead of W&P because W&P refrained from manufacturing its own
                                                  14   eVDSD due to the false belief that the eVDSD product it was exclusively licensing
                                                  15   was patented; and 6) lost profits from the Sirius Defendants failure to renew the
                                                  16   Agreement for the life of the patents.
                                                  17

                                                  18                                        COUNT IX
                                                  19       DECLARATORY JUDGMENT OF UNENFORCEABILITY OF THE
                                                  20                    PATENTS DUE TO INEQUITABLE CONDUCT
                                                  21                   (PLAINTIFF AGAINST COVELLI AND SIMONS)
                                                  22      300.        W&P repeats and re-alleges each of the foregoing and following
                                                  23   allegations herein as though fully set forth herein.
                                                  24      301.        Every patent applicant, inventor, and person or entity associated with
                                                  25   the filing or prosecution of a U.S. patent application before the USPTO
                                                  26   (“Application Participants”) has a statutory duty of disclosure and duty of candor
                                                  27   and good faith in prosecuting said patent application pursuant to Federal
                                                  28   Regulation 37 CFR §1.56.

                                                       COMPLAINT                                - 64 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.65 Page 65 of 99




                                                   1      302.      Application Participants are required to disclose to the USPTO any
                                                   2   material, non-cumulative prior art reference that is known to the Application
                                                   3   Participant and is relevant to the patentability of a claim of a pending patent
                                                   4   application in which the Application Participant is participating.
                                                   5      303.      Failure to disclose a known, material, non-cumulative prior art
                                                   6   reference that “compels a conclusion that a claim is unpatentable” (37 CFR
                                                   7   §1.56(b)) may be interpreted as a knowing and intentional failure to disclose with
                                                   8   the intent to deceive the USPTO where the evidence shows that individual
                                                   9   associated with the application suspected that the reference might render a claim
                                                  10   unpatentable, but chose to not disclose the reference nonetheless.
                                                  11      304.      As the Court of Appeals for the Federal Circuit stated in Therasense,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Inc. v. Becton, Dickinson and Company, 649 F.3d 1276 (Fed. Cir. 2011) (en banc),
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   “Inequitable conduct is an equitable defense to patent infringement that, if proved,
                                                  14   bars enforcement of a patent,” making the entire patent unenforceable against
                                                  15   anyone. “Direct evidence of intent [to deceive] is not, however, required,” the
                                                  16   Federal Circuit’s decision reads. “A court may infer intent from circumstantial
                                                  17   evidence.”
                                                  18      305.      Upon information and belief, Simons and Covelli, the co-inventors of
                                                  19   the Patents under the Agreement, knew, and therefore Sirius knew, at least as early
                                                  20   as December 18, 2015, of the ‘288 Patent assigned to Tektite, and its materiality to
                                                  21   the patentability of the Sirius IP.
                                                  22      306.      Upon information and belief, Simons and Covelli believed, and
                                                  23   therefore Sirius believed, at least as early as December 18, 2015, that the ‘288
                                                  24   Patent was relevant to or covered the model C-1001 Licensed Product, and Covelli
                                                  25   informed, and therefore Sirius informed, Weems in writing on December 18, 2015
                                                  26   that the ‘288 Patent was relevant to, or covered the model C-1001 in agreeing that
                                                  27   the C-1001 product should be marked or otherwise marketed in conjunction with
                                                  28   the number of the ‘288 Patent.

                                                       COMPLAINT                                - 65 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.66 Page 66 of 99




                                                   1      307.      As of December 31, 2019, neither Covelli nor Simons disclosed the
                                                   2   ‘288 Patent or any other Material Information to the USPTO during the
                                                   3   prosecution of any of the Sirius IP having publicly available prosecution histories,
                                                   4   and, upon information and belief, Covelli and Simons, with the intent to deceive,
                                                   5   intentionally withheld and failed to disclose the ‘288 Patent to the USPTO during
                                                   6   prosecution of the Sirius IP. Covelli, Simons, and Sirius had knowledge of items
                                                   7   (1) and (3) of the Material Information and, upon information and belief, had
                                                   8   knowledge of item (2) of the Material Information.
                                                   9      308.      Upon information and belief, the Sirius Defendants intentionally
                                                  10   falsely listed, and submitted false documents claiming Covelli and Simons as the
                                                  11   inventors of the Sirius IP, and neither Covelli nor Simons invented the Sirius IP.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12      309.      Upon information and belief, the Sirius Defendants intentionally and
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   knowingly omitted at least one true inventor of the Sirius IP with the intent of
                                                  14   deceiving the USPTO.
                                                  15      310.      The ‘754 Patent was issued as a CIP of the ‘436 patent and a
                                                  16   substantial amount of new subject matter was added to the application for the ‘754
                                                  17   Patent, which was filed on April 11, 2016, while Covelli participated as a member
                                                  18   of the 132 Committee. Upon information and belief, Covelli had access to USCG
                                                  19   information obtained from discussions held during meetings of the 132 Committee
                                                  20   and used this information to supplement the material in the application for the ‘754
                                                  21   Patent without disclosing same to the USPTO.
                                                  22      311.      Upon information and belief, Sirius and Covelli committed
                                                  23   inequitable conduct and/or fraud on the USPTO in and during prosecution of at
                                                  24   least one of the patent applications associated with the Patents, by: (1) knowing of
                                                  25   multiple material, non-cumulative prior art references; (2) failing to disclose the
                                                  26   references to the USPTO during prosecution of said patent application; (3) failing
                                                  27   to disclose the true inventors of the Sirius IP to the USPTO; (4) submitting false
                                                  28   statements indicating false inventorship to the USPTO, and (5) breaching the duty

                                                       COMPLAINT                               - 66 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.67 Page 67 of 99




                                                   1   of disclosure and the duty of candor and good faith during prosecution of said
                                                   2   patent application by said failure to disclose involving a material misstatement or
                                                   3   omission with intent to deceive.
                                                   4      312.      Upon information and belief, the Sirius Defendants intended to
                                                   5   deceive the USPTO in hiding the Material Information because they knew that the
                                                   6   Sirius IP would not be found patentable in light of the Material Information since
                                                   7   the body of the device was known (it was disclosed in the ‘288 Patent), the On/Off
                                                   8   Switch of the Sirius IP is identical to that disclosed in the ‘288 Patent, and the
                                                   9   other specifications of the Sirius IP were dictated by the USCG.
                                                  10      313.      Upon information and belief, the Sirius Defendants intentionally
                                                  11   withheld the Material Information for the purpose of increasing the likelihood of
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   being granted a patent.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      314.      Upon information and belief, the Sirius Defendants withheld the true
                                                  14   inventorship of the Sirius IP because they did not want an Examiner to find the
                                                  15   ‘288 Patent via an inventor search or a search of patents owned by Tektite.
                                                  16      315.      As a consequence of Sirius’s aforementioned inequitable conduct
                                                  17   and/or fraud on the USPTO, said patent application and any resulting patent issued
                                                  18   therefrom are unenforceable.
                                                  19      316.      W&P requests a declaration that all patents issued from patent
                                                  20   applications for which the Sirius Defendants intentionally failed to disclose
                                                  21   Material Information and fraudulently misstated inventorship are unenforceable,
                                                  22   and that W&P therefore cannot infringe any of such patents because such patents
                                                  23   or patent applications are unenforceable.
                                                  24                                        COUNT X
                                                  25                              FALSE PATENT MARKING
                                                  26             (PLAINTIFF AGAINST COVELLI, SIMONS, TEKTITE, MELE)
                                                  27      317.      W&P repeats and re-alleges each of the foregoing and following
                                                  28   allegations as though fully set forth herein.

                                                       COMPLAINT                                - 67 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.68 Page 68 of 99




                                                   1      318.       The false patent marking statute 35 U.S.C. §292(a) criminalizes false
                                                   2   marking of products with patent information, including, “[w]hoever marks upon, or
                                                   3   affixes to, or uses in advertising in connection with any unpatented article, the
                                                   4   word “patent” or any word or number importing that the same is patented, for the
                                                   5   purpose of deceiving the public; … Shall be fined not more than $500 for every
                                                   6   such offense.” Subsection (b) provides, “A person who has suffered a competitive
                                                   7   injury as a result of a violation of this section may file a civil action in a district
                                                   8   court of the United States for recovery of damages adequate to compensate for the
                                                   9   injury.”
                                                  10      319.       At least as early as July 11, 2015, the C-1001 was being falsely
                                                  11   advertised as a patented product including, without limitation, on the Web page
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   located at www.siriussignal.com (the “Sirius Web Site”), which, at that time,
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   depicted a picture of the C-1001 and the following language to the left side thereof
                                                  14   “Designed, engineered, patented, and produced in the USA.” The Sirius Web Site
                                                  15   was under the control of Sirius and its members Covelli and Simons, and as such,
                                                  16   they were all responsible for its content.
                                                  17      320.       Upon information and belief, the Tektite/Sirius Defendants were
                                                  18   further responsible for this false marking as they caused to be manufactured, or
                                                  19   assembled, floats that included “Patent #D720.247S” (“False Marking”) thereon
                                                  20   (“Falsely Marked Floats”). These Falsely Marked Floats are one of the
                                                  21   components of the C-1001 and the False Marking is clearly visible on such floats.
                                                  22   Covelli, Simons, and Sirius caused to be manufactured, assembled and packaged,
                                                  23   and Tektite and Mele manufactured, assembled, and packaged the C-1001
                                                  24   incorporating the Falsely Marked Floats. C-1001s were then distributed and sold
                                                  25   with the False Marking.
                                                  26      321.       The Tektite/Sirius Defendants undertook the above actions despite the
                                                  27   fact that anyone could easily tell from viewing the ‘247 Patent that the design
                                                  28   patented therein clearly did not resemble that of the C-1001, and therefore the ‘247

                                                       COMPLAINT                                  - 68 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.69 Page 69 of 99




                                                   1   Patent clearly did not cover the model C-1001, and despite the fact they knew that
                                                   2   all of the patents in the Sirius IP are invalid for at least the following reasons:
                                                   3   obviousness, fraud, inequitable conduct, inventor misrepresentation, submission of
                                                   4   fraudulent statements to the USPTO, and violation of the duty to disclose material
                                                   5   art to the USPTO for reasons set forth elsewhere in this Complaint. This false
                                                   6   advertising was done with the intent to deceive the public into believing that the C-
                                                   7   1001 was patented in an effort to suppress competition, inflate prices, and further
                                                   8   the Tektite/Sirius Defendants’ conspiracy of licensing fraudulent patents to
                                                   9   Weems/W&P for the purpose of disproportionate economic gain and increased
                                                  10   distribution of the C-1001.
                                                  11      322.      The Sirius Defendants further falsely advertised to Weems,
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   specifically Trogdon, that the ‘436 Patent covered the C-1001. Upon information
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   and belief, the ‘436 Patent was also affixed to the float of the C-1001 for a period
                                                  14   of time.
                                                  15      323.      The Sirius Defendants also included the ‘436 Patent in Schedule B of
                                                  16   the Agreement before it was executed, thereby advertising to Weems and Trogdon
                                                  17   that the ‘436 Patent covered the C-1001 product.
                                                  18      324.      These false markings and false advertising were done with the intent
                                                  19   to deceive the public, including Trogdon and Weems, into believing the C-1001
                                                  20   was patented to suppress competition, inflate prices, and further the Tektite/Sirius
                                                  21   Defendants’ conspiracy of licensing fraudulent patents to Weems for the purpose
                                                  22   of disproportionate economic gain and increased distribution of the C-1001.
                                                  23      325.      Further, Covelli directed Mele verbally around December 30, 2015 to
                                                  24   mark the C-1001 with the ‘436 Patent.
                                                  25      326.      The Tektite/Sirius Defendants caused at least “Patent #D720.247S” to
                                                  26   be affixed to the C-1001, from at least as early as July 11, 2015 until
                                                  27   approximately April 4, 2016, at which point Weems notified Mele and Tektite via
                                                  28   email to remove the “current patent numbers,” and Covelli was cc’d on this email.

                                                       COMPLAINT                                 - 69 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.70 Page 70 of 99




                                                   1   This action was taken on advice of Belles, who notified Weems, Trogdon, and
                                                   2   Covelli in writing via email on March 4, 2016 that the “issued patents do not cover
                                                   3   the product” in reference to the ‘247 Patent, the ‘436 Patent, and the C-1001
                                                   4   (“Notification of False Marking Email).
                                                   5      327.      Despite receiving the Notification of False Marking Email, the Sirius
                                                   6   Defendants continued to falsely advertise the C-1001 product to the public as
                                                   7   patented. Evidence of this includes, without limitation, at least the Sirius Twitter
                                                   8   posts of May 18, 2018, May 31, 2016, June 4, 2016, August 5, 2016, August 12,
                                                   9   2016, September 29, 2016, October 21, 2016, November 25, 2016, December 19,
                                                  10   2016 and February 2, 2017. These posts all depict the C-1001 in a position in
                                                  11   which “Patent #D720.247S” of the Falsely Marked Floats is visible to a reader. A
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   slight turn of the C-1001 would have obscured the False Marking.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      328.      The February 2, 2017 Twitter post, which was posted nearly 11
                                                  14   months after Covelli received the Notification of False Marking, includes an
                                                  15   enlarged view of the patent marking and was clearly meant to knowingly and
                                                  16   intentionally deceive the public into believing the C-1001 was a patented product,
                                                  17   despite at least Covelli’s knowledge that the ‘247 Patent did not cover the C-1001.
                                                  18   Upon information and belief, this picture did not even depict the C-1001 as it was
                                                  19   sold at the time of the Twitter post.
                                                  20      329.      Furthermore, as late as July 1, 2019, the Sirius Web Site still depicted
                                                  21   the C-1001 with the words “Patent Numbers: 9,171,436 and D720,247” and
                                                  22   despite at least Covelli’s receipt of the Notification of False Marking Email.
                                                  23      330.      This false marking continues to present day as the Sirius Web Site, as
                                                  24   of March 30, 2020, continues to list the C-1001 as being covered by the ‘754
                                                  25   Patent, the ‘114 Patent, the ‘175 Patent, the ‘920 Patent, and the ‘477 Patent, and
                                                  26   the patents page of the Sirius Web Site specifically states that “this page is
                                                  27   intended to serve as notice under 35 U.S.C. § 287(a).” This advertising also
                                                  28   constitutes false marking as the Sirius Defendants know that all of the patents in

                                                       COMPLAINT                                - 70 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.71 Page 71 of 99




                                                   1   the Sirius IP are invalid for at least the following reasons: obviousness, fraud,
                                                   2   inequitable conduct, inventor misrepresentation, submission of fraudulent
                                                   3   statements to the USPTO, and violation of the duty to disclose material art to the
                                                   4   USPTO for reasons set forth elsewhere in this Complaint. This marking is
                                                   5   performed with the intent to deceive the public into believing the C-1001 is
                                                   6   patented.
                                                   7         331.    In at least the ways mentioned above and otherwise herein in this
                                                   8   Complaint, the Sirius Defendants deceived the public in general, and Weems and
                                                   9   W&P in particular, that model C-1001 was a patented product covered by the ‘247
                                                  10   Patent, the ‘436 Patent, and the other Sirius IP in violation of 35 U.S.C. §292(a).
                                                  11         332.    Weems and W&P suffered numerous competitive injuries due to the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   false marking of the Sirius Defendants.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         333.    Prior to execution of the Agreement, Weems and Sirius were
                                                  14   competitors for at least the reason that they both sold marine products directly to
                                                  15   consumers. The false marking actions, and other actions of the Sirius Defendants
                                                  16   that were performed to advertise the C-1001 and other Sirius products as patented,
                                                  17   caused Weems to enter licensing negotiations with Sirius, and subsequently
                                                  18   fraudulently induced Weems to license purported exclusive rights from Sirius,
                                                  19   because it believed that the C-1001 product was patented and a license was
                                                  20   required to distribute it.
                                                  21         334.    These same false marking actions caused W&P to purchase the
                                                  22   Agreement as it believed that the C-1001 product was patented and a license was
                                                  23   required to distribute it. As such, Weems and W&P incurred significant damages
                                                  24   in the form of, at least, excessive Agreement Payments for an exclusive license to
                                                  25   license a product that was not in fact covered by valid patents and lost profits due
                                                  26   to not manufacturing its own eVDSD due to the false belief that a license was
                                                  27   required to manufacture and sell the eVDSD.
                                                  28   / /

                                                       COMPLAINT                                 - 71 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.72 Page 72 of 99




                                                   1      335.      W&P further suffered a competitive injury due to the false marking
                                                   2   because it lost sales of the C-1001 to at least Customer A because Customer A
                                                   3   believed the product was patented, there was a dispute about the right to
                                                   4   manufacture the C-1001 product, and Customer A decided to wait to purchase the
                                                   5   product from W&P until the issue was resolved.
                                                   6                                        COUNT XI
                                                   7                            SHERMAN ACT, 15 U.S.C. § 1:
                                                   8                     CONSPIRACY IN RESTRAINT OF TRADE
                                                   9                    (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                  10      336.      W&P repeats and re-alleges each of the foregoing and following
                                                  11   allegations as though fully set forth herein.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12                       INTERSTATE TRADE AND COMMERCE
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      337.      Throughout the Injury Period, there was and continues to be a
                                                  14   continuous and uninterrupted flow of interstate trade and commerce throughout the
                                                  15   United States and worldwide in the sale of eVDSDs by Defendants and their co-
                                                  16   conspirators to their customers located throughout the United States and
                                                  17   worldwide.
                                                  18      338.      Throughout the Injury Period, Defendants’ and their co-conspirators’
                                                  19   unlawful conspiracy and agreement took place within, and substantially affected
                                                  20   the flow of, interstate commerce and had a direct, substantial, and reasonably
                                                  21   foreseeable effect upon commerce throughout the United States and worldwide.
                                                  22                                   RELEVANT MARKET
                                                  23      339.      The relevant product market alleged herein is the market for eVDSDs.
                                                  24   The relevant geographic market is worldwide.
                                                  25      340.      Pyrotechnic flares are not a part of the relevant market because buyers
                                                  26   will not purchase flares in lieu of eVDSDs due to a price increase in eVDSDs.
                                                  27   Most eVDSD buyers purchase eVDSDs as an alternative to flares because
                                                  28   eVDSDs do not have an expiration date, but flares need to be replaced when they

                                                       COMPLAINT                                - 72 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.73 Page 73 of 99




                                                   1   are 42 months old in order to comply with USCG Distress Signal Regulations.
                                                   2   Further, many purchasers avoid buying flares because they believe they are toxic
                                                   3   for the environment.
                                                   4         341.   As Plaintiff was an exclusive worldwide distributor and is a Maryland
                                                   5   entity and the C-1001 is marketed as a Made in America product, the inability to
                                                   6   manufacture the products in the United States due to the attempted enforcement of
                                                   7   fraudulent patents has an effect worldwide on the price of eVDSDs.
                                                   8                                           FACTS
                                                   9         342.   A violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 requires:
                                                  10   (1) there was a contract, combination or conspiracy, (2) the agreement
                                                  11   unreasonably restrained trade, and (3) the restraint affected interstate commerce.
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12         343.   Defendants engaged in an unlawful conspiracy, as outlined herein, by
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   agreeing to fix, stabilize, inflate, and maintain the price of, eVDSDs licensed and
                                                  14   sold to companies and customers in the United States and worldwide, in violation
                                                  15   of Section 1 of the Sherman Act, 15 U.S.C. § 1.
                                                  16         344.   Defendants agreed to engage in all activities necessary to provide the
                                                  17   Sirius Defendants with a monopoly in the eVDSD market including the elimination
                                                  18   of W&P as a competitor and the other Conspiracy Acts, and in furtherance of this
                                                  19   goal, the Sirius Defendants would profit from the monopoly and associated sales of
                                                  20   the eVDSDs, and the remaining Defendants would profit financially through the
                                                  21   provision of goods and services related to manufacturing of the eVDSDs to the
                                                  22   Sirius Defendants in accordance with the monopoly.
                                                  23         345.   The conspiracy alleged herein is a per se violation of Section 1 of the
                                                  24   Sherman Act. 381. At a minimum, Defendants engaged in vertical price fixing via
                                                  25   implementation of an illegal MAP. Alternatively, the conspiracy alleged herein is a
                                                  26   rule of reason violation of Section 1 of the Sherman Act. 382. There was no
                                                  27   procompetitive business justification for Defendants’ unlawful conspiracy. Even if
                                                  28   / /

                                                       COMPLAINT                               - 73 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.74 Page 74 of 99




                                                   1   there were some ostensible procompetitive justification, the Defendants’ conduct
                                                   2   was not the least restrictive alternative method to achieve such a purpose.
                                                   3         346.   Defendants illegally conspired to raise the price of eVDSDs by using
                                                   4   the Sirius MAP Policy as defined below. Sirius maintains a written MAP policy
                                                   5   (the “Sirius MAP Policy”). The purpose of the Sirius MAP Policy as stated therein
                                                   6   is to “allow our resellers to maintain high profit margins.”
                                                   7         347.   As also stated in the Sirius MAP Policy, “[a]ll Sirius Signal
                                                   8   Authorized Resellers must agree to the terms and conditions of the following MAP
                                                   9   Policy” and “[a]ny and all dealers selling Sirius Signal products which have not
                                                  10   signed a Sirius Signal MAP Policy agreement are classified as “Unauthorized
                                                  11   Resellers” and “Unauthorized Resellers should not be sold to or provided a feed
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   from any distributor whatsoever.”
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         348.   Upon information and belief, Sirius requires every entity selling a
                                                  14   Sirius product to execute its Sirius MAP Policy, and although the policy indicates
                                                  15   that “Resellers are free to set the actual resale price of any product,” it is
                                                  16   understood that resellers were not to set the product to different prices without the
                                                  17   approval of Sirius.
                                                  18         349.   If prices were to be set to a lower level, it had to be done with the
                                                  19   express, advance approval of Sirius as stated in the Sirius MAP Policy, i.e., “From
                                                  20   time to time, Sirius Signal may permit resellers to advertise MAP Products at
                                                  21   prices lower than the MAP price. In such events, Sirius Signal reserves the right to
                                                  22   modify or suspend the MAP price with respect to the affected products for a
                                                  23   specified period of time by providing advance notice to all resellers of such
                                                  24   changes.”
                                                  25         350.   Upon information and belief, the Sirius MAP Policy was also
                                                  26   designed to impede the sales of its goods over the Internet at a price less than the
                                                  27   MAP price.
                                                  28   / /

                                                       COMPLAINT                                 - 74 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.75 Page 75 of 99




                                                   1         351.   Defendants engaged in a horizontal boycott in agreeing to not sell
                                                   2   goods and services to W&P in order to prevent W&P from competing in the
                                                   3   eVDSD marketplace, which resulted in the inability of W&P to manufacture the C-
                                                   4   1001, even during a time period in which the Defendants do not dispute that the
                                                   5   Agreement was in effect. The inability of W&P to compete with Sirius due to lack
                                                   6   of inventory resulted in increased eVDSD pricing to resellers and, potentially the
                                                   7   end consumer, due to lack of competition.
                                                   8         352.   Defendants and their co-conspirators furthered and effectuated their
                                                   9   conspiracy, and restrained trade of eVDSDs by, inter alia, performance of the
                                                  10   Conspiracy Acts as set forth above. The facts supporting these allegations are set
                                                  11   forth throughout this Complaint including, but not limited to, in the Introduction
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   and Facts sections.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         353.   The agreement of the Defendants to commit the Conspiracy
                                                  14   unreasonably restrained trade by, at a minimum, artificially inflating prices to meet
                                                  15   the MAP pricing levels, and preventing competition via assertion, licensing, and
                                                  16   enforcement of fraudulent patents, and this restraint has affected interstate
                                                  17   commerce by removing competition (there are only two sellers of eVDSDs and
                                                  18   they are in license negotiations with each other) and maintaining the price of
                                                  19   eVDSDs at the artificially high level of $89.95.
                                                  20         354.   The restraint of trade of eVDSDs affected interstate commerce by
                                                  21   falsely inflating the price of eVDSDs in the relevant market through the
                                                  22   elimination and suppression of competition.
                                                  23         355.   The anticompetitive effect of the Conspiracy is to maintain
                                                  24   competitors in the eVDSD market to one or two, depending on the timing. First, in
                                                  25   2015, the only competitor was Sirius as it claimed that its device was patented and
                                                  26   it was the only eVDSD approved by the USCG. Thereafter, after execution of the
                                                  27   Agreement on December 31, 2015, the sole competitor was Weems/W&P under
                                                  28   / /

                                                       COMPLAINT                                - 75 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.76 Page 76 of 99




                                                   1   license to Sirius until approximately April 2018, at which point Orion entered the
                                                   2   relevant market.
                                                   3      356.      Upon Orion’s entry into the market, the Defendants conspired to drop
                                                   4   the current exclusive licensee, W&P, in favor of offering a license to the sole
                                                   5   competitor they could not get rid of otherwise. In this manner, the Defendants
                                                   6   conspired to maintain a monopoly in the eVDSD.
                                                   7      357.      The market share of Sirius prior to Orion entering the market was
                                                   8   100%. Upon information and belief, after entry of Orion, and without placing
                                                   9   Orion under a license agreement, Orion has continually worn away at Sirius’
                                                  10   market share such that the share is approximately 50%.
                                                  11      358.      Once the Tektite/Sirius Defendants decided to terminate W&P and
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   compete against W&P, the Defendants acted in concert to limit the supply of the
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   C-1001 by ceasing supply of same and the components thereof to W&P in an
                                                  14   attempt to eliminate competition from W&P such that Sirius could maintain prices
                                                  15   for the eVDSDs at a fixed price point.
                                                  16      359.      The sole competitor Orion conspicuously lists its Orion Kit at the
                                                  17   same price as the Sirius Map Policy price, namely, $89.95 despite the fact that the
                                                  18   cost of manufacturing an eVDSD kit is approximately twenty dollars.
                                                  19      360.      The Defendants have attempted to and have conspired to monopolize
                                                  20   and, deliberately and by conscious parallelism, have monopolized trade and
                                                  21   commerce in the eVDSD industry by Conspiracy Acts enumerated herein in
                                                  22   violation of the anti-trust laws, including Sections 1 and 2 of the Sherman Act.
                                                  23      A. The eVDSD Market in the United States is Susceptible to Collusion
                                                  24      361.      Publicly available data on the eVDSD market in the United States
                                                  25   demonstrates that it is susceptible to cartelization by the Defendants and their co-
                                                  26   conspirators. Factors that make the eVDSD market susceptible to collusion during
                                                  27   the Conspiracy Period include: (1) a standardized product for which competition
                                                  28   was principally on the basis of price; (2) stable or declining input costs for much of

                                                       COMPLAINT                                - 76 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.77 Page 77 of 99




                                                   1   the Conspiracy Period; (3) the lack of available economic substitutes; (4) high
                                                   2   barriers to entry; and (5) industry concentration.
                                                   3         (1)    eVDSDs are a standardized product for which competition is
                                                   4                principally on the basis of price
                                                   5      362.      eVDSDs are standardized products for which competition is
                                                   6   principally based upon price.
                                                   7      363.      To date, the only available economic substitute available to the Sirius
                                                   8   C-1001 Kit is the Orion Kit. Defendants have attempted to place Orion under
                                                   9   Defendants’ control via a licensing agreement.
                                                  10      364.      A comparison of the C-1001 Kit and the Orion Kit shows that the
                                                  11   products are essentially the same and include a handle, a float, a lens, and a light
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   shining through the lens when such light is activated.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      365.      Further, these two eVDSD models must both comply with the USCG
                                                  14   Regulations which dictate many aspects of the product including, without
                                                  15   limitation, light brightness, light color, signaling manner, independent power
                                                  16   source, float ability in fresh water, waterproof switches, and that the electric light
                                                  17   may not be equipped with a switch mechanism which permits continuous display
                                                  18   of a beam of light except that the light may be equipped with a switch which
                                                  19   returns to the off position when pressure is released. As such, due to the similarity
                                                  20   of eVDSDs, competition between eVDSD is principally based upon price.
                                                  21         (2)    Stable or Declining Input Costs
                                                  22      366.      The cost of producing an eVDSD has very slightly declined over the
                                                  23   years. For example, the cost of manufacturing the C-1001 bodies with lens and
                                                  24   assembling the C-1001 in a clamshell package with a card insert has slightly
                                                  25   declined over the years that it has been sold, and the costs of the other components
                                                  26   (e.g., the flag) have remained constant, yet the sales price has remained constant at
                                                  27   $89.95 - $99.99 per unit. For example, in 2016, the cost of manufacturing the C-
                                                  28   1001 excluding the cost of the float, flag, circuit board and packaging was $10.03,

                                                       COMPLAINT                                - 77 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.78 Page 78 of 99




                                                   1   which dipped to $9.13 in 2017, and then settled out at $9.67 in 2019. The total
                                                   2   cost to manufacturer the C-1001 as a whole has remained relatively stable at
                                                   3   approximately $19.53 throughout the Conspiracy Period.
                                                   4         (3)    Lack of Available Economic Substitutes
                                                   5      367.      Economists regard products as economic substitutes for one another if
                                                   6   a nominal change in price for one product results in increased demand for the other
                                                   7   product. The change in price necessary to cause consumers to switch to a substitute
                                                   8   good is often considered to be around five percent.
                                                   9      368.      There is no economic substitute for eVDSDs, and the lack of available
                                                  10   economic substitutes for a product facilitates collusion among producers, because
                                                  11   customers are not reasonably able to avoid supra-competitive prices by switching
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   to another product.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         (4)    There Are Significant Barriers to Entry in the eVDSD Market
                                                  14      369.      Supra-competitive pricing in a market typically attracts additional
                                                  15   competitors attempting to avail themselves of the inflated prices. Significant
                                                  16   barriers to entry, however, make new competition more difficult and facilitate the
                                                  17   formation and maintenance of a cartel.
                                                  18      370.      There are significant barriers to entry which have prevented potential
                                                  19   competitors from effectively competing in the eVDSD market in the United States
                                                  20   during the Injury Period. A first barrier to entry is the assertion of fraudulently
                                                  21   procured patents by Defendants against potential competitors and the deterring of
                                                  22   potential competitors due to the knowing false marking of its C Series Products
                                                  23   with “patent pending,” or patent numbers that are either expired, did not cover the
                                                  24   product, or are unenforceable due to inequitable conduct before the USPTO.
                                                  25      371.       Further barriers include satisfaction of regulatory requirements, i.e.,
                                                  26   obtaining USCG approval under regulations that, upon information in belief,
                                                  27   constantly changed in part due to the influence of Covelli’s presence on the USCG
                                                  28   committee. Access to distribution channels was also limited as Defendants sought

                                                       COMPLAINT                                - 78 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.79 Page 79 of 99




                                                   1   to lock up all marine distribution channels through the Agreement and its MAP
                                                   2   policies. The eVDSD market had one new entrant during the Conspiracy Period,
                                                   3   namely, Orion.
                                                   4         372.    Defendants are further suppressing competition by attempting to
                                                   5   influence the USCG Distress Signal Regulations such that they would exclude
                                                   6   single color eVDSDs, which would leave the improved C-1002 Sirius eVDSD as
                                                   7   the only USCG-approved eVDSD, thereby resulting in a monopoly.
                                                   8           (5)   The eVDSD Industry Is Highly Concentrated
                                                   9         373.    The eVDSD industry is dominated by a small number of companies.
                                                  10   Prior to its attempted termination of the Agreement, eVDSDs were sold by two
                                                  11   companies, namely, W&P and Orion. After attempting to wrongfully terminate the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Agreement and license the Sirius IP to Orion, if successful, only Orion would
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   remain. If unsuccessful, two competitors will remain, Sirius and Orion.
                                                  14         374.    The concentration in the eVDSD industry is further exacerbated by
                                                  15   agreements among Defendants and their co-conspirators to distribute one another’s
                                                  16   products. For example, Tektite distributes at least the C-1001 on its website, and
                                                  17   Sirius distributes Tektite’s products on the Sirius Web Site. Such swaps, trades,
                                                  18   and selling and distribution agreements among competitors in a consolidated
                                                  19   market facilitate collusion among ostensible competitors.
                                                  20         B. Opportunities To Collude Facilitated The Conspiracy
                                                  21         375.    There were countless opportunities for Defendants to communicate
                                                  22   and conspire with each other. Upon information and belief, Defendants regularly
                                                  23   met and/or discussed each other’s business. Defendants hid the nature of their
                                                  24   relationship, and their conspiracy, from others.
                                                  25         376.    Defendants secretly targeted a business relationship with their only
                                                  26   competitor Orion at some point prior to termination of the Agreement in breach of
                                                  27   the Right of First Offer to their exclusive worldwide distributor W&P.
                                                  28   / /

                                                       COMPLAINT                               - 79 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.80 Page 80 of 99




                                                   1      377.       Upon information and belief, throughout the Conspiracy Period, at
                                                   2   least the Tektite/Sirius Defendants were in regular communication to facilitate the
                                                   3   conspiracy.
                                                   4      378.       Defendants and their co-conspirators enjoyed supra-competitive profit
                                                   5   margins on the sale of eVDSDs, or the cost of producing the eVDSDs or
                                                   6   components thereof, and inflated royalties during the Conspiracy Period due to the
                                                   7   false belief that Defendants owned valid patents that protected the eVDSDs. Thus,
                                                   8   potential sellers of eVDSDs could have entered the market and sold eVDSDs at
                                                   9   considerably lower prices and still make a profit, however, these potential sellers
                                                  10   were deterred by the anti-competitive conduct of the Defendants. Among the
                                                  11   reasons for Defendants and their co-conspirators to hide their conspiracy and the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   invalidity of the Sirius Patents was to protect their supra-competitive profit
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   margins.
                                                  14      C. Policing and Enforcement Efforts
                                                  15      379.       Upon information and belief, Defendants also undertook specific
                                                  16   efforts to monitor and enforce the conspiracy.
                                                  17      D. Defendants and Their Co-Conspirators Maintained, and Continue to
                                                  18         Cause Injury Through and Benefit from, Their Unlawful Conspiracy
                                                  19      380.       Defendants, each having joined and participated in the unlawful
                                                  20   conspiracy described herein, and each having performed overt acts in furtherance
                                                  21   of this unlawful conspiracy, needed to affirmatively withdraw from the unlawful
                                                  22   conspiracy in order to terminate their participation therein.
                                                  23      381.       None of the Defendants and their co-conspirators did so. To the
                                                  24   contrary, upon information and belief, the Defendants continue to communicate
                                                  25   with each other about the subject matter of the conspiracy, continue to conceal the
                                                  26   conspiracy from customers and the general public, and continue to substantially
                                                  27   maintain (and, in some cases, even increase) the supra-competitive prices they
                                                  28   charged for eVDSDs.

                                                       COMPLAINT                                - 80 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.81 Page 81 of 99




                                                   1      382.      Concealing the conspiracy from their licensees, customers and the
                                                   2   general public enabled Defendants and their co-conspirators to maintain, and
                                                   3   continue to cause injury through and benefit from, their unlawful conspiracy
                                                   4   concerning eVDSD as evidenced, inter alia, by their ability to substantially
                                                   5   maintain, or even increase, the supra-competitive prices they charged their
                                                   6   customers for eVDSD.
                                                   7      383.      Defendants’ eVDSD pricing behavior cannot be justified by higher
                                                   8   component or manufacturing costs, as the prices for the components used to
                                                   9   manufacture eVDSDs and the cost of manufacturing the eVDSDs has slightly
                                                  10   decreased during the Conspiracy Period.
                                                  11      384.      As a result of the conspiracy among Defendants and their co-
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   conspirators, Plaintiff has been forced to pay supra-competitive royalties for
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   eVDSD under the false belief that they were protected by patents.
                                                  14      385.      As a result of Defendants’ unlawful conspiracy, Plaintiff sustained
                                                  15   damages to their business or property. The full amount of such damages will be
                                                  16   determined after discovery and upon proof at trial and, include, at a minimum
                                                  17   future lost profits from failure of the Sirius Defendants to offer W&P the Right of
                                                  18   First Offer for the license of the C-1002.
                                                  19      386.      The conspiracy had its intended effect, and the Sirius Defendants
                                                  20   benefitted by reaping inflated royalties, revenues, and profits from their supra-
                                                  21   competitive eVDSD pricing in the form of Amazon sales and sales to resellers, and
                                                  22   Emlinq and the Tektite Defendants benefitted from inflated profits from sales of
                                                  23   the components of, or manufacturing of, the eVDSD to the Sirius Defendants.
                                                  24      387.      Defendants’ unlawful conduct as alleged herein poses a significant,
                                                  25   continuing threat of antitrust injury for which injunctive relief is appropriate under
                                                  26   Section 16 of the Clayton Antitrust Act.
                                                  27      388.      Plaintiff reserve the right to add additional Defendants as information
                                                  28   is developed as to other parties.

                                                       COMPLAINT                                - 81 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.82 Page 82 of 99




                                                   1      E. Fraudulent Concealment
                                                   2      389.      Defendants and their co-conspirators engaged in a successful unlawful
                                                   3   conspiracy which, by its very nature, was self-concealing.
                                                   4      390.      Upon information and belief, Defendants and their co-conspirators
                                                   5   used non-public means of communication, such as electronic email
                                                   6   communications and verbal communications to conceal their agreements to
                                                   7   eliminate competition by committing the Conspiracy through performance of the
                                                   8   Conspiracy Acts. Upon information and belief, Defendants and their co-
                                                   9   conspirators wrongfully concealed and carried out their illegal conduct in a manner
                                                  10   that was designed to, and did, preclude detection.
                                                  11      391.      Plaintiff did not have actual or constructive knowledge of Defendants’
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   and their co-conspirators’ unlawful scheme until on or about November 1, 2019,
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   when its counsel investigated the facts of the claims in preparing a first amended
                                                  14   complaint in the pending litigation having Case No. 1:19-cv-02330-RDB (Hon.
                                                  15   Richard D. Bennett). Because Defendants’ and their co-conspirators’
                                                  16   anticompetitive conduct was both self-concealing and affirmatively concealed by
                                                  17   Defendants and their co-conspirators’, neither Plaintiff nor any other eVDSD
                                                  18   purchasers learned, or could have learned or discovered, the operative facts giving
                                                  19   rise to this Complaint until sometime after November 1, 2019. No information,
                                                  20   actual or constructive, was ever made available to Plaintiff or any other eVDSD
                                                  21   purchasers that would have led a reasonably diligent person to investigate whether
                                                  22   an unlawful conspiracy with regard to eVDSD existed prior to November 1, 2019.
                                                  23      392.      W&P’s discovery of the ‘288 Patent alone and the Sirius Defendants’
                                                  24   failure to disclose the ‘288 Patent to the USPTO during prosecution of the Sirius
                                                  25   Patents was not sufficient to put Plaintiff or any other reasonable United States
                                                  26   purchaser of eVDSD on notice that an extensive conspiracy to suppress
                                                  27   competition and fix the price of eVDSDs may have existed. Not only did
                                                  28   Defendants and their co-conspirators conduct their conspiracy in secret, they also

                                                       COMPLAINT                               - 82 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.83 Page 83 of 99




                                                   1   affirmatively misled their customers, including Plaintiff, as to the existence of their
                                                   2   unlawful conspiracy.
                                                   3         393.      In selling the eVDSDs, Defendants and their co-conspirators often
                                                   4   falsely asserted that their eVDSDs were patent protected and that in the near
                                                   5   future, would be the only eVDSDs licensed by the USCG thereby providing an
                                                   6   excuse concealing the true cause of the inflated price of the eVDSDs – the
                                                   7   unlawful conspiracy – from eVDSD purchasers.
                                                   8         394.      The affirmative misrepresentations Defendants and their co-
                                                   9   conspirators made to Plaintiff and other eVDSD purchasers, were meant to, and
                                                  10   did, prevent Plaintiff from discovering the actual reason for the artificially-inflated
                                                  11   prices and royalties. Because of the self-concealing nature of Defendants’ and their
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   co-conspirators’ unlawful conspiracy and the affirmative acts of concealment
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   described above, Plaintiff were unaware of Defendants’ and their co-conspirators’
                                                  14   unlawful conspiracy and were unaware that they were paying artificially inflated
                                                  15   royalties for eVDSDs during the Injury Period. The self-concealing nature of
                                                  16   Defendants’ and their co-conspirators’ conspiracy, coupled with the affirmative
                                                  17   acts of concealment described herein, prevented Plaintiff from discovering through
                                                  18   reasonable diligence that Defendants and their co-conspirators had engaged in the
                                                  19   unlawful conspiracy described herein. Accordingly, Defendants’ their co-
                                                  20   conspirators’ fraudulent concealment tolled all statutes of limitations applicable to
                                                  21   Plaintiff’s claims. No applicable statute of limitations began to run on Plaintiff’s
                                                  22   claims until, at the earliest, November 1, 2019, the day upon which Plaintiff’s
                                                  23   counsel uncovered facts suggesting the need to further investigate the claims set
                                                  24   forth herein.
                                                  25   / /
                                                  26   / /
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                                 - 83 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.84 Page 84 of 99




                                                   1                                       COUNT XII
                                                   2    SHERMAN ACT, 15 U.S.C. § 1, 2: CLAYTON ACT, 15 U.S.C. § 3 TYING
                                                   3               (PLAINTIFF AGAINST THE SIRIUS DEFENDANTS)
                                                   4      395.      Plaintiff incorporate by reference the preceding and following
                                                   5   paragraphs as though set forth fully herein.
                                                   6      396.      Impermissible tying arrangements arise when a party agrees to sell
                                                   7   one product (the tying product, i.e., the C-1001/C-1003) but only on the condition
                                                   8   that the buyer also purchases a different (or tied) product, i.e., the C-1002. To
                                                   9   establish a per se tying claim under §§ 1 and 2 of the federal Sherman
                                                  10   Antitrust Act, a Plaintiff must prove (1) the existence of two separate products,
                                                  11   i.e., in this case, the C-1001/C-1003 (one color light) and the C-1002 (two color
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   light); (2) an agreement conditioning purchase of the tying product upon purchase
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   of the tied product (or at least upon an agreement not to purchase the tied product
                                                  14   from another party); (3) the seller's possession of sufficient economic power in
                                                  15   the tying product market to restrain competition in the tied product market; and (4)
                                                  16   a not insubstantial impact on interstate commerce.
                                                  17      397.      The conspiracy alleged herein is a per se violation of Sections 1 and 2
                                                  18   of the Sherman Act.
                                                  19      398.      During negotiation of a fourth amendment to the Agreement (the
                                                  20   “Fourth Amendment”), the Sirius Defendants conditioned the signing of the Fourth
                                                  21   Amendment and the licensing of the C-1001/C-1003 upon the execution of a new
                                                  22   license for the C-1002 including payment of a substantial upfront fee of two
                                                  23   hundred and seventy thousand dollars ($275,000).
                                                  24      399.      The Sirius Defendants possessed sufficient economic power in the
                                                  25   tying product market to restrain competition in the tied product market. Upon
                                                  26   information and belief, at the time of the attempted tying agreement, the Sirius
                                                  27   Defendants had at least fifty percent market share of the eVDSD market. Further,
                                                  28   the Sirius Defendants claimed that its eVDSD and the Orion eVDSD were covered

                                                       COMPLAINT                                - 84 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.85 Page 85 of 99




                                                   1   by the Sirius IP, and as such, implied to other potential suppliers of eVDSDs and
                                                   2   W&P that it would likely achieve a monopoly in the eVDSD market through
                                                   3   enforcement, or licensing, of the Sirius IP against Orion.
                                                   4         400.     As described herein, the Sirius Defendants demonstrated market
                                                   5   power by reducing output of eVDSD products by controlling the information
                                                   6   required to manufacture the eVDSD and by conspiring with manufacturers to deny
                                                   7   and delay orders and to artificially increase the costs of manufacturing eVDSDs for
                                                   8   W&P.
                                                   9         401.     The requisite market power for a tying agreement may be inferred
                                                  10   when the tying product (i.e., the C-1001 or C-1003) is patented, which Sirius
                                                  11   claims it is, because a buyer is unable to buy the product elsewhere. If Orion takes
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   a license under the Sirius IP, there would be no alternative, USCG-approved
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   eVDSD product available for a purchaser to buy elsewhere.
                                                  14         402.     The Sirius Defendants wished to use its market power in the eVDSD
                                                  15   market to force W&P to do something it would not otherwise do, i.e., pay
                                                  16   $275,000 for an upfront licensing fee for the C-1002 (in addition to ongoing
                                                  17   royalties) despite the fact that W&P had already licensed the C-1002 under the
                                                  18   Agreement. The Sirius Defendants coerced W&P to license the C-1002 in order to
                                                  19   license the product it definitely wanted, namely the C-1001/C-1003.
                                                  20         403.     The C-1001/C-1003 and C-1002 have separate demand functions such
                                                  21   that customers would never buy them together. A customer buying either the C-
                                                  22   1001/C-1003 or the C-1002 will have no need for the other product because the
                                                  23   products perform the same function, (i.e., night distress signal), and only one of
                                                  24   such lights is required to be carried aboard a boat in order to comply with USCG
                                                  25   regulations. However, the C-1002 is at a price point triple of the C-1001/C-1003
                                                  26   and arguably has better recognition than the C-1001/C-1003 for first aid responders
                                                  27   or the like.
                                                  28   / /

                                                       COMPLAINT                               - 85 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.86 Page 86 of 99




                                                   1         404.    The impact on interstate commerce of the proposed tying agreement
                                                   2   would not have been insubstantial. No other two color eVDSD exists in the market
                                                   3   so a successful tying arrangement would have affected 100% of the two color
                                                   4   eVDSD market. Additionally, the only other eVDSDs available for sale at the time
                                                   5   of the proposed tying agreement and today are the single color Sirius C-1001/C-
                                                   6   1003 eVDSD and the single color Orion eVDSD. At the time of the proposed
                                                   7   tying agreement, upon information and belief, Sirius intended to license its Sirius
                                                   8   IP to Orion to cover the Orion eVDSD, thereby monopolizing the eVDSD market.
                                                   9   The tying of the C-1002 to the C-1001/C-1003 would have allowed Sirius to retain
                                                  10   a monopoly on the entire eVDSD marketplace by allowing only W&P and Orion to
                                                  11   distribute eVDSDs rather than allowing a third company to independently license
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   the C-1002.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         405.    Also, the tying of the eVDSD to the C-1001/C-1003 will have the
                                                  14   impact of raising the price of these products as the licensee would need to raise
                                                  15   prices in order to be compensated for the $275,000 upfront licensing fee for the C-
                                                  16   1002.
                                                  17         406.    Alternatively, the conspiracy alleged herein is a rule of reason
                                                  18   violation of Section 1 of the Sherman Act. 382. There was no procompetitive
                                                  19   business justification for Defendants’ unlawful conspiracy. Even if there were
                                                  20   some ostensible procompetitive justification, the Defendants’ conduct was not the
                                                  21   least restrictive alternative method to achieve such a purpose.
                                                  22                                       COUNT XIII
                                                  23                             SHERMAN ACT, 15 U.S.C. § 2:
                                                  24                                  MONOPOLIZATION
                                                  25                    (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                  26         407.    W&P repeats and re-alleges each of the foregoing and following
                                                  27   allegations as though fully set forth herein.
                                                  28   / /

                                                       COMPLAINT                                - 86 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.87 Page 87 of 99




                                                   1      408.      The facts as set forth herein in the Complaint indicate that the
                                                   2   Defendants had: (1) a specific intent to monopolize the eVDSD market; (2)
                                                   3   predatory or anticompetitive acts in furtherance of the intent including, but not
                                                   4   limited to the Conspiracy Acts; and (3) a dangerous probability of success in that
                                                   5   the Defendants, inter alia, have blocked the exclusive distributor W&P from
                                                   6   manufacturing and selling the product to decrease supply of eVDSDs, the
                                                   7   Defendants are attempting to license the Sirius IP to the sole eVDSD competitor,
                                                   8   Orion, and simultaneously the Defendants are conspiring to change the USCG
                                                   9   Distress Signal Regulations such that only its new two color light (the C-1002) will
                                                  10   be USCG-approved, in which case the Defendants will again achieve a full
                                                  11   monopoly and will achieve the supra-competitive price of $299.99 for all USCG-
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   approved eVDSDs.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      409.      The predatory and anticompetitive acts are, at a minimum, the
                                                  14   Conspiracy Acts and other acts set forth above and included elsewhere in this
                                                  15   Complaint.
                                                  16      410.      Defendants have a dangerous probability of success as they have shut
                                                  17   out the exclusive licensee of the eVDSDs, W&P, via a false breach of contract
                                                  18   claim and a horizontal boycott of W&P’s supply of the C-1001 eVDSD, and
                                                  19   components thereof, in order to license the only other competitor in the eVDSD
                                                  20   market, Orion, and are currently in negotiations with Orion. If these negotiations
                                                  21   are successful, there will be a true monopoly in the eVDSD market, i.e., Sirius will
                                                  22   control 100% of the eVDSD market through its sole licensee, Orion. Even if these
                                                  23   negotiations are not successful, Sirius has still gained at least a 50% share in the
                                                  24   eVDSD market via wrongfully terminating its exclusive licensee, W&P.
                                                  25      411.      The Sirius Defendants have willfully acquired and maintained
                                                  26   monopoly power in the relevant market through the Conspiracy Acts including,
                                                  27   without limitation the ongoing procurement, licensing, and assertion of fraudulent
                                                  28   U.S. Patents, the control of information and manufacturers necessary to

                                                       COMPLAINT                                - 87 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.88 Page 88 of 99




                                                   1   manufacture eVDSDs, and manipulation of the USCG regulations vis a vis
                                                   2   Covelli’s position as a member of the 132 Committee.
                                                   3      412.      The Sirius Defendants have the power to control eVDSD prices and
                                                   4   do control prices through the implementation of the Sirius MAP Policy. Sirius is
                                                   5   attempting to exclude competition and obtain a monopoly by forcing the sole
                                                   6   competitor, Orion, to license its fraudulent patents and comply with the Sirius
                                                   7   MAP Policy.
                                                   8      413.      Upon information and belief, Sirius has a market share of 50% or
                                                   9   higher and, if successful in licensing negotiations with Orion, it will own 100% of
                                                  10   the market share.
                                                  11                                       COUNT XIV
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12                 CALIFORNIA CARTWRIGHT ACT (ANTITRUST)
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13                   Business and Professions Code 3 § § 16700-16758
                                                  14                                  RESTRAINT OF TRADE
                                                  15                       (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                  16      414.      W&P repeats and re-alleges each of the foregoing and following
                                                  17   allegations as though fully set forth herein.
                                                  18      415.      The Defendants by agreement and conspiracy with each other
                                                  19   unreasonably restrained trade or commerce via perpetrating the Conspiracy Acts
                                                  20   and other acts set forth herein.
                                                  21      416.      Defendants engaged in an unlawful conspiracy by agreeing to fix,
                                                  22   stabilize, inflate, and maintain the price of eVDSDs sold to companies,
                                                  23   municipalities, and governmental subdivisions in, among other places, the State of
                                                  24   California, in violation of the California Antitrust laws and the Cartwright Act.
                                                  25      417.      Plaintiff is a Maryland limited liability company and has standing to
                                                  26   maintain an action to recover damages sustained as a result of a violation of the
                                                  27   California Antitrust laws and the Cartwright Act regardless of whether Plaintiff
                                                  28   purchased directly or indirectly with a person who committed the violation.

                                                       COMPLAINT                                - 88 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.89 Page 89 of 99




                                                   1         418.   The conspiracy alleged herein is a per se violation of the California
                                                   2   Antitrust laws and the Cartwright Act. Alternatively, the conspiracy alleged herein
                                                   3   is a rule of reason violation of the Cartwright Act.
                                                   4         419.   There was no procompetitive business justification for Defendants’
                                                   5   unlawful conspiracy. Even if there were some ostensible procompetitive
                                                   6   justification, the Defendants’ conduct was not the least restrictive alternative
                                                   7   method to achieve such a purpose.
                                                   8         420.   Defendants and their co-conspirators furthered and effectuated their
                                                   9   conspiracy, inter alia, by committing the Conspiracy Acts and other acts alleged
                                                  10   herein.
                                                  11         421.   As the result of Defendants’ unlawful conspiracy, Plaintiff sustained
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   damage to its business or property. The full amount of such damages will be
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   determined after discovery and upon proof at trial.
                                                  14         422.   The conspiracy had its intended effect, and Defendants benefitted by
                                                  15   reaping inflated revenues from their supra-competitive eVDSD pricing.
                                                  16         423.   Defendants’ unlawful conduct as alleged herein poses a significant,
                                                  17   continuing threat of antitrust injury for which injunctive relief is appropriate under
                                                  18   the California Antitrust laws and the Cartwright Act.
                                                  19         424.   Plaintiff reserves the right to add additional Defendants as information
                                                  20   is developed as to other parties.
                                                  21                                       COUNT XV
                                                  22                CALIFORNIA CARTWRIGHT ACT (ANTITRUST)
                                                  23                   Business and Professions Code 3 § § 16700-16758
                                                  24                  ATTEMPT AND CONSPIRACY TO MONOPOLIZE
                                                  25                      (PLAINTIFF AGAINST ALL DEFENDANTS)
                                                  26         425.   W&P repeats and re-alleges each of the foregoing and following
                                                  27   allegations as though fully set forth herein.
                                                  28   / /

                                                       COMPLAINT                                - 89 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.90 Page 90 of 99




                                                   1         426.   The Defendants monopolized, attempted to monopolize, and
                                                   2   combined and conspired with each other to monopolize the eVDSD trade or
                                                   3   commerce worldwide for the purpose of excluding competition or of controlling,
                                                   4   fixing, or maintaining prices in trade or commerce.
                                                   5         427.   Defendants engaged in an unlawful conspiracy by agreeing to fix,
                                                   6   stabilize, inflate, and maintain the price of eVDSDs sold to companies,
                                                   7   municipalities, and governmental subdivisions in, among other places, the State of
                                                   8   California, in violation of the California Cartwright Act.
                                                   9         428.   Plaintiff is a Maryland limited liability company and has standing to
                                                  10   maintain an action to recover damages sustained as a result of a violation of the
                                                  11   California Cartwright Act regardless of whether Plaintiff purchased directly or
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   indirectly with a person who committed the violation.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         429.   The conspiracy alleged herein is a per se violation of the California
                                                  14   Cartwright Act. Alternatively, the conspiracy alleged herein is a rule of reason
                                                  15   violation of California Cartwright Act.
                                                  16         430.   There was no procompetitive business justification for Defendants’
                                                  17   unlawful conspiracy. Even if there were some ostensible procompetitive
                                                  18   justification, the Defendants’ conduct was not the least restrictive alternative
                                                  19   method to achieve such a purpose.
                                                  20         431.   Defendants and their co-conspirators furthered and effectuated their
                                                  21   conspiracy, inter alia, by committing the Conspiracy Acts and other acts alleged
                                                  22   herein.
                                                  23         432.   As the result of Defendants’ unlawful conspiracy, Plaintiff sustained
                                                  24   damage to its business or property. The full amount of such damages will be
                                                  25   determined after discovery and upon proof at trial.
                                                  26         433.   The conspiracy had its intended effect, and Defendants benefitted by
                                                  27   reaping inflated revenues from their supra-competitive eVDSD pricing.
                                                  28   / /

                                                       COMPLAINT                                 - 90 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.91 Page 91 of 99




                                                   1      434.      Defendants’ unlawful conduct as alleged herein poses a significant,
                                                   2   continuing threat of antitrust injury for which injunctive relief is appropriate under
                                                   3   the California Cartwright Act.
                                                   4      435.      Plaintiff reserves the right to add additional Defendants as information
                                                   5   is developed as to other parties.
                                                   6                                         COUNT XVI
                                                   7                                BUSINESS DEFAMATION
                                                   8                 (PLAINTIFF AGAINST THE SIRIUS DEFENDANTS)
                                                   9      436.      W&P repeats and re-alleges each of the foregoing and following
                                                  10   allegations as though fully set forth herein.
                                                  11      437.      Upon information and belief, Covelli and Sirius committed
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   defamation by: (1) making defamatory statements regarding W&P to the Finnish
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   Safety and Chemicals Agency; (2) the statements were false; (3) Sirius was legally
                                                  14   at fault in making the statement and (4) W&P suffered harm thereby.
                                                  15      438.      On or about August through October 2019, Covelli had an email
                                                  16   exchange with Jenni Mutka of the Finnish Safety and Chemicals Agency in which
                                                  17   he made false statements to the detriment of W&P.
                                                  18      439.      On or about August 9, 2019, Covelli told the Finnish Safety and
                                                  19   Chemicals Agency that their licensee W&P sent the product at issue with a red lens
                                                  20   to a supplier in Finland. The email continued “The items were supplied and sent
                                                  21   by Weems & Plath (Annapolis MA) and, incorrectly identified by the same model
                                                  22   number as the US government required version. This incorrect labeling on the unit
                                                  23   can lead to confusion as to which light is legal for the US should the lights sold in
                                                  24   Finland make there [sic] way outside of Finland. They could cause more serious
                                                  25   issues should the lights be deployed by boaters and ships crew as the color and
                                                  26   flash characteristics (SOS) of a red light mean nothing in other countries,
                                                  27   particularly in the US. Our company as holders of the IP have great liability
                                                  28   because these two lights carry the same C-1001 model #. See attached photo’s

                                                       COMPLAINT                                - 91 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.92 Page 92 of 99




                                                   1   Additional these light were received with no packaging as per Finnish
                                                   2   requirements.”
                                                   3      440.        Sirius knew or should have known that the following statement
                                                   4   identified in at least paragraph 492 is false: “Our company as holders of the IP
                                                   5   have great liability because there two lights carry the same C-1001 model #.”
                                                   6   Sirius knew that the license agreement provided them indemnification, and they
                                                   7   were not subject to great liability, and Sirius had previously approved shipment of
                                                   8   the red lights to Finland in the same form in which they were sent.
                                                   9      441.        Sirius intended to deceive the Finnish Safety and Chemicals Agency
                                                  10   by this statement so that the agency would pull the product from the market in
                                                  11   Finland and would contact W&P’s client Multimarine, thereby damaging W&P’s
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   relationship with Multimarine and its ability to sell product to Multimarine at a
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   future date.
                                                  14      442.        On or about September 8, 2019, Covelli emailed Jenni Mutka at the
                                                  15   Finnish Safety and Chemicals Agency and stated in part: “The company in Finland
                                                  16   is Multimarine … This incorrectly marked and labeled life-saving device (selling
                                                  17   in Finland right now) must be corrected … Same Unit labeled C-1001 with RED
                                                  18   FLASHING SOS and identical US bar code (as the [sic] WHITE version), sold in
                                                  19   Finland. This is a not acceptable, as only the WHITE SOS VERSION MODEL C-
                                                  20   1001 is authorized for carriage … It is imperative this be enforced by the Finnish
                                                  21   authorities as the confusion can lead to boaters believing that the light Model C-
                                                  22   1001 in RED can lead to recognition and rescue. Model C-1001 markings can only
                                                  23   be on the WHITE SOS. This type of confusion can lead to a grave situation with a
                                                  24   unfortunate outcome. Each incorrectly labeled unit sold increases the chance of
                                                  25   tragedy. Risk in this case, can be mitigated with swift enforcement. Please
                                                  26   confirm you are taking action for the safety of boaters in the United Sates [sic] as
                                                  27   well as the EU. I will forward a copy of your corrective action to the proper US
                                                  28   Governmental agencies."

                                                       COMPLAINT                               - 92 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.93 Page 93 of 99




                                                   1      443.        Sirius knew or should have known that at least the following
                                                   2   statement identified in paragraph 495 above is false: “and identical US bar code (as
                                                   3   the [sic] WHITE version)” as Sirius was notified in writing on August 1, 2019 that
                                                   4   the Finnish Light carried a “different UPC code from the lights sold in the U.S.”
                                                   5      444.        Sirius intended to deceive the Finnish Safety and Chemicals Agency
                                                   6   by this statement so that the agency would pull the product from the market in
                                                   7   Finland and would contact W&P’s client Multimarine, thereby damaging W&P’s
                                                   8   relationship with Multimarine and its ability to sell product to Multimarine at a
                                                   9   future date.
                                                  10      445.        As a result of the statements identified in paragraph 495 above, the
                                                  11   Finnish Safety and Chemicals Agency contacted the Finnish importer of the
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   product and requested additional information and pictures regarding the product.
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13      446.        The statements identified in paragraph 495 above caused harm to
                                                  14   W&P’s business reputation, as they placed W&P’s customer, Multimarine, in the
                                                  15   position of having a conflict with a governmental agency, specifically, the Finnish
                                                  16   Safety and Chemicals Agency and are thus defamation per se.
                                                  17      447.        Additionally, the statements identified in paragraph 495 above
                                                  18   directly caused W&P damage in loss of future sales to the Finnish importer.
                                                  19                                       COUNT XVII
                                                  20                                      LANHAM ACT
                                                  21                                  FALSE ADVERTISING
                                                  22        (PLAINTIFF AGAINST THE TEKTITE AND SIRIUS DEFENDANTS)
                                                  23      448.        W&P repeats and re-alleges each of the foregoing and following
                                                  24   allegations as though fully set forth herein.
                                                  25      449.        To establish a Lanham Act false advertising claim, a Plaintiff must
                                                  26   prove that: (1) the defendant made a false or misleading description of fact or
                                                  27   representation of fact in a commercial advertisement about his own or another's
                                                  28   product; (2) the misrepresentation is material, in that it is likely to influence the

                                                       COMPLAINT                                 - 93 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.94 Page 94 of 99




                                                   1   purchasing decision; (3) the misrepresentation actually deceives or has the
                                                   2   tendency to deceive a substantial segment of its audience; (4) the defendant placed
                                                   3   the false or misleading statement in interstate commerce; and (5) the plaintiff has
                                                   4   been or is likely to be injured as a result of the misrepresentation, either by direct
                                                   5   diversion of sales or by a lessening of goodwill associated with its products.
                                                   6         450.   On August 25, 2019, during the time that the Agreement was still in
                                                   7   effect, the Tektite/Sirius Defendants made the false or misleading description of
                                                   8   fact or representation of fact in a commercial advertisement, namely, inter alia, in
                                                   9   at least a press release on the Sirius Web Site, that (1) “as a part of this roll out,
                                                  10   Sirius Signal will no longer license its technology, and will be the sole manager of
                                                  11   all distribution and retailer partnerships” and (2) “[w]ith the expiration of Sirius
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12   Signal’s patent license agreement with Weems & Plath, Sirius Signal will be the
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13   sole manufacturer of its patented SOS Distress Light.”
                                                  14         451.   Statement (1) is false because the Agreement had not expired and as
                                                  15   such Sirius was still licensing its technology, and, even if Sirius argues that it had
                                                  16   expired, W&P still had the right to sell the C-1001 inventory on hand during the
                                                  17   Sell-Off Period.
                                                  18         452.   Statement (2) is false because the Agreement never expired, rather it
                                                  19   was terminated without cause. Nor would the Agreement have expired on
                                                  20   December 31, 2020 because it included an automatic renewal provision.
                                                  21         453.   These statements are material and influenced the purchasing decisions
                                                  22   of at least Customer A, who decided to stop purchasing the C-1001 until the issue
                                                  23   was resolved.
                                                  24         454.   These representations actually deceived a substantial segment of its
                                                  25   audience to believe that W&P did not have the right to sell the C-1001 and, that the
                                                  26   C-1001 was being replaced by the C-1003.
                                                  27   / /
                                                  28   / /

                                                       COMPLAINT                                 - 94 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.95 Page 95 of 99




                                                   1         455.      The Tektite/Sirius Defendants placed the false and misleading
                                                   2   statement into interstate commerce by placing the statement on, at a minimum, the
                                                   3   Sirius Web Site, and otherwise issuing it as a press release.
                                                   4         456.      W&P has been injured as a result of the misrepresentation, by direct
                                                   5   loss of sales (with respect to Customer A who stopped purchasing the C-1001),
                                                   6   potential diversion of sales, and by a lessening of goodwill associated with its
                                                   7   products.
                                                   8                        PRAYER FOR RELIEF AGAINST DEFENDANTS
                                                   9           WHEREFORE, W&P prays for the following:
                                                  10                            PRIMARY SET OF PRAYERS FOR RELIEF:
                                                  11           A. An order declaring that the Defendants’ conspiracy and the acts
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12                performed in furtherance thereof be adjudged to have violated Section 1
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13                of the Sherman Antitrust Act, 15 U.S.C. § 1 and the California antitrust
                                                  14                laws;
                                                  15           B. With respect to the state law claims asserted herein, that the Defendants’
                                                  16                conduct be adjudged to have violated California state laws;
                                                  17           C. An order declaring that the Defendants be preliminarily and permanently
                                                  18                enjoined and restrained from continuing and maintaining the conspiracy
                                                  19                described herein;
                                                  20           D. An order declaring each patent Assignment to “Sirius Signal Co.” null
                                                  21                and void;
                                                  22           E. An order declaring the Agreement null and void for fraud;
                                                  23           F. An order requiring Defendants to pay to W&P the substantial upfront fee
                                                  24                and all royalties paid by W&P to date, including those held in the court’s
                                                  25                registry;
                                                  26           G. An order declaring that the patents are unenforceable due to the
                                                  27                inequitable conduct of Covelli, Simons, and Sirius;
                                                  28   / /

                                                       COMPLAINT                                  - 95 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.96 Page 96 of 99




                                                   1         H. An order declaring that the patents are unenforceable due to the fraud
                                                   2               committed on the USPTO by Covelli and Simons for failure to disclose
                                                   3               Material Information to the USPTO during prosecution of the Sirius IP
                                                   4               and the misrepresentation of the inventorship of the Sirius IP, and the
                                                   5               submission of false documents to the USPTO;
                                                   6         I. An order declaring that W&P suffered a competitive injury due to the
                                                   7               Tektite/Sirius Defendants’ false patent marking, and compensating W&P
                                                   8               accordingly;
                                                   9         J. An order requiring Sirius, Covelli, and Simons to indemnify W&P for
                                                  10               any liability for infringement of any future patents issued to Sirius,
                                                  11               Covelli, or Simons;
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12         K. An order requiring Covelli, Simons, and Sirius to pay compensation for
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13               its unjust enrichment;
                                                  14         L. An order requiring Covelli to cease its unfair competition, civil
                                                  15               conspiracy, and tortious interference with the business
                                                  16               relations/expectancy and contractual relations of W&P and to pay
                                                  17               compensation to W&P for its lost sales and other damages caused by
                                                  18               same;
                                                  19         M. An order requiring Covelli to pay compensation for the damage to the
                                                  20               reputation of W&P due to the Tektite/Sirius Defendants’ defaming of
                                                  21               W&P;
                                                  22         N. An award to W&P of compensatory and punitive damages in an amount
                                                  23               to be determined at trial;
                                                  24         O. An award of enhanced damages to Plaintiff of treble the amount of
                                                  25               compensatory damages caused by Defendants’ violation of federal and
                                                  26               state antitrust laws, and in accordance with such laws pursuant to Section
                                                  27               3 of the Clayton Act;
                                                  28         P. An award to W&P of interests, costs, and attorneys’ fees;

                                                       COMPLAINT                                  - 96 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.97 Page 97 of 99




                                                   1         Q. That Defendants pay pre-judgment and post-judgment interest on the
                                                   2               damages awarded; and
                                                   3         R. Such further relief as this Court may deem just and equitable.
                                                   4                           SECONDARY SET OF PRAYERS FOR RELIEF:
                                                   5               In the event that the Court decides not to follow the Primary Set of
                                                   6               Prayers for Relief by virtue of deciding that the Agreement will not be
                                                   7               held null and void, W&P prays that the Court follow this Secondary Set
                                                   8               of Prayers for Relief that includes the following:
                                                   9         A. An order declaring that the Defendants’ conspiracy and the acts
                                                  10               performed in furtherance thereof be adjudged to have violated Section 1
                                                  11               of the Sherman Antitrust Act, 15 U.S.C. § 1 and the California antitrust
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12               laws;
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13         B. With respect to the state law claims asserted herein, that the Defendants’
                                                  14               conduct be adjudged to have violated California state laws;
                                                  15         C. An order declaring that the Defendants be preliminarily and permanently
                                                  16               enjoined and restrained from continuing and maintaining the conspiracy
                                                  17               described herein;
                                                  18         D. An order declaring each patent Assignment to “Sirius Signal Co.” null
                                                  19               and void;
                                                  20         E. An order declaring that the Sirius, Covelli, and Simons breached the
                                                  21               Agreement;
                                                  22         F. An order requiring Defendants to refund a portion of the initial license
                                                  23               fee in accordance with the repayment schedule of the Agreement;
                                                  24         G. An order declaring that the patents are unenforceable due to the
                                                  25               inequitable conduct of Covelli, Simons, and Sirius;
                                                  26         H. An order declaring that the patents are unenforceable due to the fraud
                                                  27               committed on the USPTO by Covelli and Simons for failure to disclose
                                                  28               Material Information to the USPTO during prosecution of the Sirius IP

                                                       COMPLAINT                                 - 97 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.98 Page 98 of 99




                                                   1               and the misrepresentation of the inventorship of the Sirius IP, and the
                                                   2               submission of false documents to the USPTO;
                                                   3         I. An order declaring that W&P suffered a competitive injury due to the
                                                   4               Tektite/Sirius Defendants’ false patent marking, and compensating W&P
                                                   5               accordingly;
                                                   6         J. An order requiring Sirius, Covelli, and Simons to indemnify W&P for
                                                   7               any liability for infringement of any future patents issued to Sirius,
                                                   8               Covelli, or Simons;
                                                   9         K. An order requiring Covelli, Simons, and Sirius to pay compensation for
                                                  10               its unjust enrichment;
                                                  11         L. An order requiring Covelli to cease its unfair competition, civil
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12               conspiracy, and tortious interference with the business
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13               relations/expectancy and contractual relations of W&P and to pay
                                                  14               compensation to W&P for its lost sales and other damages caused by
                                                  15               same;
                                                  16         M. An order requiring Covelli to pay compensation for the damage to the
                                                  17               reputation of W&P due to the Tektite/Sirius Defendants’ defaming of
                                                  18               W&P;
                                                  19         N. An award to W&P of compensatory and punitive damages in an amount
                                                  20               to be determined at trial;
                                                  21         O. An award of enhanced damages to Plaintiff of treble the amount of
                                                  22               compensatory damages caused by Defendants’ violation of federal and
                                                  23               state antitrust laws, and in accordance with such laws;
                                                  24         P. An award to W&P of interests, costs, and attorneys’ fees;
                                                  25         Q. That Defendants pay pre-judgment and post-judgment interest on the
                                                  26               damages awarded; and
                                                  27         R. Such further relief as this Court may deem just and equitable.
                                                  28   / /

                                                       COMPLAINT                                  - 98 -
                                                       CASE NO.:
                                                Case 3:20-cv-00745-GPC-BGS Document 1 Filed 04/17/20 PageID.99 Page 99 of 99




                                                   1                               REQUEST FOR JURY TRIAL
                                                   2      457.     W&P hereby requests a jury trial on all issues so triable.
                                                   3

                                                   4   Dated: April 17, 2020              Respectfully submitted,
                                                   5

                                                   6
                                                                                          By:/s/ Richard A. Lazenby
                                                   7                                         RICHARD A. LAZENBY
                                                                                             MICHAEL CUTLER
                                                   8                                         VICTOR RANE
                                                                                             Attorneys for Plaintiff
                                                   9                                         WEEMS & PLATH, LLC.

                                                  10

                                                  11
              Beverly Hills, California 90212
              9350 Wilshire Blvd., Suite 308




                                                  12
               Telephone: (310) 388-4849
VICTOR RANE




                                                  13

                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                       COMPLAINT                              - 99 -
                                                       CASE NO.:
